Exhibit 10.1
AGREEMENT OF LEASE
By and Between
Six Thirty-Four Second Street, LLC
a Delaware limited liability company
(“Landlord”)
and
OKTA, Inc.,
a Delaware corporation
(“Tenant”)



--------------------------------------------------------------------------------






SUMMARY OF BASIC LEASE INFORMATION
The undersigned hereby agree to the following terms of this Summary of Basic
Lease Information (the “Summary”). This Summary is hereby incorporated into and
made a part of the attached Office Lease (this Summary and the Office Lease to
be known collectively as the “Lease”) which pertains to the office building (the
“Building”) which is located at 634 Second Street, San Francisco, California.
Each reference in the Office Lease to any term of this Summary shall have the
meaning as set forth in this Summary for such term. In the event of a conflict
between the terms of this Summary and the Office Lease, the terms of the Office
Lease shall prevail. Any capitalized terms used herein and not otherwise defined
herein shall have the meaning as “set forth in the Office Lease. 
TERMS OF LEASE
 
 
  
DESCRIPTION
a)
 
Effective Date:
 
 
  
December 11, 2014
b)
 
Landlord:
 
 
  
Six Thirty-Four Second Street, LLC, a Delaware limited liability company
c)
 
Address of Landlord:
  
c/o Manchester Capital Management
3657 Main Street
Manchester Village, Vermont 05254
d)
 
Tenant:
  
OKTA, Inc., a Delaware corporation
e)
 
Address of Tenant (Paragraph 9):
  
 
Subsequent to occupancy
 
 
  
634 Second Street,
San Francisco, California 94107
Attn: Bill Losch
Prior to occupancy
 
 
  
301 Brannan Street, Third Floor
San Francisco, CA 94107
Attn: Bill Losch


with, at all times, a copy to:


Shartsis Friese LLP
One Maritime Plaza, 18th Floor
San Francisco, CA94111
Attn: Jonathan Kennedy/Kathleen Bryski
f)
 
Premises (Paragraph 1):
  
45,032 rentable square feet of space comprising all rentable space on all of the
floors (ground, mezzanine, second and third floors) of the Building, excepting
only 1,720 rentable square feet of retail space located on the ground and
mezzanine floors (“Retail Space”), all as more particulary set forth in the
attached Exhibit A.
g)
 
Building (Paragraph 1):
  
634 Second Street, San Francisco, California. Total square footage of rentable
space of the Building: approximately 46,752 rentable square feet.
h)
 
Term (Paragraph 2):
  
 
 
 
(i)
 Early Access Date:
 
 
  
Prior to the Lease Commencement Date Landlord shall make the Premises available
to Tenant so as to allow Tenant to commence construction of the Tenant
Improvements pursuant to the Work Letter. The date upon which Landlord provide
such access is referred to herein as the “Early Access Date”. It is anticipated
that the Early Access Date shall occur on or about June 1, 2015.
 
 
(ii)
Lease Commencement Date:
  
 
  
The date ninety (90) days following the Early Access Date.
 
 
(ii)
Lease Expiration Date:
  
 
  
The day immediately preceding the ninth (9th) anniversary of the Lease
Commencement Date.
i)
 
Extension Option (Paragraph 2.2):
  
One additional five (5) year term.
j)
 
Monthly Basic Rent (NNN;
  
 
 
 
Paragraph 4):
 
 
 
 
 
 
 
 
 
 
 
 
 
Period
  
Monthly Basic Rent
 
Annual Rate Per RSF
 
 
 
Months 1 through 12
 
$210,149.33*
 
$56.00
 
 
 
Months 13 through 24
 
$216,453.81
 
$57.68
 
 
 
Months 25 through 36
 
$222,947.43
 
$59.41
 
 
 
Months 37 through 48
 
$229,635.85
 
$61.93
 
 
 
Months 49 through 60
 
$236,524.93
 
$63.03
 
 
 
Months 61 through 72
 
$243,620.67
 
$64.92
 
 
 
Months 73 through 84
 
$250,929.29
 
$66.87
 
 
 
Months 85 through 96
 
$258,457.17
 
$68.87
 
 
 
Months 96 through 108
 
$266,210.89
 
$70.94
Subject to adjustment to Fair Market Rental Value at the commencement of the
Extended Term.
*
 
Subject to abatement of Monthly Basic Rent in months 1-4.



2

--------------------------------------------------------------------------------



TERMS OF LEASE
 
 
  
DESCRIPTION
k)
 
Security Deposit (Paragraph 7):
 
$2,773,287
1)
 
Direct Operating Expenses
(Paragraph 5):


 
All Direct Operating Expenses of the Premises consisting in part of utility
charges and certain maintenance repair costs shall be Tenant’s responsibility.
m)
 
Common Operating Expenses
(Paragraph 6.2)


 
Tenant’s Share of all Common Operating Expenses of the Building, consisting in
part of property taxes, insurance premiums and deductibles, and maintenance and
repair costs, shall be Tenant’s responsibility
n)
 
Tenant’s Share:
 
96.32% (i.e., 45,032/46,752)
o)
 
Brokers/Paragraph 10):
 
Tenant’s Broker:     CBRE, Inc.
Landlord’s Broker: Cornish & Carey Newmark Knight Frank


p)
 
Work Letter:
 
Attached as Exhibit B.
 
The foregoing terms of this Summary are agreed to by Landlord and Tenant.

 
LANDLORD:
 
TENANT:
Six Thirty-Four Second Street LLC,
a Delaware limited liability company
 
OKTA, Inc.
a Delaware corporation
 
 
 
 
 
 
 
By:
 
/s/ Bayard R. Kraft III
 
By:
 
/s/ William E. Losch
Name:
 
Bayard R. Kraft III
 
Name:
 
William E. Losch
Its:
 
Authorized Agent
 
Its:
 
CFO





3

--------------------------------------------------------------------------------




 
 
Table of Contents 
Page
1.
 
The Premises
  4
2.
 
Term
  5
3.
 
Early Access and Possession
  5
4.
 
Monthly Basic Rent/Rent Increases
6
5.
 
Payment of Direct Operating Expenses
7
6.
 
Payment of Taxes, Common Operating Expenses and Other Charges
  8
7.
 
Security Deposit
  11
8.
 
Use
  12
9.
 
Payments and Notices
  14
10.
 
Brokers
  14
11.
 
Holding Over
  14
12.
 
Taxes on Tenant’s Property
  15
13.
 
Condition of Premises
15
14.
 
Alterations
15
15.
 
Repairs and Maintenance
  18
16.
 
Liens
  19
17.
 
Entry by Landlord
  19
18.
 
Utilities and Services
  20
19.
 
Indemnification
21
20.
 
Damage to Tenant’s Property
  21
21.
 
Insurance
  22
22.
 
Damage or Destruction
  23
23.
 
Eminent Domain
  25
24.
 
Bankruptcy
  25
25.
 
Defaults and Remedies
  25
26.
 
Assignment and Subletting
  27
27.
 
Quiet Enjoyment
  29
28.
 
Subordination, Non-disturbance and Attornment
  29
29.
 
Estoppel Certificate
  29
30.
 
Conflict of Laws
  29
31.
 
Successors and Assigns
  29
32.
 
Surrender of Premises
30
33.
 
Professional Fees
30
34.
 
Performance by Tenant
30
35.
 
Landlord’s Mortgagee and Senior Lessor Protection; Landlord Waiver and Consent
Agreements in favor of Tenant’s Lenders
30
36.
 
Definition of Landlord
30
37.
 
Waiver
31
38.
 
Identification of Tenant
31
39.
 
Terms and Headings
31
40.
 
Examination of Lease
31
41.
 
Time
31
42.
 
Prior Agreement; Amendments
31
43.
 
Severability
31
44.
 
Recording
31
45.
 
Limitation on Liability
32
46.
 
Signs
32
47.
 
Roof Space
32
48.
 
Fire Stairs
32
49.
 
Sky Bridge
32
50.
 
Modification for Lender
32
51.
 
Accord and Satisfaction
32
52.
 
Financial Statements
33
53.
 
Tenant as Corporation
33
54.
 
No Partnership or Joint Venture
33
55.
 
Counterparts
33
56.
 
Definitions
33



i

--------------------------------------------------------------------------------






OFFICE LEASE
THIS LEASE, dated December 11, 2014 for purposes of reference only (the
“Effective Date”), is made and entered into by and between SIX THIRTY-FOUR
SECOND STREET, LLC, a Delaware limited liability company (“Landlord”) and OKTA
INC., a Delaware corporation (“Tenant”).



1. The Premises.
1.1 Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, the
Premises designated in the Summary of Basic Lease Information (“Summary”)
attached hereto, and which is more particularly described and outlined on the
floor plan attached hereto and marked Exhibit A, all of which is incorporated
herein by this reference. The Premises is located in the building at the address
designated in the Summary (the “Building”), and located on the parcel of real
property (the “Site”) under the Building. Tenant acknowledges that Landlord has
made no representation or warranty regarding the condition of the Premises,
Building, or Site except as specifically stated in this Lease. The parties
hereto agree that said letting and hiring is upon and subject to the terms,
covenants and conditions herein set forth and Tenant and Landlord covenant as a
material part of the consideration for this Lease to keep and perform each and
all of said terms, covenants and conditions by it to be kept and performed, and
this Lease is made upon the condition of such performance.
1.2 Tenant shall have the nonexclusive right to use in common with other tenants
in the Building, subject to the reasonable discretion of Landlord to determine
the manner in which the public and common areas are maintained and operated, the
loading and unloading areas, roadways, sidewalks, walkways, parkways, and
driveways appurtenant to the Building Premises (“Common Areas”).
1.3 Landlord reserves the rights from time to time as set forth below provided
that Landlord shall use commercially reasonable efforts with respect to the
exercise of any and all such rights so as not to interfere with Tenant’s use of
or access to the Premises:
(a) To remove, install, reinstall, use, maintain, repair and replace pipes,
ducts, conduits, wires and appurtenant meters and equipment for service to other
parts of the Building above the ceiling surfaces, below the floor surfaces,
within the walls and in the central core areas, and to relocate any pipes,
ducts, conduits, wires and appurtenant meters and equipment included in the
Premises which ‘are located in the Premises or located elsewhere outside the
Premises, and to expand the Building;
(b) To make changes to the Common Areas, including, without limitation, changes
in the location, size, shape and number of driveways, entrances, loading and
unloading areas, ingress, egress, direction of traffic and walkways;
(c) To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available;
(d) To use the Common Areas at any time, including, but not limited to, while
engaged in making additional improvements, repairs or alterations to the
Building, or any portion thereof; and/or
(e) To do and perform such other acts and make such other changes in, to or with
respect to the Site, Common Areas and Building including, without limitation,
the roof and windows of the Building as Landlord may, in the exercise of
Landlord’s reasonable business judgment, deem to be appropriate.
Except in the case of emergency, Landlord will use reasonable efforts to perform
any work described in this Paragraph 1.3 which might be disruptive only on
weekends or during periods after business hours to the extent reasonably
practicable (the cost of any and all such work including, without limitation,
overtime costs incurred by Landlord in connection therewith may be included in
Common Operating Expenses, subject to the limitations set forth in Article 6
below). To the extent that Landlord installs, maintains, uses, repairs or
replaces pipes, cables, ductwork, conduits, utility lines, and/or wires through
hung ceiling space, exterior perimeter walls and column space, adjacent to and
in demising partitions and columns, in or beneath the floor slab or above,
below, or through the Premises, then in the course of making any such
installation or repair: (x) Landlord will not reduce Tenant’s usable space,
except to a de minimus extent, if the same are not installed behind existing
walls or ceilings; and (y) Landlord shall box in any of the same installed
adjacent to existing walls with construction materials substantially similar to
those existing in the affected area(s) of the Premises.
1.4 Tenant acknowledges that certain furniture, fixtures and equipment owned by
Landlord may be located within the Premises, and that the Premises currently
contains certain data communication cabling within the wall and ceiling. All of
such personal property and cabling owned by Landlord shall remain at the
Premises and Tenant shall have the right to use all of the same during the,
Term. Tenant shall have access to available space in the riser closet and shall
be responsible for taking service to the floors occupied by Tenant. Tenant may
install additional cabling and conduits at its sole cost and expense subject to
Landlord’s reasonable prior approval as provided herein. Upon expiration or
earlier termination of the Term, Tenant shall return all of the original
personal property to Landlord in good condition and repair, subject to normal
wear and tear and casualty. On or about the Early Access Date, Landlord and
Tenant shall jointly conduct an inspection of the existing personal property


4

--------------------------------------------------------------------------------



located within the Premises, so as to create an inventory of such personal
property and the condition of such personal property, in order to establish
“baseline” for determining the appropriate condition of such property upon
return to Landlord.
1.5 The rights and obligations of the parties regarding the tenant improvements,
alterations or construction of the Premises to be performed at the commencement
of the Term are described in the Tenant Work Letter (“Work Letter”) attached to
this Lease as Exhibit B. Any inconsistency between the provisions of the Work
Letter and the provisions of the balance of this Lease shall be governed by the
provisions of the Work Letter.
1.6 References in this Lease to “rentable square feet”, “rentable square
footage” and “rentable area” shall have the same meanings, and Tenant hereby
acknowledges and agrees that the rentable square footage of the Premises shall
be deemed, and is, 45,032 rentable square feet, and the rentable square footage
of the Building shall be deemed, and is, 46,752 rentable square feet. Landlord
represents that the foregoing square footage determinations were the result of a
measurement made of the Building and the Premises in accordance with BOMA
Standard (i.e., the American National Standard method of measuring floor area in
office buildings of the Building Owners and Managers Association (ANSI Z65.1
-2010)). The parties agree that the 45,032 rentable square foot measurement of
the Premises and the 46,752 rentable square foot measurement of the Building
shall not be changed, and no adjustment in the Monthly Basic Rent, any monetary
or other obligation of Tenant, or any other term of this Lease shall be made by
reason of a change in the rentable square footage of the Premises or the
Building except in connection with a physical change in the size of the Premises
(and, in the event of any such physical change in the size of the Premises, any
remeasurement necessitated thereby shall be carried in accordance with the BOMA
Standard).



2. Term.
2.1 The term of this Lease (“Term”) shall be for the period designated in the
Summary. The Term shall commence on the Lease Commencement Date and end on the
Lease Expiration Date, unless the Term shall be sooner terminated or extended as
hereinafter provided.
2.2 Tenant shall have one option (the “Extension Option”) to extend the Term,
for an additional five (5) year period (the “Extended Term”) on all the terms
and conditions contained in this Lease with the exception of the Monthly Basic
Rent which shall be adjusted pursuant to the provisions of Paragraphs 4.2 and
with the further exception that upon exercise of the Extension Option by Tenant,
Tenant shall thereafter have no further right to extend the Term. In order to
exercise the Extension Option, Tenant shall deliver written notice of its
exercise of the option (“Option Notice”) to Landlord no earlier than eighteen
(18) months and no later than twelve (12) months prior to the expiration of the
initial Term. The Extension Option shall be subject to the following terms and
conditions:
(a) The Extension Option may be exercised only by delivery of the Option Notice
as provided in this Paragraph and only if, as of the date of delivery of the
Option Notice and the commencement date of the Extended Term, Tenant is not in
default under this Lease beyond applicable notice and cure periods (hereinafter
“Default”).
(b) The rights contained in this Paragraph shall be personal to the originally
named Tenant and may be exercised only by the originally named Tenant (or an
entity which controls, is controlled by or is under common control with Tenant,
or to any entity resulting from the merger or consolidation with Tenant or to
any person or entity which acquires substantially all of the assets of Tenant as
a going concern) and only if the originally named Tenant (or an entity which
controls, is controlled by or is under common control with Tenant, or to any
entity resulting from the merger or consolidation with Tenant or to any person
or entity which acquires substantially all of the assets of Tenant as a going
concern) occupies at least the entire area on two adjacent floors of the
Premises as of the date it exercises the Extension Option in accordance with the
terms of this Paragraph.
(c) If Tenant properly exercises the Extension Option and is not in Default, at
the end of the initial Term, the Term shall be extended for the applicable
Extended Term, References in this Lease to the “Term” shall include the initial
Term of nine (9) years, and shall, in addition, include the Extended Term, if
applicable.



3. Early Access and Possession. Landlord shall give Tenant written notice of the
date on which the Premises shall be available for the purposes as described in
this Paragraph 3 (“Early Access Date”). It is anticipated that the Early Access
Date shall occur on or about June 1, 2015. Landlord shall allow Tenant, and
Tenant’s contractors, vendors and service providers, access to the Premises and
the Building at any time on or after the Early Access Date for the purpose of
constructing the Tenant Improvements pursuant to the Work Letter and installing
Tenant’s furniture, fixtures, equipment and other personal property, and to
prepare the Premises for Tenant’s occupancy. Tenant shall provide Landlord with
reasonable written evidence of liability insurance pursuant to Paragraph 21.1(a)
prior to Tenant’s entry onto the Premises pursuant to the provisions of this
Paragraph 3. Landlord shall have no liability or responsibility for any damage
to Tenant’s property stored or kept on the Premises, whether prior or subsequent
to the Lease Commencement Date except to the extent attributable to the
negligence or willful misconduct of Landlord, Landlord’s employees, agents,
representatives or contractors (and, in any event, subject to the provisions of
Paragraph 21.6 below).


5

--------------------------------------------------------------------------------




4. Monthly Basic Rent/Rent Increases.
4.1 Tenant agrees to pay to Landlord, on a monthly basis, the Monthly Basic Rent
designated in the Summary commencing on the Lease Commencement Date (subject to
abatement as set forth in Paragraph 4.4 below). Commencing on the first
anniversary of the Lease Commencement Date and continuing on each anniversary of
the Lease Commencement Date thereafter, the Monthly Basic Rent shall increase by
an amount equal to three percent (3%) of the Monthly Basic Rent payable for the
month immediately preceding the applicable anniversary date as more particularly
provided in the Summary. Tenant shall pay the Monthly Basic Rent in advance on
the first day of each and every calendar month during said Term, except that the
Monthly Basic Rent due for the first month of the Term shall be paid upon the
execution hereof. In the event that the Lease Commencement Date occurs other
than on the first day of a calendar month, (i) Monthly Basic Rent for the
initial partial calendar month of the Lease Term shall be prorated in the
proportion that the number of days this Lease is in effect during such calendar
month bears to the actual number of days in the first month of the Term, and the
prepaid first month’s Monthly Basic Rent shall be applied to such prorated
amount with the balance of the prepaid first month’s Monthly Basic Rent being
applied to reduce the payment of Monthly Basic Rent to be paid on the first day
of the first full calendar month of the Term of this Lease, and (ii) the Monthly
Basic Rent payable for any calendar month in which the amount of Monthly Basic
Rent is to increase as provided in the Summary shall be determined by prorating
the applicable lesser and greater Monthly Basic Rent based on the portion of the
calendar month for which each is applicable with the sum of such prorated
amounts being the Monthly Basic Rent for such calendar Month. Upon the
determination of the Lease Commencement Date, the parties shall promptly enter
into a Lease Commencement Agreement in the form of Exhibit C attached hereto,
setting forth the Lease Commencement Date and a schedule of the Monthly Basic
Rent payable hereunder in accordance with the provisions of this Paragraph 4.1.
The Monthly Basic Rent and all additional rent including, without limitation,
Operating Rent, shall be paid to Landlord without any prior demand therefor and
without any deduction or offset whatsoever, except as expressly provided herein,
in lawful money of the United States of America, which shall be legal tender at
the time of payment, at the address of Landlord designated in the Summary or to
such other person or at such other place as Landlord may from time to time
designate in writing delivered at least thirty (30) days prior to the date upon
which such alternative address is to become effective. For purposes of this
Lease, any amount due to Landlord from Tenant, including without limitation
Monthly Basic Rent, Direct Operating Expenses and Common Operating Expenses
shall be considered additional rent for purposes of this Lease and the word
“rent” in this Lease shall include such additional rent as well as Monthly Basic
Rent, Direct Operating Expenses and Common Operating Expenses unless the context
specifically or clearly implies that only the Monthly Basic Rent, Direct
Operating Expenses or Common Operating Expenses is referenced.
4.2 In the event Tenant exercises its Extension Option pursuant to the
provisions of Paragraph 2.2, the Monthly Basic Rent shall be adjusted at the
commencement of the Extended Term to reflect 100% of the “then-Fair Market
Rental Value of the Premises” pursuant to the terms of this Paragraph. Landlord
shall notify Tenant of Landlord’s good faith estimation of the Fair Market
Rental Value in writing within thirty (30) days of receipt of the Option Notice
(“Landlord’s Estimate”), setting forth in Landlord’s Estimate any Comparable
Transactions (defined below) upon which Landlord’s Estimate is based. If Tenant
does not agree with Landlord’s Estimate, Tenant shall deliver written notice of
Tenant’s objection to Landlord within thirty (30) days of receipt of Landlord’s
Estimate, failing which Landlord’s Estimate shall be deemed to be final. If
Tenant timely objects to Landlord’s Estimate, Landlord and Tenant shall
diligently attempt in good faith to agree on the Fair Market Rental Value of the
Premises on or before the thirtieth (30th) day following delivery of Tenant’s
written objection to Landlord’s Estimate (the “Outside Agreement Date”). If
Landlord and Tenant are unable to agree on the new Monthly Basic Rent by the
Outside Agreement Date, the Fair Market Rental Value of the Premises shall be
determined by real estate brokers pursuant to this Paragraph. The parties shall
each select a broker within thirty (30) days of the Outside Agreement Date, who
together shall attempt to determine the Fair Market Rental Value of the
Premises. If either party fails to appoint a broker within such time period, the
broker timely appointed by the other party shall be the sole broker, whose
determination shall be binding on both parties. If two brokers are timely
appointed, but they are unable to agree on the Fair Market Rental Value of the
Premises within sixty (60) days of the Outside Agreement Date, they shall
mutually select a third broker. In the event that the two brokers are unable to
mutually select a third broker, within sixty (60) days of the Outside Agreement
Date, either Landlord or Tenant shall be entitled to apply to the Superior Court
in and for the County of San Francisco for appointment of a third broker in
accordance with the procedures as established by such court. Upon the selection
of the third broker, each of Landlord’s broker and Tenant’s broker shall place
their final good faith determination of the Fair Market Rental Value of the
Premises in an envelope and deliver same to the third broker as well as the
other broker (each, a “Final Determination”). The third broker shall, within
twenty (20) days of his/her selection following the delivery of the Final
Determinations, choose one of the first two brokers’ Final Determination as the
applicable Fair Market Rental Value based on which of the two (2) it believes to
be closest to its own determination. The third broker shall have no option but
to select one or the other of the first two brokers’ Final Determinations, and
shall not have the power to propose a different Fair Market Rental Value. If
either broker fails to deliver a Final Determination, then the Final
Determination delivered by the other broker shall be deemed to be the Fair
Market Rental Value. Each party shall bear the cost of their respective brokers;
if a third broker is necessary, the parties shall share equally the cost of the
third broker.
 


6

--------------------------------------------------------------------------------



All brokers shall be licensed as such by the State of California, and shall have
a minimum of ten (10) years’ experience in the leasing of similar properties in
the San Francisco South of Market District (“Comparable Buildings”). Comparable
Buildings shall include, without limitation, 123 Townsend Street and 139
Townsend Street, San Francisco, California. As used herein, the “South of Market
District” shall mean the area bordered by the following streets: King, Folsom,
4th Street and the Embarcadero. The Fair Market Rental Value shall mean the
economic terms at which tenants, as of the first day of the applicable Extended
Term, are leasing for a comparable term, space comparable to the Premises, from
a willing landlord, at arm’s length, which comparable space is located in
Comparable Buildings with similar amenities (“Comparable Transactions”), or, if
such Comparable Buildings, or comparable space within Comparable Buildings, is
not available, adjustments shall be made in the determination of Fair Market
Rental Value to reflect the age and quality of the Building and Premises as
contrasted to other buildings used for comparison purposes, taking into
consideration location, views, quality and nature of improvements, proposed term
of the lease, extent of services to be provided, the time that the particular
rate under consideration became or is to become effective, as well as all tenant
concessions and inducements, the standard of measurement by which the rentable
area of each space is measured and parking availability, which shall (i) not be
subleased, and (ii) shall be leased for a term comparable to the subject
Extended Term, upon terms comparable to those contained in this Lease other than
Monthly Basic Rent. The intent of the parties is that Tenant will obtain the
same rent and other economic benefits that landlords would otherwise give in
Comparable Transactions and that Landlord will make and receive the same
economic payments and concessions that landlords would otherwise make and
receive in Comparable Transactions. The Monthly Basic Rent shall be adjusted to
reflect the Fair Market Rental Value, as so determined. The brokers shall
expressly consider in their determination of Fair Market Rental Value of the
Premises the date on which the Extended Term is to commence, acknowledging that
the date on which the determination is made may be several months prior to the
date on which the Extended Term commences, The determination of Fair Market
Rental Value shall also include the determination of annual increases in the
Monthly Basic Rent throughout the Extended Term, to the extent that such
increases are typically being applied in the leases of comparable properties
used in determining the Fair Market Rental Value.
4.3 All payments received by Landlord from Tenant shall be applied to the oldest
payment obligation owed by Tenant to Landlord. No designation by Tenant either
in a separate writing or in a check or money order, shall modify this clause or
have any force or effect.
4.4 Provided that Tenant is not in Default, then during the first four
(4) months of the Term (the “Rent Abatement Period”), Tenant shall not be
obligated to pay the Monthly Basic Rent otherwise attributable to the Premises
during such Rent Abatement Period (the “Rent Abatement”). The Rent Abatement
Period shall commence as of the Lease Commencement Date. Landlord and Tenant
acknowledge that the aggregate amount of the Rent Abatement equals Eight Hundred
Forty Thousand Five Hundred Ninety-Seven Dollars and Thirty-Two Cents
($840,597.32). Tenant acknowledges and agrees that the foregoing Rent Abatement
has been granted to Tenant as additional consideration for entering into this
Lease, and for agreeing to pay the rent and performing the terms and conditions
otherwise required under this Lease. If at any time Tenant shall be in Default
under this Lease, and if this Lease is terminated by Landlord as a consequence
of such Default, then Landlord may include in its claim for termination damages,
the unamortized (as of the date of the Default) amount of the Rent Abatement
(assuming amortization of the Rent Abatement on a straight-line basis over the
Term). Notwithstanding the above provisions of this Paragraph 4.4, Tenant shall
be obligated to pay to Landlord the initial installment of Monthly Basic Rent
prior to the Early Access Date, which initial installment of Monthly Basic Rent
shall be applied after expiration of the Rent Abatement Period consistent with
the provisions of Paragraph 4.1 above.



5. Payment of Direct Operating Expenses. Commencing as the Lease Commencement
Date Tenant shall pay directly or reimburse Landlord for the costs and expenses
(“Direct Operating Expenses”) set forth below in this Paragraph 5. Costs to be
reimbursed to Landlord as more particularly provided in Paragraphs 5.2 and 5.3
below shall be reimbursed in accordance with the provisions of Paragraphs 6.2
and 6.3 below in a manner consistent with the reimbursement to Landlord of
Tenant’s Share of Common Operating Expenses.
5.1 Tenant shall pay prior to delinquency all taxes assessed against and levied
upon Tenant owned leasehold improvements, trade fixtures, furnishings, equipment
and all personal property of Tenant contained in the Premises or elsewhere. When
possible, Tenant shall cause its leasehold improvements other than the Tenant
Improvements, trade fixtures, furnishings, equipment and all other personal
property to be assessed and billed separately from the real property of
Landlord.
5.2 Tenant shall reimburse Landlord for the cost of all Base Building Services
and services as otherwise provided by Landlord pursuant to provisions of
Paragraph 18 as more particularly provided in such Paragraph,
5.3 Tenant shall reimburse Landlord for Landlord’s costs in connection with
matters benefitting the Premises but not-the Retail Space including, without
limitation, maintenance and repair of the elevator and the HVAC systems serving
the Premises. The exclusions set forth below in Paragraph 6.2 shall also be
deemed exclusions to the expenses payable by Tenant pursuant to the provisions
of this Paragraph 5.3, and the limitation on the inclusion of capital expenses
set forth below in Paragraph 6 shall similarly apply to Tenant’s obligations to
reimburse Landlord for capital items pursuant to the provisions of this
Paragraph 5.3.


7

--------------------------------------------------------------------------------






6. Payment of Taxes, Common Operating Expenses and Other Charges.
6.1 Landlord shall pay prior to delinquency all Real Property Taxes (as defined
below) which accrue in connection with the Building beginning on the
Commencement Date and continuing thereafter throughout the Term of this Lease,
and Tenant shall reimburse Landlord for Tenant’s Share of all Real Property
Taxes paid by Landlord relating to the Premises within thirty (30) days of
receipt of Landlord’s invoice therefor and evidence of payment. If any
installment of Real Property Taxes paid by Landlord covers any period of time
prior to the Lease Commencement Date or after expiration of the Term, Tenant’s
Share of the Real Property Taxes shall be equitably prorated to cover only the
period of time on and after the Lease Commencement Date that this Lease is in
effect, and Landlord shall reimburse Tenant for any overpayment by reason of
such proration. If Landlord receives a refund of Real Property Taxes,
attributable to any period during the Term, Landlord shall, either pay to
Tenant, or credit against subsequent payments of Common Operating Expenses due
hereunder, an amount equal to Tenant’s Share of the refund, net of any
reasonable expenses incurred by Landlord in achieving such refund; provided,
however, if this Lease shall have expired or is otherwise terminated, Landlord
shall refund in cash any such refund or credit due to Tenant within thirty
(30) days after Landlord’s receipt of such refund. Landlord’s obligation to so
refund to Tenant any such refund of Real Property Taxes shall survive such
expiration or termination.
As used herein, the term “Real Property Taxes” shall include any form of real
estate tax, any tax levied on the collection of rent payable under this Lease
(whether in the form of a business tax or rental income tax), any general,
special, ordinary or extraordinary assessment, any improvement bond, levy or
similar tax (or any other fee, charge, or excise which may be imposed as a
substitute for any of the foregoing) imposed upon the Building by any authority
having the direct or indirect power to tax, including any city, county, state or
federal government, or any school, agricultural, sanitary, fire, street,
drainage or other improvement district, levied against any legal or equitable
interest of Landlord in the Premises. Real Property Taxes shall not include
(i) any estate, inheritance, transfer, gift, state or federal income or
franchise taxes, or (ii) any penalties or interest accrued in connection with
the Real Property Taxes (unless the result of Tenant’s failure to comply with
its obligations under this Lease) or (iii) any taxes directly payable by any
occupant of the Building (including Tenant) pursuant to the provisions of such
occupant’s lease or other occupancy agreement. Tenant acknowledges that Tenant
shall be responsible for the payment of any increase in Real Property Taxes
during the Term resulting from construction of the Tenant Improvements or any
subsequent improvements constructed by Tenant during the Term. To the extent any
Real Property Taxes may permit the payment in installments (such as a special
assessment), Landlord shall elect to cause the same to be paid in the maximum
allowable number of installments, and Tenant shall only be responsible for
paying those installments to the extent accruing during the Term of the Lease.
Tenant shall be entitled to contest any Real Property Taxes for which Tenant is
responsible provided that Tenant shall obtain Landlord’s consent (which consent
shall not be unreasonably withheld, conditioned or delayed) prior to contesting
any Real Property Taxes, and in the event of such tax contest by Tenant, Tenant
shall (i) fully indemnify Landlord pursuant to the provisions of this Lease, for
any loss or liability incurred by Landlord as a consequence of Tenant’s contest
of Real Property Taxes (provided, however, that such indemnity obligation shall
not include the obligation to compensate Landlord on the basis of any claim that
Tenant’s challenge or appeal of Real Property Taxes should have resulted in a
reduction in Real Property Taxes that is greater than the reduction (if any) in
Real Property Taxes realized as a consequence of Tenant’s challenge of Real
Property Taxes and (ii) bear the full cost of any such contest including without
limitation the cost of any interest and penalties which may be assessed. If a
change in Real Property Taxes is obtained for any year of the Term, then Real
Property Taxes for that year shall be retroactively adjusted to reflect any
actual reduction realized by Landlord and Landlord shall provide Tenant with a
credit, if any, based on the actual adjustment. Landlord shall notify Tenant in
writing of any material change in any tax assessment or reassessment of the
Building and the Site within sufficient time to allow Tenant to review (and
protest or appeal, if appropriate) such assessment or reassessment. Landlord
shall cooperate at no more than a nominal cost to Landlord and in good faith
with Tenant in connection with any protest or contest of taxes or assessments
made by Tenant.
6.2 Tenant shall pay to Landlord Tenant’s Share (as defined in the Summary) of
all expenses incurred by Landlord in the operation of the Building, excluding
any expenses paid directly by any tenant of the Building including, without
limitation, the Direct Operating Expenses payable by Tenant (the “Common
Operating Expenses”), pursuant to this Paragraph, Common Operating Expenses are
intended to be inclusive of all costs of operating and maintaining the Building
and the real property on which it is situated exclusive only of the Direct
Operating Expenses, subject to the exclusions and limitations set forth herein.
Landlord agrees to make reasonable efforts to minimize costs insofar as such
efforts are not inconsistent with Landlord’s intent to operate and maintain the
Building in a first class manner. At Tenant’s request, Landlord and Tenant shall
meet and confer on an annual basis to review Landlord’s anticipated Common
Operating Expenses (and any projects or programs included therein) over the
ensuing calendar year. Common Operating Expenses may include, but shall not be
limited to, the following: all costs and expenses of repairing, operating and
maintaining the heating, ventilating and air conditioning (“HVAC”) system for
the Building, the elevators, and all other major systems and components of the
Building other than costs constituting Direct Operating Expenses, including
maintenance contracts therefore; costs and expenses incurred by Landlord in
providing water and sewer service to the Building, and other utilities and
services not directly paid for by Tenant as a portion of the Direct


8

--------------------------------------------------------------------------------



Operating Expenses or otherwise or payable by any other Building occupant; costs
incurred by Landlord for accountants and other professionals reasonably
necessary in making the computations required hereunder; all costs and expenses
incurred by Landlord in operating, managing, maintaining and repairing the
Building including without limitation, all sums expended in connection with the
general maintenance and repair of the Building, window washing, maintenance and
repair of stairways, Building signs, the Building Systems (defined below),
planting and landscaping (if any), costs of supplies and personnel to implement
such services, rental and/or depreciation of machinery and equipment used in
providing maintenance and other services, fire protection services, and trash
removal services and a reasonable management fee payable to Landlord (such
property management fee shall not exceed four percent (4.0%) of all Gross
Revenues; “Gross Revenues” shall mean the aggregate of the annual rentals and
other revenue of any kind whatsoever derived from the use or occupancy of the
Building, accrued or collected with respect to the Building, excluding only any
management fee chargeable to Tenant in the calculation of the Common Operating
Expenses (so as to prevent Landlord, Landlord’s affiliate, or the Building’s
management company from earning a management fee on the management fee).
Landlord may cause any or all of said services to be provided by an independent
contractor or contractors, or the Building management company, provided that any
salary, wage or other similar charges or expenses payable by Landlord shall not
be included in the Common Operating Expenses other than (i) direct labor costs
incurred by Landlord to perform maintenance and repairs and other services at
the Building, and (ii) a portion of the salary of a building
manager/superintendent to the extent the same is dedicated to the Building and
the cost thereof is passed through to Landlord by Landlord’s building management
company. Common Operating Expenses may also include all costs of (i) capital
improvements, repairs, alterations or replacements made to the Building or any
Building System carried out in order to conform to changes subsequent to the
Effective Date in any applicable laws, ordinances, rules, regulations or orders
of any governmental or quasi-governmental authority having jurisdiction over the
Building or (ii) any capital improvements or replacement carried out for the
purpose of improving the performance or efficiency of any Building System
(referred to herein as “Permitted Capital Expenditures”). Permitted
Capital Expenditures shall be amortized (including interest at a rate of eight
percent (8%) per annum) over the useful life of such capital improvement,
repair, alteration or replacement, as reasonably determined in accordance with
generally accepted accounting principles consistently applied (“GAAP”). Costs
and expenses incurred by Landlord in operating, managing and maintaining the
Building which are incurred exclusively for the benefit of a specific tenant of
the Building will not be included in the Common Operating Expenses.
Notwithstanding anything to the contrary contained in this Lease, the following
shall not be included within Common Operating Expenses: (i) leasing commissions,
attorneys’ fees, costs, disbursements, and other expenses incurred in connection
with negotiations or disputes with tenants, or in connection with leasing,
renovating, or improving space for tenants or other occupants or prospective
tenants or other occupants of the Building; (ii) the cost of any service sold to
any tenant (including Tenant) or other occupant for which Landlord is entitled
to be reimbursed as an additional charge or rental over and above the basic rent
and escalations payable under the lease with that tenant including, without
limitation, the Direct Operating Expenses payable by Tenant pursuant to this
Lease; (iii) depreciation other than depreciation on exterior window coverings
provided by Landlord and carpeting in public corridors and common areas and the
personal property referred to above; (iv) expenses in connection with services
or other benefits of a type that are not provided to Tenant but which are
provided another tenant or occupant of the Building; (v) overhead profit
increments paid to Landlord’s subsidiaries or affiliates for management or other
services on or to the Building or for supplies or other materials to the extent
that the cost of the services, supplies, or materials exceeds the cost that
would have been paid had the services, supplies, or materials been provided by
unaffiliated parties on a competitive basis; (vi) all interest, loan fees, and
other carrying costs related to any mortgage or deed of trust or related to any
capital item, and all rental and other payable due under any ground or
underlying lease, or any lease for any equipment ordinarily considered to be of
a capital nature (except janitorial equipment which is not affixed to the
Building); (vii) any compensation paid to clerks, attendants, or other persons
in commercial concessions operated by Landlord; (viii) advertising and
promotional expenditures; (ix) costs of repairs and other work occasioned by
fire, windstorm, or other casualty of an insurable nature; (x) any costs, fines,
or penalties incurred due to violations by Landlord of any governmental rule or
authority, this Lease or any other lease in the Building, or due to Landlord’s
negligence or willful misconduct; (xi) the cost of correcting any building code
or other violations which were violations prior to the Lease Commencement Date;
(xii) the cost of containing, removing, or otherwise remediating any
contamination of the Building (including the underlying land and ground water)
by any toxic or Hazardous Materials (defined in Paragraph 8.2(b)) where such
contamination was not caused by Tenant; (xiii) costs for sculpture, paintings,
or other objects of art (and insurance thereon or extraordinary security in
connection therewith); and (xiv) wages, salaries, or other compensation paid to
any executive employees above the grade of building manager; any other expense
that under generally prevailing property management practices within the South
of Market District would not be considered a normal maintenance or operating
expense which is properly passed through to tenants. Additionally, any
deductible payment under any Landlord’s policy of earthquake insurance shall be
included in Common Operating Expenses and, for the purpose of such inclusion
shall be treated as a Permitted Capital Expenditure with a useful life of ten
(10) years
On or before the first day of each partial or full calendar year during the
Term, or as soon as practicable thereafter, Landlord shall give to Tenant
written notice of Landlord’s estimate of the Direct Operating Expenses and
Tenant’s Share of Common Operating Expenses payable by Tenant pursuant to
Paragraphs 5 and this Paragraph 6.2, respectively for such calendar year or


9

--------------------------------------------------------------------------------



partial calendar year, as the case may be, which estimate shall be in form
comparable to a Landlord’s Statement (defined below) and include a line-item
breakdown of component costs. On or before the first day of each month during
each calendar year or partial calendar year, as the case may be, Tenant shall
pay to Landlord one-twelfth (l/12th) (or the applicable pro rata portion for any
partial calendar year based on the number of months constituting such partial
calendar year) of the estimated Direct Operating Expenses and Tenant’s Share of
Common Operating Expenses; provided, however, that if Landlord’s notice is not
given prior to the first day of any calendar year, Tenant shall continue to pay
the Direct Operating Expenses and Common Operating Expenses on the basis of the
prior year’s estimate until the month after Landlord’s notice is given. At any
time and from time to time during the Term, Landlord may furnish Tenant with
written notice of a re-estimation of the annual Direct Operating Expenses and/or
Tenant’s Share of Common Operating Expenses to reflect more accurately, in
Landlord’s reasonable opinion, the then-current Direct Operating Expenses and/or
Common Operating Expenses. Commencing on the first day of the calendar month
which commences at least thirty (30) days following the date of Landlord’s
delivery of such notice to Tenant, and continuing on the first day of each
subsequent calendar month during the applicable calendar year (until
subsequently re-estimated), Tenant shall pay to Landlord one-twelfth of the
Tenant’s Share of the estimated annual Common Operating Expenses, as
re-estimated as well as one-twelfth (l/12th) of the estimated annual Direct
Operating Expenses as re-estimated.
6.3 After the expiration of each calendar year during the Term hereof Landlord
shall furnish to Tenant an itemized statement, certified as correct by Landlord,
setting forth the total Direct Operating Expenses and Common Operating Expenses
for the preceding calendar year, the amount of Tenant’s Share of Common
Operating Expenses and the payments made by Tenant with respect to such calendar
year (“Landlord’s Statement”). Such annual statement shall be set forth in
reasonable detail both the Direct Operating Expenses and Tenant’s Share of
Common Operating Expenses.
(a) a line-item breakdown showing at least the following major categories and
subcategories of costs:
(i) maintenance and repairs (cleaning; security; elevators; supplies; waste
removal; heating, ventilation and air conditioning);
(ii) landscaping;
(iii) utilities (electricity; gas; and water and sewer);
(iv) insurance;
(v) salaries (engineering; and administrative); and
(vi) general and administrative (management fees; professional services; office
supplies; and other).
If Tenant’s Share of the actual Common Operating Expenses and/or the actual
Direct Operating Expenses for such year as set forth in Landlord’s Statement
exceeds the payment so made by Tenant, Tenant shall pay Landlord the deficiency
within thirty (30) days after receipt of such statement. If the payments so made
by Tenant exceed Tenant’s Share of the actual Common Operating Expenses and/or
the actual Direct Operating Expenses, Tenant shall be entitled to offset the
excess against the next payment(s) due to Landlord because of Direct Operating
Expenses and/or Common Operating Expenses, or to receive from Landlord cash in
such amount, within thirty (30) days if this Lease has terminated. Until Tenant
receives Landlord’s Statement pursuant to this Paragraph setting forth a new
amount of Tenant’s estimated Tenant’s Share of Common Operating Expenses and the
Direct Operating Expenses for the new calendar year, Tenant shall continue to
pay such Tenant’s Share of the Common Operating Expenses and the Direct
Operating Expenses at the rate being paid for the year just completed. Landlord
shall maintain at all times during the Term, at the office of Landlord’s
property manager in San Francisco, California, full, complete and accurate books
of account and records prepared in accordance with generally accepted accounting
principles with respect to Common Operating Expenses, Real Property Taxes and
Direct Operating Expenses, and shall retain such books and records, as well as
contracts, bills, vouchers, and checks, and such other documents as are
reasonably necessary to properly audit Common Operating Expenses, Real Property
Taxes and Direct Operating Expenses. Within one hundred twenty (120) days after
receipt of Landlord’s Statement, Tenant shall have the right to audit at the
offices of Landlord’s property manager located in San Francisco, at Tenant’s
expense, Landlord’s accounts and records relating to Common Operating Expenses,
Real Property Taxes and Direct Operating Expenses. Such audit shall be conducted
by an employee of Tenant or by a certified public accountant approved by
Landlord, which approval shall not be unreasonably withheld. In no event shall
Tenant use an auditing service that performs operating expense audits on a
“contingency” or “percentage savings” basis. If the final determination reveals
that Landlord has overcharged Tenant, the amount overcharged shall be credited
against Tenant’s next Common Operating Expenses and Direct Operating Expense
payment obligations, or paid in cash within thirty days, if the Lease has
terminated. In the event the audit reveals Tenant has underpaid its portion of
Common Operating Expenses and/or Direct Operating Expenses, Tenant shall remit
the shortfall to Landlord within thirty (30) days. Additionally, if Landlord is
determined to have overcharged Tenant for Operating Expenses, Real Property
Taxes and Direct Operating Expenses by five percent (5%) or more, Landlord shall
reimburse Tenant within thirty (30) days following such determination for the
reasonable cost of Tenant’s review of Landlord’s books and records (which cost
may not be included as a Common Operating Expense). Notwithstanding the
foregoing, Tenant shall not be responsible for any Common Operating Expenses
attributable to any year which is first billed to Tenant more than two
(2) calendar years after the date of expiration of the year to which such Common
Operating Expense applies, provided that Tenant shall nonetheless be responsible
for any such sums for any year if the same


10

--------------------------------------------------------------------------------



are first levied by any governmental authority or by any public utility
companies following the date that is two (2) calendar years following the
expiration of such year.
6.4 Tenant acknowledges that Landlord intends to obtain a LEED-EB certification
for the Building (Leadership in Energy and Environmental Design - Existing
Building), and that the cost of obtaining such certification will be amortized
over the useful life of such systems calculated in accordance with GAAP, and the
monthly amortized cost thereof (including an annual interest rate factor of
eight percent (8%)) shall be included as a part of Common Operating Expenses
payable by Tenant. Tenant also agrees to reasonably cooperate with Landlord to
obtain and maintain the LEED-EB certification, including without limitation
complying with Landlord’s rules and regulations regarding recycling, use of
“green” cleaning products and the like, as the same may be required in
connection with the LEED-EB program. For purposes of this Paragraph 6.4 and the
cost of obtaining LEED-EB certification, such costs included in Common Operating
Expenses shall not include (i) the cost of replacement of the air handler and
chiller on the roof of the Building, (ii) the cost of replacing the roof of the
Building, (iii) the cost of replacing the elevator for the Building, or (iv) the
cost for which Landlord is responsible pursuant to the Work Letter relating to
compliance with Title 24 of the California Code of Regulations, all of which
costs are anticipated to be incurred by Landlord prior to the Lease Commencement
Date. Notwithstanding any provision to the countrary of this Paragraph 6.4 in no
event shall the aggregate amount payable by Tenant pursuant to the provisions of
this Paragraph 6.4 during the initial term of nine (9) years exceed Two Hundred
Thousand Dollars ($200,000).



7. Security Deposit. As and for security for Tenant’s full and faithful
performance of all the terms, covenants and conditions of this Lease to be kept
and performed by Tenant, Tenant, upon execution of this Lease, shall deposit
with Landlord a security deposit of Two Million Seven Hundred Seventy-Three
Thousand Two Hundred Eighty Seven Dollars ($2,773,287) in cash or, at Tenant’s
option, in the form of an unconditional, irrevocable letter of credit (“LOC”) in
such amount in favor of Landlord in a form and from a financial institution
located in San Francisco, California (or alternatively accepting presentations
for draw purposes by facsimile and/or overnight courier), reasonably acceptable
to Landlord. Landlord hereby approves Silicon Valley Bank as the bank issuing
the LOC. At any time during the Term upon at least ten (10) business days’ prior
notice to Landlord, Tenant may elect to convert the form of the Security Deposit
from cash to a LOC or from a LOC to cash, so long as the provisions of this
Paragraph 7 are complied with. If at any time during the Term, any item
constituting rent as provided herein, or any other sum payable by Tenant to
Landlord hereunder, shall be overdue and unpaid beyond any applicable notice and
cure periods, then Landlord may, at the sole option of Landlord, but without any
requirement to do so, and without prejudice to any other remedy which Landlord
may have, access the cash deposit, or draw down or make a claim or demand for
draw against the LOC, in the amount of the sum equal to the overdue and unpaid
amount, together with Landlord’s actual and reasonable expenses incurred in
connection with the Default, and apply such sum to payment of such overdue rent
or other sum. The LOC shall provide for partial draws and further provide that
any draw thereunder shall be accompanied by a certificate of an officer or
manager of Landlord stating that Tenant is in Default and that Landlord or its
authorized agent is entitled to draw down on the LOC the amount requested
pursuant to the terms of this Lease. Further in the event of the failure of
Tenant to keep and perform any nonmonetary term, covenant or condition of this
Lease to be kept or performed by Tenant beyond any applicable cure periods and
the receipt of any required notice, at the sole option of Landlord, and without
prejudice to any other remedy which Landlord may have, Landlord may access the
cash deposit or draw down the entire LOC, or so much thereof as may be necessary
to compensate Landlord for any loss or damage sustained or suffered by Landlord,
or which Landlord may sustain or suffer, due to such breach on the part of
Tenant. In the event that all or any portion of the cash deposit is accessed or
the LOC is drawn down by Landlord to pay overdue rent or other sums due and
payable to Landlord by Tenant hereunder as described in this Paragraph 7, then
Tenant shall, within ten (10) business days after receipt of written demand of
Landlord, deliver to Landlord a sufficient amount in an additional LOC (or cash,
as the case may be) to restore Landlord’s security to the original, total amount
of the security deposit as provided in this Paragraph. Any failure on the part
of Tenant to do so within ten (10) business days following the date on which
written demand for restoration is deemed given hereunder, shall constitute a
Default of this Lease pursuant to Paragraph 25.1(d) below without further
written notice to Tenant. The LOC shall be maintained by Tenant during the
entire Term of this Lease and for a period of thirty (30) days thereafter (the
last day of such thirty (30) day period shall be referred to as the “Return
Date”). If the LOC is to expire before the Return Date, Tenant shall replace the
LOC by providing Landlord with a substitute LOC at least thirty (30) days prior
to the expiration date of the then effective LOC being held by Landlord in the
applicable amount required hereunder and the failure to do so shall constitute a
Default entitling Landlord to draw the full amount of the LOC and hold the
proceeds thereof as a cash security deposit hereunder. The LOC shall provide, in
part, that the LOC shall be automatically renewed through and including at least
the Return Date unless the issuer gives written notice to Landlord at least
thirty (30) days prior to the expiration of the LOC that such issuer does not
intend to renew the LOC. In such event, Landlord shall be entitled to draw the
full amount of the LOC and hold the proceeds thereof as a cash security deposit
hereunder unless a substitute LOC is delivered by Tenant to Landlord at least
twenty (20) days prior to the expiration of the then existing LOC. Any cash
deposit held by Landlord as security shall be non-interest bearing and may be
commingled by Landlord with other funds of Landlord. In the event Landlord
transfers the security deposit to any successor in interest of Landlord to title
of the Site and Building, then, in such event, Landlord shall be discharged from
any further obligation or liability with respect to the security deposit. Any
LOC issued in favor of Landlord


11

--------------------------------------------------------------------------------



may, if required by any lender holding a mortgage or deed of trust secured by
the Site and Building, be transferred to such lender provided that such lender,
Landlord and Tenant enter into an agreement reasonably acceptable to all parties
governing such lender’s right to draw down money on, or further transfer, the
LOC. Tenant waives the provisions of California Civil Code Section 1950.7 and
all other provisions of law now in force or that become in force after the date
of execution of this Lease that provide that Landlord may claim from a security
deposit only those sums reasonably necessary to remedy defaults in the payment
of rent, to repair damages caused by Tenant, or to clean the Premises. Landlord
and Tenant agree that Landlord may, in addition, claim those sums reasonably
necessary to compensate Landlord for any loss or damage caused by the act or
omission by Tenant or Tenant’s officers, agents, employees, independent
contractors or invitees as elsewhere provided herein. Upon the expiration or
earlier termination of this Lease, Landlord shall return to Tenant within thirty
(30) days of Tenant vacating the Premises so much of the security deposit as has
not been applied or entitled to be held by Landlord to be applied to cure any
and all defaults by Tenant and/or to compensate Landlord for any and all damages
or loss suffered or which may be suffered by Landlord resulting from the default
or breach by Tenant.



8. Use.
8.1 Tenant shall use the Premises for general office purposes, including
administrative functions, and all purposes reasonably incident thereto and
reasonably commensurate with the operation and occupancy of a technology company
headquarters in the South of Market District, and shall not use or permit the
Premises to be used for any other purpose without the prior written consent of
Landlord, which consent may be granted or withheld in Landlord’s sole
discretion. Subject to Landlord’s prior written approval of plans therefore,
Tenant shall have the right to use a portion of the Premises for the operation
of, and include in the Tenant Improvements (or subsequent Changes) the
construction of, a kitchen/cooking facility (including a gas line of adequate
capacity with gas lines stubbed to the Premises) for Tenant’s employees and
guests only (in no event shall such kitchen/cooking facility be open to or serve
the general public), on and subject to the following terms and conditions:
Tenant shall be responsible, at its sole cost and expense (subject to the
application of the Tenant Improvement Allowance), for obtaining all applicable
permits, licenses and governmental approvals necessary for the use of the
Premises for such kitchen/cooking facility uses (including, without limitation,
any necessary approvals from the applicable health and/or fire departments,
permits required in connection with any venting or other air-removal/circulation
system, and any required fire-suppression systems), copies of which shall be
delivered to Landlord prior to Tenant’s installation of any alterations in the
Premises in connection with such kitchen/cooking facility uses. Tenant shall
have access to the Premises 24 hours per day/ 365 days per year. Tenant shall
not use or occupy the Premises in violation of any recorded covenants,
conditions and restrictions affecting the Site or of any law, code, regulation,
rule, order, or injunction or of the Certificate of Occupancy issued for the
Building. Upon five (5) business days written notice from Landlord, Tenant shall
discontinue any specific use of the Premises which is declared by any
governmental authority having jurisdiction to be a violation of any recorded
covenants, conditions and restrictions affecting the Site or of any law, code,
regulation, rule, order, or injunction or of the Certificate of Occupancy.
However, Tenant, at Tenant’s expense, may contest by appropriate proceedings in
good faith the legality or applicability of any law affecting the Premises,
provided that (i) the Building or any part thereof (including the Premises)
shall not be subject to being condemned or vacated by reason of noncompliance or
otherwise by reason of such contest, (ii) no unsafe or hazardous condition
remains unremedied as a result of such contest, (iii) such non-compliance or
contest is not prohibited under any then-applicable mortgage, (iv) such
non-compliance or contest shall not prevent Landlord from obtaining any and all
permits and licenses then required by applicable laws in connection with the
operation of the Building, and (v) the Certificate of Occupancy for the Building
(or any portion) is neither subject to being suspended by reason such of
non-compliance or contest (any such proceedings instituted by Tenant being
referred to herein as a “Compliance Challenge”). In the event that Tenant
commences a Compliance Challenge, Tenant’s obligation to cease any use specified
in Landlord’s notice and/or obligation to comply with the applicable law in
question shall, unless otherwise mandated by applicable law, be suspended
pending the resolution of the Compliance Challenge. Tenant shall not install any
radio or television antenna, loudspeaker or other device on the roof or exterior
walls of the Building without Landlord’s prior written consent. Landlord shall
not unreasonably withhold, delay or condition Landlord’s consent to Tenant’s
installation of antennae on the roof of the Building. Subject to Tenant’s right
to commence a Compliance Challenge, Tenant shall comply with any direction of
any governmental authority having jurisdiction which shall, by reason of the
nature of Tenant’s specific use or alteration of the Premises, impose any duty
upon Tenant or Landlord with respect to the Premises or with respect to the use
or occupation thereof. Tenant shall not do or permit to be done anything which
will invalidate or increase the cost of any fire, extended coverage or any other
insurance policy covering the Site, the Building, the Premises, and/or property
located therein and shall comply with all rules, orders, regulations and
requirements of the Pacific Fire Rating Bureau or any other organization
performing a similar function. Upon demand, Tenant shall promptly reimburse
Landlord as additional rent for any additional premium charged for such policy
by reason of Tenant’s failure to comply with the provisions of this Paragraph 8.
Tenant shall not do or permit anything to be done in or about the Site, the
Building, and/or the Premises which will unreasonably obstruct or interfere with
the rights of other tenants or occupants of the Building, or injure them, or use
or allow the Premises to be used for any unlawful purpose. Tenant shall not
cause, maintain or permit any nuisance in, on or about the Site, the Building
and/or the Premises, or allow any noxious odors to exist at or emanate from the
Site, the Building and/or the Premises. Tenant shall not commit or suffer to be
committed any waste in or


12

--------------------------------------------------------------------------------



upon the Site, the Building and/or the Premises and shall keep the Premises in
good repair and appearance. Tenant shall not place a load upon the Premises
which exceeds the average pounds of live load per square foot of floor area
specified for the Building by Landlord’s architect Huntsman Architectural Group,
with the partitions to be considered a part of the live load. Landlord reserves
the right to reasonably prescribe the weight and position of all safes, files
and heavy equipment which Tenant desires to place in the Premises so as to
distribute properly the weight thereof, based upon Landlord’s architect’s
written recommendation, which Landlord will provide to Tenant. Tenant’s business
machines and mechanical equipment which cause vibration or noise that may be
transmitted to the Building structure or to any other space in the Building
shall be so installed, maintained and used by Tenant as to eliminate such
vibration or noise. Tenant shall be responsible for all structural engineering
required to determine structural load. Tenant shall fasten all files, bookcases
and like furnishings to walls in a manner to prevent tipping over in the event
of earth movements. Landlord shall not be responsible for any damage or
liability for such events.
8.2 Except for the normal and proper use and storage of typical cleaning fluids
and solutions, and office equipment supplies (such as copier toner), in amounts
commensurate with Tenant’s permitted use and occupancy of the Premises, Tenant
shall not use, introduce to the Site, the Building and/or the Premises,
generate, manufacture, produce, store, release, discharge or dispose of, on,
under or about the Site, the Building and/or the Premises or transport to or
from the Site, the Building and/or the Premises any Hazardous Material (as
defined below in this Paragraph 8.2) or allow its employees, agents,
contractors, invitees or any other person or entity to do so. Tenant warrants
that it shall not make any use of the Site, the Building and/or the Premises
which may cause contamination of the soil, the subsoil or ground water. Tenant
shall not permit the Premises to be in violation of any laws regarding Hazardous
Materials brought onto the Premises by Tenant, its employees, agents or
contractors; provided however that nothing in this Lease shall be construed to
impose responsibility on Tenant for the remediation of Hazardous Materials that
(i) were present in, on or under the Building on the Lease Commencement Date,
(ii) are introduced into the Premises by Landlord’ its employees, agents or
contractors, or (iii) which may migrate to the Premises through the air, water
or soil through no fault of Tenant, its employees, agents or contractors. Tenant
shall give immediate written notice to Landlord of (i) any action, proceeding or
inquiry by any governmental authority or any third party with respect to the
presence of any Hazardous Material on the Site, the Building and/or the Premises
or the migration thereof from or to other property or (ii) any spill, release or
discharge of Hazardous Materials that occurs with respect to the Site, the
Building and/or the Premises or Tenant’s operations, of which Tenant has notice.
Landlord shall give immediate written notice to Tenant of (i) any action,
proceeding or inquiry by any governmental authority or any third party with
respect to the presence of any Hazardous Material on the Site, the Building
and/or the Premises or the migration thereof from or to other property or
(ii) any spill, release or discharge of Hazardous Materials that occurs with
respect to the Site, the Building and/or the Premises or Landlord’s operations,
of which Landlord has notice.
(a) Tenant shall indemnify and hold harmless Landlord, its directors, officers,
members, employees, managers, agents, successors and assigns (collectively
“Landlord Parties”, individually a “Landlord Party”) from and against any and
all claims arising from Tenant’s use, generation, manufacture, production,
storage, release, discharge or disposal of Hazardous Materials on the Site, the
Building and/or the Premises in violation of the terms, covenants and conditions
of this Paragraph 8. The indemnity shall include all costs, fines, penalties,
judgments, losses, attorney’s fees, expenses and liabilities incurred by any of
the Landlord Parties for any such claim or any action or proceeding brought
thereon including, without limitation,’ (a) all actual damages; and (b) the
costs of any cleanup, detoxification or other ameliorative work of any kind or
nature required by any governmental agency having jurisdiction thereof,
including without limitation all costs of monitoring and all fees and expenses
of consultants and experts retained by and of the Landlord Parties. This
indemnity shall survive the expiration or termination of this Lease. In any
action or proceeding brought against any of the Landlord Parties by reason of
any such claim, upon notice from such Landlord Party if such Landlord Party does
not elect to retain separate counsel, Tenant shall defend the same at Tenant’s
expense by counsel reasonably satisfactory to such Landlord Party. Landlord
shall indemnify and hold harmless Tenant, its directors, officers, members,
employees, agents, successors and assigns (collectively “Tenant Parties”,
individually a “Tenant Party”) from and against any and all claims arising from
the use, generation, manufacture, production, storage, release, discharge or
disposal of Hazardous Materials on the Site, the Building and/or the Premises
occurring prior to the Lease Commencement Date or during the Lease Term as a
result of Landlord’s or Landlord Parties’ use, generation, manufacture,
production, storage, release, discharge or disposal of Hazardous Materials on
the Site, the Building and/or the Premises.
(b) As used herein, the term “Hazardous Material” shall mean any substance or
material which has been determined by any state, federal or local governmental
authority to be capable of posing a risk of injury to health, safety or
property, including all of those materials and substances designated as
hazardous or toxic by the city or state in which the Premises are located, the
U.S. Environmental Protection Agency, the Consumer Product Safety Commission,
the Food and Drug Administration, the California Water Resources Control Board,
the Regional Water Quality Control Board, San Francisco Bay Region, the
California Air Resources Board, CAL/OSHA Standards Board, Division of
Occupational Safety and Health, the California Department of Food and
Agriculture, the California Department of Health Services, and any federal
agencies that have overlapping jurisdiction with such California agencies, or
any other governmental agency now or hereafter authorized to regulate materials
and substances in the environment. Without limiting the generality of the
foregoing, the term “Hazardous


13

--------------------------------------------------------------------------------



Material” shall include all of those materials and substances defined as
“hazardous materials” or “hazardous waste” in Sections 66680 through 66685 of
Title 22 of the California Administrative Code, Division 4, Chapter 30, as the
same shall be amended from time to time, petroleum, petroleum-related substances
and the by-products, fractions, constituents and sub-constituents of petroleum
or petroleum-related substances, asbestos, and any other materials requiring
remediation now or in the future under federal, state or local statutes,
ordinances, regulations or policies.



9. Payments and Notices. All rents and other sums payable by Tenant to Landlord
hereunder shall be paid to Landlord by check, cashier’s check, ACH bank account
transfer or wire transfer at the address designated by Landlord in the Summary
or at such other places as Landlord may hereafter designate in writing at least
thirty (30) days prior to the effective date upon which payments are to be made
to such alternate address. Any notice required or permitted to be given
hereunder must be in writing and may be given by personal delivery, certified
mail, return receipt requested, or by recognized overnight courier. If notice is
given by personal delivery, such notice shall be deemed to be given upon
delivery (unless the date of delivery is a weekend or holiday, in which event
such notice shall be deemed given upon the next succeeding business day). If
notice is given by certified mail addressed to Tenant or to Landlord at the
address designated in the Summary, then such notice shall be deemed given three
(3) business days following deposit in the U.S. Mail, postage prepaid, addressed
to Tenant or to Landlord at the addresses designated in the Summary. If notice
is given by overnight courier, notice shall be deemed given the next business
day following delivery to the courier for next business day delivery, charges
prepaid, addressed as stated above. Either party may by written notice to the
other specify a different address for notice purposes except that Landlord may
in any event use the Premises as Tenant’s address for notice purposes. If more
than one person or entity constitutes the “Tenant” under this Lease, the giving
of any notice upon any one of said persons or entities shall be deemed as giving
notice to all of said persons or entities.



10. Brokers. The parties recognize that the brokers who negotiated this Lease
are the brokers whose names are stated in the Summary, and agree that Landlord
shall be solely responsible for the payment of brokerage commissions to said
brokers. Tenant shall have no responsibility therefor. As part of the
consideration for the granting of this Lease, Tenant represents and warrants to
Landlord that no other broker, agent or finder was hired by Tenant, negotiated
with Tenant or, to Tenant’s knowledge, was instrumental in negotiating or
consummating this Lease and to Tenant’s knowledge there is no other real estate
broker, agent or finder who is, or might be, entitled to a commission or
compensation in connection with this Lease. Any broker, agent or finder of
Tenant whom Tenant has failed to disclose herein shall be paid by Tenant. Tenant
shall hold Landlord (and/or each of the Landlord Parties) harmless from all
damages and indemnify Landlord (and/or each of the Landlord Parties) for all
said damages paid or incurred by Landlord (and/or each of the Landlord Parties)
resulting from any claims that may be asserted against Landlord (and/or each of
the Landlord Parties) by any broker, agent or finder who has, or has claimed to
have, rendered services to Tenant undisclosed by Tenant herein. Landlord shall
hold Tenant harmless from all damages and indemnify Tenant for all said damages
paid or incurred by Tenant resulting from any claims that may be asserted
against Tenant by any broker, agent or finder who has, or has claimed to have,
rendered services to Landlord undisclosed by Landlord herein.



11. Holding Over. If Tenant remains in possession of the Premises after
expiration or earlier termination of this Lease with Landlord’s express consent,
Tenant’s occupancy shall be a month to month tenancy at a rent agreed upon by
Landlord and Tenant but, in no event less than the Monthly Basic Rent payable
under this Lease during the last full month before the date of expiration or
earlier termination. The month to month tenancy shall be on the terms and
conditions of this Lease except as provided in the preceding sentence and the
Lease clauses concerning extension rights. If Tenant holds over after the
expiration or earlier termination of the Term hereof without the express written
consent of Landlord, Tenant shall become a tenant at sufferance only, at a
rental rate equal to one hundred fifty percent (150%) of the Monthly Basic Rent
which would be applicable to the Premises upon the date of expiration of the
Term (prorated on a daily basis), and otherwise subject to the terms, covenants
and conditions herein specified, so far as applicable including, without
limitation, the obligation to pay Direct Operating Expenses and Common Operating
Expenses as provided in Paragraphs 5 and 6.2. Acceptance by Landlord of rent
after such expiration or earlier termination shall not constitute a consent to a
holdover hereunder or result in a renewal. The foregoing provisions of this
Paragraph 11 are in addition to and do not affect Landlord’s right of re-entry
or any rights of Landlord hereunder or as otherwise provided by law. If Tenant
fails to surrender the Premises, Tenant shall indemnify and hold Landlord
harmless from all loss or liability arising out of such failure, including
without limitation, any claim made by any succeeding tenant founded on or
resulting from such failure to surrender. No provision of this Paragraph 11
shall be construed as implied consent by Landlord to any holding over by Tenant.
Landlord expressly reserves the right to require Tenant to surrender possession
of the Premises to Landlord as provided in this Lease upon expiration or other
termination of this Lease. The provisions of this Paragraph 11 shall not be
considered to limit or constitute a waiver of any other rights or remedies of
Landlord provided in this Lease or at law; provided, however, that Landlord
shall not be entitled to consequential damages except as expressly provided in
this Paragraph 11.


14

--------------------------------------------------------------------------------






12. Taxes on Tenant’s Property. Tenant shall be liable for and shall pay before
delinquency, taxes levied against any personal property or trade fixtures placed
by Tenant in or about the Premises. If any such taxes on Tenant’s personal
property or trade fixtures are levied against Landlord or Landlord’s property,
or if the assessed value of the Site, the Building, and/or the Premises is
increased by the inclusion therein of a value placed upon such personal property
or trade fixtures of Tenant, and if Landlord, after ten (10) business days’
prior written notice to Tenant, pays the taxes based upon such increased
assessments, which Landlord shall have the right to do regardless of the
validity thereof, but only under proper protest if requested by Tenant, then,
upon demand Tenant shall repay to Landlord the taxes levied against Landlord, or
the proportion of such taxes resulting from such increase in the assessment.
Notwithstanding the foregoing, at Tenant’s sole cost and expense and at no
expense or cost to Landlord, Tenant shall have the right, in the name of
Landlord and with Landlord’s full cooperation, to bring a good faith suit in any
court of competent jurisdiction to recover the amount of any such taxes so paid
under protest, any amount so recovered to belong to Tenant. For avoidance of
doubt, Real Property Taxes will not include any taxes payable by Tenant pursuant
to the provisions of this Paragraph 12, or any taxes payable by any other
building occupant pursuant to provisions similar to this Paragraph 12.



13. Condition of Premises.
13.1 Other than as expressly stated in this Lease, Tenant acknowledges that
neither Landlord nor any of the Landlord Parties have made any representation or
warranty of any kind whatsoever with respect to the Site, the Premises and/or
the Building or with respect to the suitability of either for the conduct of
Tenant’s business. Tenant acknowledges and agrees that Tenant is relying solely
upon Tenant’s own inspection of the Site, the Building and the Premises, and
Tenant is not relying on any representation or warranty from the Landlord
regarding the Site, the Premises or the Building, except as specifically set
forth in this Lease, including, without limitation, any representation or
warranty as to the physical condition, design or layout of the Site, the
Building and the Premises. Notwithstanding the foregoing, Landlord expressly
represents and warrants that all Building Systems serving the Premises are, or
will be as of the Lease Commencement Date, in good working condition and the
Premises and Building as delivered by Landlord to Tenant (and after completion
by Tenant of the Compliance Work as defined in the Work Letter) shall comply
with all applicable laws and regulations, including, without limitation the
Americans With Disabilities Act (42 U.S.C. Section 12101 et seq.) (“ADA”), and
all applicable codes relating to restroom facilities and Landlord at Landlord’s
sole cost and expense, will be responsible for all work and costs incurred
(whether in connection with Tenant’s construction of the Tenant Improvements
pursuant to the Work Letter or otherwise) to bring the Premises, into compliance
with the ADA or Title 24 as enacted and in effect as of the Lease Commencement
Date. Subject to the provisions of the Work Letter, the costs incurred by Tenant
to bring any portion of the Premises into compliance with any such laws in
connection with Tenant’s construction of Tenant Improvements, shall be the
responsibility of Landlord and Landlord shall reimburse Tenant for any such
costs within thirty (30) days following Tenant’s delivery to Landlord of a
reasonably detailed invoice therefor provided that the obligation of Landlord to
reimburse Tenant shall be as more particularly governed by the provisions of the
Work Letter. Common Area Operating Expenses will not include any costs incurred
by Landlord to bring the Building, or any portion thereof, into compliance with
any of the laws or regulations described in the immediately preceding sentence
applicable to the Building.
13.2 Landlord hereby discloses to Tenant pursuant to California Civil Code
Sections 55.53 and 1938 that as of the date of this Lease, the Premises and the
Building have not been inspected by a Certified Access Specialist.



14. Alterations.
14.1 Other than changes to the roof, the structural portions of the Building
and/or structural portions of the Premises, and to the foundation, Tenant may,
at any time and from time to time during the Term of this Lease, at its sole
cost and expense, make alterations, additions, installations, substitutions,
improvements and decorations (hereinafter collectively called “Changes” and
individually, a “Change”) in and to the Premises, on the following conditions,
provided that such Changes will not result in a violation of applicable laws,
codes, regulations, orders or injunctions or require a change in the Certificate
of Occupancy applicable to the Premises:
(a) The outside appearance, character or use of the Building shall not be
affected, and no Changes shall weaken or impair the structural strength or, in
the reasonable opinion of Landlord, materially lessen the value of the Building,
the Site, and/or the Premises or create the potential for unusual expenses to be
incurred upon the removal of Changes and the restoration of the Premises upon
the termination of this Lease.
(b) No part of the Building outside of the Premises shall be physically affected
(other than tie-ins to Building Systems pursuant to approved plans),
(c) The proper functioning of any of the mechanical, electrical, sanitary and
other service systems or installations of the Building (“Service Facilities”)
shall not be adversely affected, and there shall be no construction which might
interfere


15

--------------------------------------------------------------------------------



with Landlord’s free access to the Service Facilities or interfere with the
moving of Landlord’s equipment to or from the enclosures containing the Service
Facilities.
(d) In performing the work involved in making such Changes, Tenant shall be
bound by and observe all of the conditions and covenants contained in this
Paragraph 14, and Tenant shall not unreasonably interfere with or unreasonably
disturb any other tenants (of such tenants, invitees, employees, or agents) use
and enjoyment of the Site and the Building.
(e) All work shall be done at such times and in such manner as Landlord from
time to time may reasonably designate.
(f) Tenant shall not be permitted to install and make part of the Premises any
materials, fixtures or articles which are subject to liens, conditional sales
contracts or chattel mortgages.
(g) Landlord shall have the right, to be exercised by written notice delivered
to Tenant concurrently with Landlord’s approval of any Change, to notify Tenant
that the Change in question (or a component thereof) shall be required to be
removed by Tenant upon date of expiration or sooner termination of this Lease.
In such event, Tenant will restore the Premises to their condition prior to the
making of the applicable Changes, reasonable wear and tear, and damage for which
Tenant is not liable, excepted. If Tenant fails to complete the restoration
before expiration of the Term, Landlord may complete the restoration and charge
the cost of the restoration to Tenant. Notwithstanding the foregoing, Tenant
shall have no obligation to restore the Premises to its condition prior to the
construction of the Tenant Improvements contemplated by Paragraph 1.5.
14.2 Before proceeding with any Change (exclusive only of changes to items
constituting Tenant’s personal property), Tenant shall submit to Landlord plans
and specifications for the work to be done, which shall in all cases require
Landlord’s prior written approval, which approval shall not be unreasonably
withheld or delayed. At Tenant’s sole cost and expense Landlord may confer with
consultants in connection with the review of such plans and specifications. If
Landlord or such consultant(s) shall disapprove of any of the Tenant’s plans,
Tenant shall be advised of the reasons of such disapproval. In any event, Tenant
agrees to pay to Landlord, as additional rent, the reasonable out of pocket cost
of such consultation and review immediately upon receipt of invoices either from
Landlord or such consultant(s). Any Change for which approval has been received
shall be performed in accordance with the approved plans and specifications, and
no material amendments or additions to such plans and specifications shall be
made without the prior written consent of Landlord.
Landlord agrees to endeavor to respond to any request by Tenant for approval of
Changes which approval is required hereunder within fifteen (15) business days
after delivery of Tenant’s written request; Landlord’s response shall be in
writing and, if Landlord withholds its consent, Landlord shall specify in
reasonable detail in Landlord’s notice of disapproval, the basis for such
disapproval. If Landlord delivers to Tenant notice of Landlord’s disapproval of
any plans, Tenant may revise Tenant’s plans to incorporate the changes suggested
by Landlord in Landlord’s notice of disapproval, and resubmit its plans to
Landlord. Landlord shall not have the right to charge any construction
administration or supervision fee in connection with Tenant’s performance of
Changes provided that Landlord shall be entitled reimbursement from Tenant for
Landlord’s third party out of pocket costs incurred in connection with the
review by Landlord of any Changes proposed by Tenant.
14.3 Notwithstanding anything to the contrary contained in this Lease, Tenant,
without Landlord’s prior written consent, shall be permitted to make Cosmetic
Alterations, provided that: (a) Tenant shall notify Landlord in writing within
thirty (30) days of completion of the Cosmetic Alteration, and (b) Tenant shall
upon Landlord’s request, remove the Cosmetic Alteration at the termination of
the Lease and restore the Leased Premises to their condition prior to such
Cosmetic Alteration. As used herein, the term “Cosmetic Alterations” shall mean
any modification to the Premises not involving any material penetration of any
walls of the Premises or any material modifications of the floor (other than
carpeting) or ceiling of the Premises and shall include, without limitation, the
hanging of paintings or decorative accessories on any interior walls of the
Premises, any painting of the interior walls of the Premises as well as the
installation or replacement of any carpet or other floor covering in all or any
portion of the Premises, and on an aggregate basis in any one year do not cost
in excess of Two Hundred Thousand Dollars ($200,000) provided that any
installation or replacement of carpeting by Tenant shall not be subject to the
Two Hundred Thousand Dollar ($200,000) limitation.
14.4 If the proposed Change requires approval by or notice to the lessor of a
superior lease or the holder of a mortgage, Landlord will promptly give Tenant
notice of such requirement, and no Change shall be commenced until such approval
has been received, or such notice has been given, as the case may be, and all
applicable conditions and provisions of said superior lease or mortgage with
respect to the proposed Change or alteration have been met or complied with, at
Tenant’s expense; and Landlord, if it approves the Change, will request such
approval or give such notice, as the case may be.
14.5 Tenant shall submit to Landlord the name and address of each contractor
intended to be used by Tenant in connection with construction of Changes;
Landlord’s approval of any contractor shall not be unreasonably withheld,
conditioned or delayed. If Landlord does not object to a contractor within ten
(10) business days of receipt of Tenant’s written notification of the identity
of the contractor, Landlord shall be deemed to have approved the contractor. No
contractor which is unacceptable to Landlord shall be engaged by Tenant. All
costs and expenses incurred in Changes shall be paid by Tenant prior to
delinquency. If Landlord approves the construction of specific interior
improvements in the Premises by contractors or mechanics selected by Tenant and
approved by Landlord, then Tenant’s contractors shall obtain on behalf of Tenant
and at Tenant’s sole cost and expense, (i) all necessary governmental permits
and certificates for the commencement and prosecution of Tenant’s Changes


16

--------------------------------------------------------------------------------



and for final approval thereof upon completion and (ii) at Landlord’s reasonable
request with respect to any Change or Changes which exceed $150,000.00 in cost,
evidence, as may be reasonably satisfactory to Landlord, that Tenant has
sufficient financial capacity to bear the cost of the anticipated Change. In the
event Tenant shall request any Changes in the work to be performed after the
submission of the plans referred to in this Paragraph 14 (other than de minimis
changes which would qualify as “change directives” as opposed to “change orders”
in accordance with applicable ALA. standards), such additional Changes shall be
subject to the same approvals and notices as the Changes initially submitted by
Tenant.
14.6 All Changes and the performance thereof shall at all times comply with
(i) all laws, rules, orders, ordinances, directions, regulations and
requirements of all governmental authorities, agencies, offices, departments,
bureaus and boards having jurisdiction thereof, (ii) all rules, orders,
directions, regulations and requirements of the Pacific Fire Rating Bureau, or
of any similar insurance body or bodies, and (iii) all commercially reasonable
rules and regulations of Landlord of which Landlord has notified Tenant in
writing, and Tenant shall cause Changes to be performed in compliance therewith
and in good and first class workmanlike manner, using materials and equipment at
least equal in quality and class to the installations of the Building. Changes
shall be performed in such manner as not to unreasonably interfere with the
occupancy of any other tenant in the Building nor delay or impose any additional
expense upon Landlord in construction, maintenance or operation of the Building,
and shall be performed by Contractors or mechanics approved by Landlord and
submitted to Tenant pursuant to this Paragraph, who shall coordinate their work
in cooperation with any other work being performed with respect to the Site
and/or the Building. Throughout the performance of Changes, Tenant, at its
expense, shall carry, or cause to be carried, workers’ compensation insurance in
statutory limits, and general liability insurance for any occurrence in or about
the Building, of which Landlord and its managing agent, whose identity Landlord
shall provide to Tenant in writing, shall be named as parties insured, in such
limits as Landlord may reasonably prescribe, with insurers reasonably
satisfactory to Landlord all in compliance with Paragraph 21.2. Notwithstanding
any provision of this Lease to the contrary, in no event shall Landlord be
required to undertake any alteration or any improvements of any kind whatsoever
in connection with the Premises or the Building as a result of or in connection
with any Changes being made by Tenant (unless and to the extent that such
alteration is necessary as a result of the warranty by Landlord contained in
Paragraph 13 above being incorrect in any fashion). Without limitation to the
foregoing, except as expressly set forth in the immediately preceding sentence,
Landlord shall not be required to make any improvements or alteration of any
kind whatsoever in order to comply with any applicable laws, orders, ordinances,
regulations or building codes which may be required in connection with Changes
being made by Tenant.
14.7 Tenant further covenants and agrees that any mechanic’s lien filed against
the Premises or against the Building for work claimed to have been done for, or
materials claimed to have been furnished to Tenant, will be discharged by
Tenant, by bond (pursuant to California Civil Code Section 8424) or otherwise,
within thirty (30) days after notice to Tenant of the filing thereof, at the
cost and expense of Tenant. All alterations, decorations, additions or
improvements upon the Premises, made by either party, including (without
limiting the generality of the foregoing) all wall covering, built-in cabinet
work, paneling and the like, shall, unless Landlord elects otherwise as
described above in Paragraph 14.1(g), become the property of Landlord, and shall
remain upon, and be surrendered with the Premises, as a part thereof, at the end
of the Term hereof. Notwithstanding the immediately preceding sentence, Landlord
may, by written notice given to Tenant at least thirty (30) days prior to the
end of the Term, require Tenant to remove all partitions, counters, railings and
like installed by Tenant and Tenant shall repair any damage to the Premises
arising from such removal. Notwithstanding the immediately preceding sentence,
Tenant shall not be required to remove or restore any Changes which Landlord did
not require to be removed in accordance with the provisions of Paragraph
14.1(g).
14.8 All articles of personal property and all business and trade fixtures,
machinery and equipment, furniture and movable partitions owned by Tenant or
installed by Tenant at its expense in the Premises shall be and remain the
property of Tenant. Tenant may remove such items at Tenant’s sole cost and
expense at any time during the Term, and Tenant shall repair any damage caused
by such removal. Tenant shall restore and repair all damage to the Premises
caused by such removal, and shall otherwise perform such removal in accordance
with Landlord’s reasonably imposed scheduling and other requirements. If Tenant
shall fail to remove all of its effects from said Premises upon termination of
this Lease for any cause whatsoever, Landlord may, at its option, remove the
same in any manner that Landlord shall choose, and store said effects without
liability to Tenant for loss thereof. Tenant agrees to pay Landlord upon demand
any and all expenses incurred in such removal, including court costs and
attorneys’ fees and storage charges on such effects for any length of time that
the same shall be in Landlord’s possession, or Landlord may, at its option,
without notice, sell said effects, or any of the same, at private sale and
without legal process, for such price as Landlord may obtain. Landlord shall
apply such proceeds of such sale upon any amounts due under this Lease from
Tenant to Landlord and upon the expense incident to the removal and sale of said
effects.
14.9 Subject to the other provisions of this Lease (including Paragraphs 1.3 and
17), Landlord reserves the right at any time and from time to time without the
same constituting an actual or constructive eviction and without incurring any
liability to Tenant therefor or otherwise affecting Tenant’s obligations under
this Lease, to make such changes, alterations, additions, improvements, repairs
or replacements in or to the Site or the Building (including the Premises if
required so to do by any law or regulation) and to the fixtures and equipment
thereof, as well as in or to the street entrances, halls, passages and stairways
thereof; provided that Landlord shall use commercially reasonable efforts to
avoid unreasonable interference with Tenant’s access to and use of the Premises.
Without limiting the foregoing, Landlord may change the name by which the
Building is


17

--------------------------------------------------------------------------------



commonly known, as Landlord may deem necessary or desirable. Nothing contained
in this Paragraph 14, shall be deemed to relieve Tenant of any duty, obligation
or liability of Tenant with respect to the terms, covenants and conditions of
this Lease, to making any repair, replacement or improvement required hereby, or
to complying with any law, order or requirement of any government or other
authority. Nothing contained in this Paragraph 14 shall be deemed or construed
to impose upon Landlord any obligation, responsibility or liability whatsoever,
for the care, supervision of repair of the Site, the Building and/or the
Premises or any part thereof other than as provided in this Lease.
14.10 The construction of the Tenant Improvements pursuant to the provisions of
the Work Letter attached to this-Lease as Exhibit B shall be governed by the
terms of such Work Letter to the extent inconsistent with the provisions of this
Paragraph 14.
14.11 Within thirty (30) days of completion of any Changes (other than for mere
decorative Changes), Tenant shall provide Landlord with a set of final
“as-built” plans.
14.12 Tenant may, at its own expense, install its own security system (“Tenant’s
Security System”) in the Premises, subject to Landlord’s prior written consent,
which consent shall not be unreasonably withheld or delayed; provided, however,
that (A) if Tenant’s Security System ties into the Building security system,
Tenant shall coordinate the installation and operation of Tenant’s Security
System with Landlord to assure that Tenant’s Security System is compatible with
the Building security system and the Building Systems, and (B) to the extent
that Tenant’s Security System is not compatible with the Building security
system or the Building Systems, Tenant shall not be entitled to install or
operate it. Tenant shall be solely responsible, at Tenant’s sole cost and
expense, for the monitoring, operation and removal of Tenant’s Security System,
provided that, notwithstanding the foregoing, Tenant may install any security
system it desires that does not require linkage with the Building security
system and which does not affect the Building security system and which does not
(i) create (a) an adverse effect on the structural integrity of the Building,
(b) a non-compliance with any applicable laws, (c) an adverse effect on the
Building Systems, (d) an effect on the exterior appearance of the Building, or
(e) unreasonable interference with the normal and customary office operations of
any other tenant in the Building, or (ii) adversely affect Landlord’s ability to
operate the Building. Tenant shall provide Landlord with any information
reasonably required regarding Tenant’s Security System in the event access to
the Premises is necessary in an emergency. Upon the expiration or earlier
termination of the Term, at Landlord’s option, the Tenant’s Security System
shall become the property of Landlord and be surrendered to Landlord with the
Premises. In furtherance of the same, Landlord shall have the right to require
Tenant to convey the Tenant’s Security System to Landlord free of all liens at
the end of the Term, at no cost to Landlord, pursuant to a commercially
reasonable form of bill of sale or other conveyance agreement to be executed by
Tenant. Further, at the expiration or early termination of this Lease, Landlord
shall be entitled to require that Tenant remove Tenant’s Security System from
the Building at its cost and repair any and all damage resulting from any such
removal.



15. Repairs and Maintenance.
15.1 Tenant acknowledges that Landlord shall be responsible for repairing and
maintaining, in first-class condition and repair, the Building and all
components and systems which are a part of or serve the Building, and the
corresponding costs of maintenance and repairs shall be included as part of the
Direct Operating Expenses or Common Operating Expenses, as the case may be, paid
by Tenant: pursuant to, and subject to the limitations contained in, Paragraph 5
or Paragraph 6 as the case maybe. Tenant shall upon the expiration or sooner
termination of the Term surrender the Premises to Landlord in good condition,
reasonable wear and tear and items for which Landlord bears sole responsibility
for the cost of repair and maintenance excepted. Landlord shall have no
obligation to alter, remodel, improve, decorate or paint the Premises or any
part thereof in anticipation of Tenant’s occupancy of the Premises (except as
may be necessary in order for Landlord to be in compliance with the warranty set
forth in Paragraph 13 above and as otherwise provided in the Work Letter and
this Lease), and the parties hereto affirm that Landlord has made no
representations to Tenant respecting the condition of the Premises except as
specifically set forth in this Lease. “Building Systems” shall mean any plant,
machinery, transformers, duct work, cable, wires, and other equipment,
facilities, and systems designed to supply heat, ventilation, air conditioning
and humidity, life-safety or any other services or utilities, or comprising or
serving as any component or portion of the electrical, gas, steam, plumbing,
sprinkler, communications, alarm, security, or fire/life safety systems or
equipment, or any other mechanical, electrical, electronic, computer or other
systems or equipment which serve the Building in whole or in part.
15.2 Landlord shall repair and maintain in first-class condition and repair and
in compliance with all laws the structural components of the Building and
Premises (consisting of the exterior and other load bearing walls, footings,
columns, structural floors and foundations). The cost of any and all such
repairs shall be included as part of the Direct Operating Expenses or Common
Operating Expenses, as the case may be, and paid by Tenant pursuant to and
subject to the limitations contained in, Paragraph 5 or Paragraph 6 as the case
may be. Landlord shall not be liable for any failure to make any repairs, or to
perform any maintenance, required of Landlord unless such failure shall persist
for an unreasonable time after written notice of the need of such repairs or
maintenance is given to Landlord by Tenant. There shall be no abatement of rent
and no liability of Landlord by reason of any injury to or interference with
Tenant’s business arising from the making of any repairs, alterations or
improvements in or to any portion of the Premises or in or to fixtures,
appurtenances and equipment therein. Tenant hereby


18

--------------------------------------------------------------------------------



waives the provisions of California Civil Code Sections 1932(1), 1941 and 1942
and of any similar law, statute or ordinance now or hereafter in effect.
Landlord expressly reserves the right to access the Premises and all parts of
the Building as required to perform its maintenance obligations hereunder.
Notwithstanding any of the provisions of this Lease to the contrary, if Tenant
provides notice (or which maybe telephonic to the Building’s property management
office in the event of an Emergency, defined below) to Landlord of an event or
circumstance which requires the action of Landlord with respect to repair and/or
maintenance of the Building, including the Building structure and/or Building
Systems, which event or circumstance with respect to the Building structure or
Building Systems materially and adversely affects the conduct of Tenant’s
business from the Premises (or any material portion), and Landlord fails to
commence corrective action not later than five (5) business days after receipt
of such notice, then Tenant may proceed to take the required action upon
delivery of an additional one (1) business day’s notice to Landlord specifying
that Tenant is taking such required action (provided, however, that the initial
five (5) business day notice and the subsequent one (1) business day notice
shall not be required in the event of an Emergency), and if such action is not
commenced by Landlord within such one(l) business day period and thereafter
diligently pursued to completion, then Tenant shall be entitled to take such
action in the manner described below and shall be further entitled to prompt
reimbursement by Landlord of Tenant’s reasonable costs and expenses in taking
such action plus interest thereon at the Interest Rate (hereinafter defined). If
Tenant takes any such action, Tenant shall use only those contractors used by
Landlord in the Building for work unless such contractors are unwilling or
unable to perform, or timely perform such work, in which event Tenant may
utilize the services of any other qualified contractor which normally and
regularly performs similar work in Comparable Buildings. Promptly following
completion of any work taken by Tenant pursuant to this Paragraph 15.2, Tenant
shall deliver a detailed invoice of the work completed, the materials used and
the costs relating thereto. If Landlord delivers to Tenant, within thirty
(30) days after receipt of Tenant’s invoice, a written objection to the payment
of such invoice, setting forth with reasonable particularity Landlord’s reasons
for its claim that such action did not have to be taken by Landlord pursuant to
this Lease or that the charges are excessive (in which case Landlord shall pay
the amount it contends would not have been excessive), then Landlord and Tenant
shall thereafter attempt to resolve the dispute regarding such charges and in
the event of a failure to achieve resolution Tenant may proceed to file a claim
against Landlord. If Tenant prevails in such claim, the amount of the award
shall include interest at the Interest Rate from the time of each expenditure by
Tenant until the date Tenant receives such amount by payment or offset and
reasonable attorneys’ fees and related costs. For purposes of this Paragraph
15.2, an “Emergency” shall mean an event threatening immediate and material
danger to people located in the Building or immediate, material damage to the
Building, Building Systems, Building structure, Premises, or creates a realistic
possibility of an immediate and material interference with, or immediate and
material interruption of a material aspect of Tenant’s business operations.



16. Liens. Tenant shall not permit any mechanic’s, material men’s or other liens
to be filed against the real property of which the Site, the Building, and/or
the Premises form a part, nor against the Tenant’s leasehold interest in the
Premises. Landlord shall have the right at all reasonable times to post and keep
posted on the Premises any notices which it deems necessary for protection from
such liens. Notwithstanding any other provision in this Lease to the contrary,
if any such liens are filed, and the same are not removed by Tenant within
thirty (30) days after notice to Tenant of such filing, Landlord may, without
waiving its rights and remedies based on such breach of Tenant and without
releasing Tenant from any of its obligations, upon notice to Tenant, cause such
liens to be released by any means it shall deem proper, including payment in
satisfaction of the claim giving rise to such lien. Thereafter Tenant shall
promptly pay to Landlord, upon notice by Landlord, any sum paid by Landlord to
remove such liens, together with interest at the lesser of 10% or the maximum
rate per annum permitted by law from the date of such payment by Landlord.



17. Entry by Landlord. Subject to limitations described in the last paragraph of
Paragraph 1.3 and this Paragraph 17 below, Landlord reserves and shall at any
and all reasonable times and upon reasonable prior notice to Tenant of not less
than twenty four (24) hours (except in the case of emergency) have the right to
enter the Premises to inspect the same, to supply any service to be provided by
Landlord to Tenant hereunder, to submit said Premises to prospective purchasers
or mortgagors/lenders or, to post notices of non-responsibility, to alter,
improve or repair the Premises or any other portion of the Building, to show the
Premises during the last twelve (12) months of the Term of this Lease to
prospective tenants, all without being deemed guilty of any eviction of Tenant
and without abatement of rent except as expressly set forth below in this
Paragraph 17. In order to carry out such purposes, Landlord may erect
scaffolding and other necessary structures where reasonably required by the
character of the work to be performed, provided that the business of Tenant
shall be interfered with as little as is reasonably practicable. Notwithstanding
anything to the contrary set forth in this Paragraph 17, Tenant may designate in
writing certain reasonable areas of the Premises as “Secured Areas” should
Tenant require such areas for the purpose of securing certain valuable property
or confidential information. In connection with the foregoing, Landlord shall
not enter such Secured Areas except in the event of an emergency. Landlord need
not clean any area designated by Tenant as a Secured Area and shall only
maintain or repair such Secured Areas to the extent (i) such repair or
maintenance is required in order to maintain and repair the Building; (ii) as
required by applicable law, or (iii) in response to specific requests by Tenant
and in accordance with a schedule


19

--------------------------------------------------------------------------------



reasonably designated by Tenant, subject to Landlord’s reasonable approval.
Tenant hereby waives any claim for damages for any injury or inconvenience to or
interference with Tenant’s business, any loss of occupancy or quiet enjoyment of
the Premises, and any other loss occasioned thereby except as expressly set
forth herein. For each of the aforesaid purposes, Landlord shall at all times
have and retain a key with which to unlock all of the doors in, upon and about
the Premises (excluding Tenant’s vaults and safes), and Landlord shall have the
means which Landlord may deem proper to open said doors in an emergency in order
to obtain entry to the Premises. Any entry to the Premises obtained by Landlord
by any of said means shall not, under any circumstances, be construed or deemed
to be a forcible or unlawful entry into, or a detainer of, the Premises, or an
eviction of Tenant from the Premises or any portion thereof. It is understood
and agreed that no provision of this Lease shall be construed as obligating
Landlord to perform any repairs, alterations or decorations except as otherwise
expressly agreed herein to be performed by Landlord. In the event that Tenant is
prevented from using, and does not use, the Premises or any material portion
thereof, as a result of (i) any repair, maintenance or alteration performed by
Landlord, or which Landlord failed to perform or commence to perform after at
least three (3) business days’ prior written notice by Tenant to Landlord
identifying such failure, which substantially interferes with Tenant’s use of or
ingress to or egress from the Building or Premises and is not necessitated by
Tenant’s breach or Default hereunder or performed in such manner at the Tenant’s
express request; (ii) any failure to provide services, utilities or ingress to
and egress from the Building or Premises if such failure is attributable solely
to the act or omission of Landlord (or Landlord’s agents, employees or
contractors) or to Landlord’s failure to perform its maintenance obligations set
forth herein as specifically identified in a written notice given by Tenant to
Landlord; or (iii) the presence of Hazardous Materials due to the acts or
omissions of Landlord or Landlord’s agents, employees or contractors (any such
set of circumstances as set forth in items (i) through (iii), above, to be known
as an “Abatement Event”), then if such Abatement Event continues for five
(5) consecutive business days (the “Eligibility Period”), then the rent payable
hereunder shall be abated or reduced, as the case may be, after expiration of
the Eligibility Period for such time that Tenant continues to be so prevented
from using, and does not use, the Premises, or any material portion thereof, in
the proportion that the rentable area of the portion of the Premises that Tenant
is prevented from using, and does not use, bears to the total rentable area of
the Premises. If Tenant’s right to abatement occurs during a free rent period,
Tenant’s free rent period shall be extended for the number of days that the
abatement period overlapped the free rent period (“Overlap Period”).



18. Utilities and Services. Landlord agrees during the period from and after the
Early Access Date and thereafter during the Lease Term to furnish to the
Premises Monday through Friday from 7:00 a.m. through 7:00 p.m., holidays
excepted, (unless otherwise stated below),
(a) electric current for normal lighting and fractional horsepower office
machines, electricity in an amount not less than 1.0 watts per rentable square
foot for lighting and 5.0 watts per rentable square foot for convenience power,
(b) hot and cold water for lavatory, kitchen/pantry and drinking purposes,
(c) elevator service by non-attended automatic elevators,
(d) regular refuse removal,
(e) HVAC service sufficient to maintain comfortable temperatures throughout the
Premises (i.e., no higher than 75° Fahrenheit with 50% relative humidity in the
summer, and no lower than 72° Fahrenheit in the winter with 45% relative
humidity) and
(f) washing of all exterior windows at least three (3) times per calendar year
(collectively, “Base Building Services”).
Landlord shall have no responsibility to provide cabling or equipment to allow
Tenant to obtain telecommunications and network connectivity and Landlord agrees
that Tenant may select its own vendors and providers of telecommunications and
network connectivity service. Landlord shall allow such providers to install
their own cabling, conduits and equipment in the Building and Premises subject
to Landlord’s prior approval of the specific plans and specifications therefor
in accordance with Exhibit B or if after the completion of the Tenant
Improvements Paragraph 14 above. Subject to Landlord’s rules, regulations, and
restrictions and the terms of this Lease and applicable laws, Landlord shall
permit Tenant, at no additional charge to Tenant, to utilize Tenant’s Share of
the existing Building risers, raceways, and shafts available for use by the
tenants and occupants of the Building to the extent (i) there is available space
in the Building risers, raceways, and/or shafts for Tenant’s use, which
availability shall be determined by Landlord in Landlord’s reasonable
discretion, and (ii) Tenant’s requirements are consistent with the requirements
of a typical general office user. The electrical services, and water (and sewer)
provided to the Premises shall be separately metered to measure the consumption
of electricity and water within the Premises, with Landlord to install all such
meters at its expense as soon as reasonably practicable following the Early
Access Date to the extent such meters are not in place as of such date. Tenant
shall pay Landlord directly as part of the Direct Operating Expenses for all
utilities consumed within the Premises, as measured by such separate meters.
Landlord shall provide janitorial services to Tenant with respect to the
Premises in accordance with the Specifications attached hereto as Exhibit D and
the charge for such services shall be included as a portion of the Direct
Operating Expenses or in the alternative, Tenant shall be entitled to engage a
third party vendor to provide janitorial services for the Premises and in such
event Tenant shall timely pay any and all


20

--------------------------------------------------------------------------------



costs of such third party vendor, Tenant shall directly contract for any and all
security services with respect to the Premises and the cost of such services
shall be paid directly by Tenant. Except as expressly set forth hereby, Landlord
shall not be liable for, and Tenant shall not be entitled to any abatement or
reduction of rent by reason of Landlord’s failure to furnish any of the Base
Building Services when such failure is caused by accident, breakage, repairs,
strikes, lockouts or other labor disturbances or labor disputes of any
character/or for other causes beyond Landlord’s reasonable control. Landlord’s
cost of providing such utility services shall be part of Direct Operating
Expenses, Tenant hereby waives the provisions of California Civil Code
Section 1932(1) or any other applicable existing or future law, ordinance or
governmental regulation permitting the termination of this Lease due to the
interruption or failure of or inability to provide any services required to be
provided by Landlord hereunder. In the event Tenant requires heat and/or air
conditioning outside of the business hours specified above, Tenant shall pay to
Landlord as additional rent the sum of Eighty-Five Dollars ($85.00) per hour per
zone, for each hour of occupancy outside of the business hours specified above.
Landlord represents and warrants that the Premises includes thermostats and
Building management system automated controls for the HVAC service within the
Premises, and that Tenant may control the temperatures maintained within the
Premises during normal business hours. All charges levied against Tenant for
utility and janitorial (if applicable) services together with charges for any
and all Base Building Services shall be paid by Tenant to Landlord as
reimbursement for any and all such costs and in accordance with the provisions
of Paragraph 6.2and 6.3 above in a manner consistent with reimbursement to
Landlord of Tenant’s Share of Common Operating Expenses. Any incandescent light
bulbs used in the Premises shall be paid for by the Tenant. Upon Tenant’s
request, Landlord’s personnel shall install incandescent light bulbs or other
Building nonstandard bulbs in the Premises. Tenant agrees to pay Landlord upon
demand Landlord’s cost for the maintenance and/or replacement, as applicable, of
all such incandescent light bulbs installed or other Building nonstandard
improvements; provided, that Landlord shall not be responsible in any manner for
said maintenance, cleaning and repair. Landlord shall provide Tenant access to
the Premises on a twenty-four (24) hour per day, seven (7) days per week basis,
subject to events beyond Landlord’s reasonable control.



19. Indemnification.
19.1 To the fullest extent permitted bylaw, but subject to Paragraph 21.6 and
except to the extent caused by the negligence or misconduct of Landlord or its
agents, contractors, employees or invitees, or by Landlord’s breach of this
Lease, Tenant hereby agrees to defend, indemnify, protect and hold Landlord and
Landlord Parties harmless against and from any and all loss, cost, damage or
liability arising in whole or in part from (i) Tenant’s use of the Site, the
Building, and/or the Premises, (ii) the conduct of its business or from any
activity, work, or thing done, permitted or suffered by Tenant, its agents,
contractors, employees or invitees in or about the Site, the Building, and/or
the Premises arising from any act, neglect, fault or omission of Tenant, or of
its agents, employees or invitees, and (iii) from and against all costs,
attorneys’ fees, expenses and liabilities incurred for such claim or any action
or proceeding brought thereon. In case any action or proceeding is brought
against Landlord and/or any of the Landlord Parties by reason of any such claim,
Tenant upon notice from Landlord hereby agrees to defend Landlord and the
Landlord Parties at Tenant’s expense by counsel approved in writing by Landlord.
Tenant, as a material part of the consideration to Landlord, hereby assumes all
risk of damage to property or injury to persons in, upon or about the Site, the
Building, and/or the Premises from any cause whatsoever except that which is
caused by Landlord’s or its agents, contractors, employees or invitees,
negligence or intentional misconduct or breach of this Lease, and Tenant hereby
waives all its claims in respect thereof against Landlord.
19.2 To the fullest extent permitted by law, but subject to Paragraph 21.6,
Landlord hereby agrees to defend, indemnify, protect and hold Tenant harmless
against and from any and all loss, cost, damage or liability suffered by Tenant
arising in whole or in part from the negligence (to the extent not covered by
liability insurance carried by Tenant pursuant to this Lease) or misconduct of
Landlord or its agents, contractors, employees or invitees in or about the Site,
the Building, and/or the Premises, including without limitation any liability or
injury to the person or property of Tenant, its officers, directors, partners,
employees, agents, invitees or guests. In case any action or proceeding is
brought against Tenant by reason of any such claim, Landlord upon notice from
Tenant hereby agrees to defend Tenant at Landlord’s expense by counsel approved
in writing by Tenant (provided, that any counsel appointed by an insurance
carrier shall be deemed acceptable to Tenant). Nothing herein shall relieve
Tenant of liability for its own willful acts or negligence.



20. Damage to Tenant’s Property. Notwithstanding the provisions of Paragraph 19
to the contrary, except to the extent caused by the negligence (to the extent
not covered by liability insurance carried by Tenant pursuant to this Lease) or
misconduct of Landlord or its agents, contractors, employees or invitees, or
Landlord’s breach of this Lease, Landlord and each of the Landlord Parties shall
not be liable for any damage to property entrusted to employees of the Building,
or for loss of or damage to any property by theft or otherwise, or for any
injury or damage to persons or property resulting from fire, explosion, falling
plaster, steam, gas, electricity, water or rain which may leak from any part of
the Building (including, but not limited to, the Premises) or from the pipes,
appliances or plumbing works therein or from the roof, street or sub-surface or
from any other place or resulting from dampness or any other patent or latent
cause whatsoever. Landlord and each of the Landlord Parties shall not be liable
for interference with the light, air, view or intangible characteristics or
qualities of the Premises; provided,


21

--------------------------------------------------------------------------------



however, that Landlord agrees not to voluntarily construct any improvements or
other structures which would materially interfere with the light, air, the view
available at the Premises, unless such construction is required by applicable
law. Tenant shall give prompt notice to Landlord in case of fire or accidents in
the Premises or in the Building or of defects known to Tenant therein or in the
fixtures or equipment located therein. Notwithstanding any provision of
Paragraph 19 to the contrary, (i) neither Landlord nor any partner, director,
officer, member, agent, servant or employee of Landlord shall be liable: for any
such damage caused by other tenants or persons in, upon or about the Building,
or caused by operations in the construction of any private, public or
quasi-public work (the limitations of liability set forth in this clause
(i) shall not apply to any damage or liability caused by the negligence (to the
extent not covered by liability insurance carried by Tenant pursuant to this
Lease) or intentional misconduct of Landlord Parties); and (ii) neither party
hereto shall be liable to the other for consequential damages, including lost
profits, of the other party or any person claiming through or under the other
party (except, in the case of Tenant’s liability, as described in Paragraph 11
above).



21. Insurance.
21.1 During the Term hereof, Tenant, at its sole expense, shall obtain and keep
in force the following insurance:
(a) Commercial general liability (“CGL”) insurance designating Landlord as an
additional insured against claims for bodily injury and property damage
occurring in, or about the Premises (including without limitation damage or
injury to vehicles or persons in the parking lot located on the Site) arising
out of Tenant’s use and occupancy of the Premises. Such insurance shall have a
combined single limit of not less than Three Million Dollars ($3,000,000) per
occurrence with a Five Million Dollar ($5,000,000) aggregate limit (such limits
maybe achieved by a combination of primary and umbrella coverages). Such
liability insurance shall be primary and not contributing to any insurance
available to Landlord and any insurance maintained by Landlord shall be excess
thereto. In no event shall the limits of such insurance be considered as
limiting the liability of Tenant under this Lease.
(b) Personal property insurance insuring all equipment, trade fixtures,
inventory, fixtures and personal property located on or in the Premises for
perils covered by the causes of loss - special form (all risk) and in addition,
boiler and machinery (if applicable). Such insurance shall be written on a
replacement cost basis in an amount equal to the full replacement value of the
aggregate of the foregoing less any applicable deductible.
(c) Workers’ compensation insurance in accordance with statutory law.
(d) Loss of income and extra expense insurance in such amounts as will reimburse
Tenant for direct or indirect loss of earnings attributable to all perils
commonly insured against by prudent tenants or attributable to prevention of
access to the Premises as result of such perils.
21.2 The policies required to be maintained by Tenant hereunder shall be with
companies rated A-VIII or better in the most current issue of Best’s Insurance
Reports. Insurers shall be authorized to do business in the State of California
and domiciled in the USA. Any deductible amount under any insurance policies
required hereunder shall not exceed Fifty Thousand Dollars ($50,000) without
Landlord’s prior written consent, which consent will not be unreasonably
withheld. Certificates of insurance shall be delivered to Landlord prior to the
Tenant’s entry onto the Premises to fixturize the Premises and annually
thereafter at least ten (10) days prior to the expiration date of the old
policy. Tenant shall have the right to provide insurance coverage which it is
obligated to carry pursuant to the terms hereof in either or both a blanket or
umbrella policy, provided such blanket or umbrella policy expressly affords
coverage to the Premises and to Landlord as required by this Lease. Each policy
of insurance, to the extent consistent with insurance industry practices for the
type of insurance, shall provide that Landlord (and any mortgagee) are
additional insureds and shall provide notification to Landlord at least thirty
(30) days prior to any cancellation or modification to reduce the insurance
coverage; Landlord expressly acknowledges that, as of the Effective Date, a
majority of insurers are not willing to provide notice to third parties
(including landlords) of cancellation or modification or insurance coverage as
described in this sentence, and agrees that for so long as Tenant’s insurer(s)
is unwilling to provide such notice, Tenant shall be obligated to promptly
provide such notice to Landlord upon receipt of any such notice by Tenant from
Tenant’s insurer(s),
21.3 Landlord shall maintain:
(a) fire and casualty insurance, with loss payable to Landlord and to any
Mortgagee, insuring against loss or damage to the Building. The amount of such
insurance shall be equal to the estimated replacement cost of the Building (as
the same may increase during the Term), exclusive of foundations, as the same
shall exist from time to time, but in no event more than the commercially
reasonable and available insurable value thereof if, by reason of the unique
nature or age of the improvements involved, such latter amount is less than full
replacement cost. Landlord’s policy shall contain at least twelve (12) months of
“rental income loss” coverage payable in instances in which Tenant is entitled
to rent abatement hereunder, and shall include (i) an “extended coverage”
endorsement, (ii) a “building laws” and/or “law and ordinance” coverage
endorsement that covers “costs of demolition,” “increased costs of construction”
due to changes unbuilding codes and “contingent liability” with respect to
undamaged portions of the Building, and (iii) an “earthquake sprinkler leakage”
endorsement, with each such endorsement to


22

--------------------------------------------------------------------------------



be of a kind required by Landlord to assist Landlord in funding its obligations
under this Lease to repair and restore the Building;
(b) CGL insurance against claims for bodily injury and property damage occurring
in or about the Building in amounts as shall from time to time be carried by
owners and operators of Comparable Buildings, but in no event less than Five
Million Dollars ($5,000,000) with respect to bodily injury, personal injury or
death to any one person and no less than Five Million Dollars ($5,000,000) for
each accident with respect to property damage (including both primary and excess
coverage), with a commercially reasonable deductible.
Tenant shall reimburse Landlord for Tenant’s Share of the premiums for fire and
casualty, and liability insurance (subject to proration to the extent the
premium covers a period prior or subsequent to the Term) as part of the Common
Operating Expenses to be paid by Tenant. The insurance required by this
Paragraph shall, in addition, include coverage for any additional costs
resulting from debris removal and reasonable amounts of coverage for the
enforcement of any ordinance or law regulating the reconstruction or replacement
of any undamaged sections of the Premises required to be demolished, and shall
also contain an agreed valuation provision in lieu of any coinsurance clause and
waiver of subrogation. If such insurance coverage has a deductible clause, then
Common Operating Expenses shall include the full deductible amount; provided,
however, that such deductible amount is reasonably commensurate with the levels
of deductibles then being maintained by owners of Comparable Buildings and
further provided that the deductible amount included in Common Operating
Expenses shall be prorated as provided Paragraph 6.2. Landlord shall not be
required to insure against any damage caused by flood, terrorism, mold or
environmental contamination.
21.4 Tenant will not knowingly keep, use, sell, or offer for sale in, or upon,
the Premises any article which may be prohibited by any insurance policy
periodically in force covering the Premises. If Tenant’s occupancy or business
in, or on, the Premises, whether or not Landlord has consented to the same,
results in any increase in premiums for the insurance required or actually
carried by Tenant and/or Landlord with respect to the Premises, Tenant shall pay
any such increase in premiums as additional rent. In determining whether
increased premiums are a result of Tenant’s use of the Premises, a schedule
issued by the organization computing the insurance rate on the Premises showing
the various components of such rate, shall be conclusive evidence of the several
items and charges which make up such rate. Tenant shall promptly comply with all
reasonable requirements of the insurance authority or any present or future
insurer relating to the Premises.
21.5 If any insurance policy required to be maintained by Tenant shall be
canceled or cancellation shall be threatened or the coverage thereunder reduced
or threatened to be reduced in any way because of the specific use of the
Premises or any part thereof by Tenant or any assignee or sub-tenant of Tenant
or by anyone Tenant permits on the Premises and, if Tenant fails to remedy the
condition giving rise to such cancellation, threatened cancellation, reduction
of coverage, threatened reduction of coverage, increase in premiums, or
threatened increase in premiums, within five (5) business days after written
notice thereof, Landlord may, at its option, enter upon the Premises and attempt
to remedy such condition, and Tenant shall promptly pay all costs thereof to
Landlord as additional rent. Landlord shall not be liable for any damage or
injury caused to any property of Tenant or of others located on the Premises
resulting from such entry. If Landlord is unable, or elects not, to remedy such
condition, then Landlord shall have all of the remedies provided for in this
Lease in the event of a Default by Tenant.
21.6 Notwithstanding anything in this Lease to the contrary, Landlord and Tenant
hereby mutually waive their respective rights of recovery against each other for
any loss of, or damage to, either parties’ property, to the extent that such
loss or damage is insured by an insurance policy required to be in effect at the
time of such loss or damage or is otherwise actually insured by an insurance
policy maintained by the waiving party. Each party shall obtain any special
endorsements, if required by its insurer whereby the insurer waives its rights
of subrogation against the other party.
21.7 In the event Tenant does not purchase the insurance required by this Lease
or keep the same in full force and effect, Landlord may, but shall not be
obligated to, upon notice to Tenant, purchase the necessary insurance and pay
the premium. The Tenant shall repay to Landlord, as additional rent, the amount
so paid promptly upon demand. In addition, Landlord may recover from Tenant and
Tenant agrees to pay, as additional rent, any and all reasonable expense
(including attorneys’ fees) and damages which Landlord may sustain by reason of
the failure to Tenant to obtain and maintain such insurance.



22. Damage or Destruction.
22.1 In the event of any casualty damage which affects the Premises or the
Building outside the boundaries of the Premises, Landlord will, within sixty
(60) days following the date of the damage, deliver to Tenant an estimate of the
time necessary to repair the damage in question such that the Premises may be
used by and accessible to Tenant and the Building and Common Areas operable as a
first-class office building; such notice will be based upon the review and
opinions of Landlord’s architect and contractor (“Landlord’s Repair Notice”). If
the damage is covered under insurance pursuant to the provisions of the
foregoing Paragraph 21 (or any other insurance Landlord may then be carrying),
Landlord shall restore such damage provided that: (i) the insurance proceeds,
plus the amount of any deductible (the payment of which shall be Tenant’s
responsibility), are sufficient to pay all of the cost of restoration without
the necessity of Landlord paying any additional cost of such repairs; and
(ii) in the reasonable judgment of Landlord, the restoration can be completed
within two hundred seventy


23

--------------------------------------------------------------------------------



(270) days after the date of the damage or casualty under the laws and
regulations of the state, federal, county and municipal authorities having
jurisdiction. If such conditions apply so as to require Landlord to restore such
damage pursuant to this Paragraph, this Lease shall continue in full force and
effect, subject to Tenant’s rights as described below, unless otherwise agreed
to in writing by Landlord and Tenant. Tenant shall be entitled to a
proportionate reduction of Monthly Basic Rent at all times during which Tenant’s
use of the Premises is interrupted, such proportionate reduction to be based on
the extent to which the damage and restoration efforts actually interfere with
Tenant’s access to or use of business in the Premises (which Landlord expressly
acknowledges may be a circumstance in which the Premises are not damaged but the
Building Systems are substantially damaged so as to render the Premises unusable
or inaccessible to Tenant). Tenant’s right to a reduction of rent hereunder
shall be Tenant’s sole and exclusive remedy in connection with any such damage.
22.2 In the event that the Building is damaged by a casualty, and Landlord is
not required to restore such damage in accordance with the provisions of the
immediately preceding Paragraph, Landlord shall have the option to either
(i) repair or restore such damage, with the Lease continuing in full force and
effect (subject to Tenant’s rights as described below), but Monthly Basic Rent
to be proportionately abated as provided above; or (ii) give notice to Tenant at
any time within forty-five (45) days after the occurrence of such damage
terminating this Lease as of a date to be specified in such notice which date
shall not be less than thirty (30) nor more than sixty (60) days after the date
on which such notice of termination is given. In the event of the giving of such
notice of termination, this Lease shall expire and all interest of Tenant in the
Premises shall terminate on the date so specified in such notice and the Monthly
Basic Rent, reduced by any proportionate reduction in Monthly Basic Rent as
provided for above, shall be paid to the date of such termination.
Notwithstanding the foregoing, if Landlord elects to terminate this Lease
pursuant to this Paragraph, if within thirty (30) days after receipt of
Landlord’s notice Tenant elects to provide the funds necessary to make up the
shortage (or absence) of insurance proceeds and provides Landlord with
reasonable assurance thereof, Landlord shall restore the Building as provided in
this Paragraph provided that the Building is reasonably subject to restoration
within one hundred eighty (180) days following the date on which the casualty
occurs.
22.3 If the Premises are damaged by fire or other casualty and are rendered not
reasonably usable for Tenant’s business purposes thereby, or if the Building
shall be so damaged that Tenant shall be deprived of reasonable access to the
Premises, and if, pursuant to Landlord’s Repair Notice, the restoration shall
not be substantially completed on or before the date which is nine (9) months
following the date of such damage or destruction, Tenant shall have the right to
terminate this Lease by giving written notice (the “Termination Notice”) to
Landlord not later than thirty (30) days following receipt of Landlord’s Repair
Notice. If Tenant gives a Termination Notice, this Lease shall be deemed
cancelled and terminated as of the date of the damage, and Rent shall be
apportioned and shall be paid or refunded, as the case may be up to and
including the date of such damage or destruction. Notwithstanding the foregoing,
if Tenant was entitled to but elected not to exercise its right to terminate
this Lease and Landlord does not substantially complete the repair and
restoration of the Premises within two (2) months after the expiration of the
estimated period of time set forth in Landlord’s Repair Notice, which period
shall be extended to the extent of any delays caused by Tenant, then Tenant may
terminate this Lease by written notice to Landlord within thirty (30) days after
the expiration of such period, as the same may be so extended.
22.4 Notwithstanding the foregoing, either Landlord or Tenant may terminate this
Lease if the Building is damaged by fire or other casualty (and the reasonably
estimated cost of restoration of the Building exceeds twenty percent (20%) of
the then replacement value of the Building) and such damage or casualty occurs
during the last twelve (12) months of the Term of this Lease (or the Term of the
Extended Term, if applicable) by giving the other written notice thereof at any
time within thirty (30) days following the occurrence of such damage or
casualty. Such notice shall specify the date of such termination, which date
shall not be less than thirty (30) nor more than sixty (60) days following the
date on which such notice of termination is given. In the event of the giving of
such notice of termination, this Lease shall expire and all interest of Tenant
in the Premises shall terminate on the date so specified in such notice and the
Rent shall be paid to the date of such termination. Notwithstanding the
foregoing to the contrary, Landlord shall not have the right to terminate this
Lease if damage or casualty occurs during the last twelve (12) months of the
Term if Tenant timely exercises the Extension Option within twenty (20) days
after the date of such damage or casualty.
22.5 Upon any termination of this Lease under any of the provisions of this
Paragraph, the parties shall be released thereby without further obligation to
the other from the date possession of the Premises is surrendered to Landlord,
except for (i) items which have already accrued and are then unpaid by either
Tenant or Landlord under the Lease, (ii) any prepaid (and unearned) Monthly
Basic Rent or unused security deposit amounts, and (iii) any amount owed by
either Tenant or Landlord to the other under the Work Letter.
22.6 In connection with Landlord’s performance of its obligation to rebuild,
Tenant will not unreasonably withhold, delay or defer its consent to
modifications to the Tenant Improvements or the Building proposed by Landlord,
provided that such modifications do not increase the obligations of Tenant
hereunder or adversely affect Tenant’s use of the Premises. The repair and
restoration of Tenant’s personal property and trade fixtures, shall be the
obligation of Tenant.
22.7 Tenant hereby waives California Civil Code Sections 1932(2) and 1933(4),
providing for termination of hiring upon destruction of the thing hired and
Sections 1941 and 1942, providing for repairs to and of premises.


24

--------------------------------------------------------------------------------






23. Eminent Domain.
23.1 In case the whole of the Premises, or such part thereof as shall
substantially interfere with Tenant’s use and occupancy thereof, shall be taken
for any public or quasi-public purpose by any lawful power or authority by
exercise of the right of appropriation, condemnation or eminent domain, or sold
to prevent such taking, either party shall have the right to terminate this
Lease effective as of the date possession is required to be surrendered to said
authority. Tenant shall not assert any claim against Landlord or the taking
authority for any compensation because of such taking (provided that Tenant may
present a separate claim for Tenant’s relocation costs and lost personal
property, so long as such claim does not diminish any award otherwise available
to Landlord), and Landlord shall be entitled to receive the entire amount of any
award without deduction for any estate or interest of Tenant. In the event the
amount of property or the type of estate taken shall not substantially interfere
with the conduct of Tenant’s business, Landlord shall be entitled to the entire
amount of the award without deduction for any estate or interest of Tenant. If
this Lease is not so terminated, Landlord shall promptly proceed to restore the
Premises to substantially their same condition prior to such partial taking, and
a proportionate allowance shall be made to Tenant for the rent corresponding to
the time during which, and to the part of the Premises of which, Tenant shall be
so deprived on account of such taking and restoration. Nothing contained in this
Paragraph shall be deemed to give Landlord any interest in any award separately
made to Tenant for the taking of personal property and trade fixtures belonging
to Tenant or for moving costs incurred by Tenant in relocating Tenant’s
business. Landlord and Tenant hereby agree that if Landlord is obligated to
repair or restore the Premises pursuant to this Paragraph 23.1, Landlord shall
be obligated to make such repairs or restoration only of those portions of the
Premises which were originally provided at Landlord’s expense (including the
Tenant Improvements) and only to the extent of any award amount received by
Landlord.
23.2 In the event of taking of the Premises or any part thereof for temporary
use, (i) this Lease shall be and remain unaffected thereby and rent shall not
abate, and (ii) Tenant shall be entitled to receive for itself such portion or
portions of any award made for such use with respect to the period of the taking
which is within the Term, provided that if such taking shall remain in force at
the expiration or earlier termination of this Lease, Tenant shall then pay to
Landlord a sum equal to the reasonable cost of performing Tenant’s obligations
under Paragraph 32 with respect to surrender of the Premises and upon such
payment shall be excused from such obligations. For purpose of this Paragraph
23.2, a temporary taking shall be defined as a taking for a period of 270 days
or less.
23.3 Landlord and Tenant each hereby waive the provisions of California Code of
Civil Procedure Section 1265.130 and any other applicable existing or future
law, ordinance or governmental regulation providing for, or allowing either
party to petition the courts of the state of California for, a termination of
this Lease upon a partial taking of the Premises and/or the Building.



24. Bankruptcy. If Tenant shall file a petition in bankruptcy under any chapter
of federal bankruptcy law as then in effect, or if Tenant be adjudicated a
bankrupt in involuntary bankruptcy proceedings and such adjudication shall not
have been vacated within ninety (90) days from the date thereof, or if a
receiver or trustee be appointed of Tenant’s property and the order appointing
such receiver or trustee not be set aside or vacated within ninety (90) days
after the entry thereof, or if Tenant shall assign Tenant’s estate or effects
for the benefit of creditors, or if this Lease shall otherwise by operation of
law pass to any person or persons other than Tenant, then in any such event
Landlord may, if Landlord so elects, with or without notice of such election and
with or without entry or action by Landlord, forthwith terminate this Lease.
Notwithstanding any other provisions of this Lease, Landlord, in addition to any
and all rights and remedies allowed by law or equity, shall upon such
termination be entitled to recover damages in the amount provided in Paragraph
25.2 below. In the event of such termination, neither Tenant nor any person
claiming through or under Tenant or by virtue of any statute or order of any
court shall be entitled to possession of the Premises, and Tenant shall
forthwith quit and surrender the Premises to Landlord. Nothing herein contained
shall limit or prejudice the right of Landlord to prove and obtain as damages by
reason of any such termination an amount equal to the maximum allowed by any
statute or rule of law in effect at the time when, and governing the proceedings
in which, such damages are to be proved, whether or not such amount be greater,
equal to, or less than the amount of damages recoverable under the provisions of
this Paragraph 24.



25. Defaults and Remedies.
25.1 The occurrence of any one or more of the following events shall constitute
a Default hereunder by Tenant:
(a) The abandonment of the Premises by Tenant, as provided by the California
Civil Code.
(b) The failure of Tenant to make any payment of Monthly Basic Rent or Common
Operating Expenses or Direct Operating Expenses to be made by Tenant hereunder
within three (3) business days following notice from Landlord that the same is
past due.


25

--------------------------------------------------------------------------------



(c) The failure by Tenant to make any payment of rent or any other payment
required to be made by Tenant hereunder other than Monthly Basic Rent, Common
Operating Expenses or Direct Operating Expenses as and when due, where such
failure continues for a period of five (5) days after written notice thereof
from Landlord to Tenant; provided, however, that any such notice shall be in
lieu of, and not in addition to, any notice required under California Code of
Civil Procedure 1161.
(d) The failure by Tenant to observe or perform any of the express or implied
covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified in Paragraph 25.1(b) or 25.1(c) above, where such
failure shall continue for a period of thirty (30) days after written notice
thereof from Landlord to Tenant; provided, however, that any such notice shall
be in lieu of, and not in addition to, any notice required under California Code
of Civil Procedure 1161; provided, further, that if the nature of Tenant’s
default is such that more than thirty (30) days are reasonably required for its
cure, then Tenant shall not be deemed to be in default if Tenant shall commence
such cure within said thirty (30) day period and thereafter diligently and
without interruption prosecute such cure to completion following the written
notice from Landlord pursuant to this Paragraph.
(e) (1) The making by Tenant of any general assignment for the benefit of
creditors; (2) the filing by or against Tenant of a petition to have Tenant
adjudged a bankrupt or a petition for reorganization or arrangement under any
law relating to bankruptcy (unless, in the case of a petition filed against
Tenant, the same is dismissed within ninety (90) days); (3) the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within ninety (90) days; or (4) the attachment,
execution or other judicial seizure of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease where such seizure
is not discharged within ninety (90) days.
25.2 In the event of any such Default by Tenant, in addition to any other
remedies available to Landlord at law or in equity, Landlord shall have the
immediate option to terminate this Lease and all rights of Tenant hereunder.
Upon such termination of Tenant’s right to possession of the Premises, this
Lease shall terminate and Landlord shall be entitled to recover damages from
Tenant as provided in California Civil Code Section 1951.2 or any other
applicable existing or future law, ordinance or regulation providing for
recovery of damages for such breach (but not consequential damages except as
provided in Civil Code Section 1951.2), including but not limited to the
following:
(a) the worth at the time of award of any unpaid rent which had been earned at
the time of such termination; plus
(b) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
(c) the worth at the time of award of the amount by which the unpaid rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus
(d) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform his obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom.
As used in Paragraphs 25.2(a) and 25.2(b) above, the “worth at the time of
award” is computed by allowing interest at the maximum rate permitted by law per
annum. As used in Paragraph 25.2(c) above, the worth at the time of awards is
computed by discounting to present value at the time of the award such amount at
the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus one percent (1%).
25.3 If a Default exists under this Lease, Landlord may exercise its rights
under California Civil Code Section 1951.4 and may continue this Lease in effect
after Tenant has breached this Lease and abandoned the Premises and Landlord may
recover rent as it becomes due; provided, however that Tenant has the right to
sublet or assign tins Lease, subject to reasonable limitations. Acts of
maintenance or preservation or efforts to relet the Premises or the appointment
of a receiver upon initiative of Landlord to protect Landlord’s interest under
this Lease shall not constitute a termination of Tenant’s right to possession.
25.4 During the continuance of a Default, Landlord may enter the Premises
without terminating this Lease and remove all of Tenant’s personal property, and
any of Tenant’s trade fixtures from the Premises and store them at Tenant’s risk
and expense. If Landlord removes such property from the Premises and stores it
at Tenant’s risk and expense, and if Tenant fails to pay the cost of such
removal and storage after written demand therefor and/or to pay any rent then
due, then after the property has been stored for a period of thirty (30) days or
more Landlord may sell such property at public or private sale, in the manner
and at such times and places as Landlord deems commercially reasonable Landlord
shall provide reasonable notice to Tenant of the time and place of such sale.
The proceeds of any such sale shall be applied first to the payment of the
expenses for removal and storage of the property, the preparation for and the
conducting of such sale, and for attorneys’ fees and other legal expenses
incurred by Landlord in connection therewith; and the balance shall be applied
to any past due amount owing hereunder. Tenant hereby waives all claims for
damages that may be caused by Landlord’s re-entering and taking possession of
the Premises or removing and storing Tenant’s personal property pursuant to this
Paragraph 25, except to the extent the same arise out of the gross negligence or
willful misconduct of Landlord or Landlord’s employees or contractors and Tenant
shall hold Landlord harmless from and against any loss, cost or damages
resulting from any such act. No re-entry by Landlord shall constitute or be
construed to be a forcible entry by Landlord.


26

--------------------------------------------------------------------------------



25.5 All rights, options’ and remedies of Landlord contained in this Lease shall
be construed and held to be cumulative, and no one of them shall be exclusive of
the other, and Landlord shall have the right to pursue any one or all of such
remedies or any other remedy or relief which may be provided by law, whether or
not stated in this Lease. No waiver of any Default of Tenant hereunder shall be
implied from any acceptance by Landlord of any rent or other payments due
hereunder or any omission by Landlord to take any action on account of such
Default if such Default persists or is repeated, and no express waiver shall
affect Defaults other than as specified in said waiver. The consent or approval
or Landlord to or of any act by Tenant requiring Landlord’s consent or approval
shall not be deemed to waive or render unnecessary Landlord’s consent or
approval to or of any subsequent similar acts by Tenant.
25.6 Landlord shall not be in default unless Landlord fails to perform
obligations required of Landlord within a reasonable time, but in no event later
than thirty (30) days after notice by Tenant to Landlord specifying the nature
of the obligation Landlord has failed to perform; provided, however, that if the
nature of Landlord’s obligation is such that more than thirty (30) days are
required for performance, then Landlord shall not be in default if Landlord
commences performance within such thirty (30) day period and thereafter
diligently prosecutes the same to completion. Tenant shall not have the right
based upon a default of Landlord to terminate this Lease or to withhold, offset
or abate rent. Tenant’s sole recourse for Landlord’s default being an action for
damages against Landlord arising out of Landlord’s default and/or for injunctive
relief or declaratory judgment. Tenant shall not have the right to terminate
this Lease or to withhold, offset or abate the payment of rent based upon the
unreasonable or arbitrary withholding by Landlord of its consent or approval of
any matter requiring Landlord’s consent or approval, including, but not limited
to, any proposed assignment or subletting, Tenant’s remedies in such instance
being limited to a declaratory relief action, specific performance, injunctive
relief or an action for actual damages. Tenant shall not in any case be entitled
to any consequential (including lost profits) or punitive damages based upon any
Landlord default or withholding of consent or approval. Notwithstanding anything
to the contrary contained in this Lease, Tenant agrees and understands that
Tenant shall look solely to the estate and property of Landlord in the Building
(which shall be deemed to include the rental income at the Building, the
proceeds of any sale of all or any portion of the Building by Landlord as well
as any insurance or condemnation proceeds), for the enforcement of any judgment
(or other judicial decree) requiring the payment of money by Landlord to Tenant
by reason of any default or breach by Landlord in the performance of its
obligations under this Lease, it being intended hereby that no other assets of
Landlord or any of Landlord’s affiliates shall be subject to levy, execution,
attachment or any other legal process for the enforcement or satisfaction of the
remedies pursued by Tenant in the event of such default or breach.



26. Assignment and Subletting. Except in connection with a “Permitted Transfer”
or a “Desk License” (as each term is defined below) Tenant shall not voluntarily
assign, hypothecate or encumber its interest in this Lease or in the Premises,
or sublease all or any part of the Premises, or allow any other person or entity
to occupy or use all or any part of the Premises, (each a “Transfer”), without
first obtaining Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Any Transfer without Landlord’s
prior written consent shall be voidable, at Landlord’s election, and shall
constitute a Default if not rescinded within five (5) business days following
notice from Landlord. No consent to any Transfer shall constitute a further
waiver of the provisions of this Paragraph. No later than thirty (30) days prior
to the effective date of a proposed Transfer other than a Permitted Transfer,
Tenant shall notify Landlord in writing of Tenant’s intent to Transfer
(“Transfer Notice”), the name of any proposed assignee or sublessee, information
concerning the financial responsibility of the proposed assignee or sublessee
and the terms of the proposed Transfer, and Landlord shall, within thirty
(30) days of receipt of such written notice as well as any additional
information reasonably requested by Landlord concerning any proposed assignee’s
or sublessee’s financial responsibility, elect one of the following:
(a) Consent to such proposed Transfer;
(b) Refuse such consent, which refusal shall be on reasonable grounds, including
but not limited to those matters set forth herein below;
(c) If Landlord fails to timely deliver to Tenant notice of Landlord’s consent,
or the withholding of consent, to a proposed Transfer, Tenant may send a second
(2nd) notice to Landlord, which notice must contain the following inscription,
in bold faced lettering:
“SECOND NOTICE DELIVERED PURSUANT TO PARAGRAPH 26 OF LEASE — FAILURE TO TIMELY
RESPOND WITHIN FIVE (5) BUSINESS DAYS SHALL RESULT IN DEEMED APPROVAL OF
TRANSFER.” If Landlord fails to deliver notice of Landlord’s consent to, or the
withholding of Landlord’s consent, to the proposed Transfer within such five
(5) business day period, Landlord shall be deemed to have approved the Transfer
in question. If Landlord at any time timely delivers notice to Tenant of
Landlord’s withholding of consent to a proposed Transfer, Landlord shall specify
in reasonable detail in such notice, the basis for such withholding of consent.
Notwithstanding anything to the contrary contained in this Paragraph 26, in the
event Tenant contemplates an assignment or a sublease of 50% or more of the
Premises for all or substantially all of the remaining Lease Term, in each case
except in the event of a Permitted Transfer, Tenant shall, in addition to the
Transfer Notice, give Landlord notice (the “Intention to Transfer


27

--------------------------------------------------------------------------------



Notice”) of such contemplated Transfer (whether or not the contemplated
Transferee or the terms of such contemplated Transfer have been determined). The
Intention to Transfer Notice shall specify the portion of and amount of rentable
square feet of the Premises which Tenant intends to Transfer (the “Contemplated
Transfer Space”), the contemplated date of commencement of the contemplated
Transfer (the “Contemplated Effective Date”), and the contemplated length of the
term of such contemplated Transfer, and shall specify that such Intention to
Transfer Notice is delivered to Landlord pursuant to this Paragraph 26 in order
to allow Landlord to elect to recapture the Contemplated Transfer Space for the
entire remaining Term of this Lease. Thereafter, Landlord shall have the option,
by giving written notice to Tenant within twenty (20) days after receipt of any
Intention to Transfer Notice, to recapture the Contemplated Transfer Space. Such
recapture shall cancel and terminate this Lease with respect to the Contemplated
Transfer Space as of the date stated in the Intention to Transfer Notice as the
effective date of the proposed Transfer. Such recapture of the Contemplated
Transfer Space by Landlord shall cancel and terminate this Lease with respect to
the Contemplated Transfer Space for the remaining Term of this Lease and Tenant
shall be relieved of its obligation under this Lease with respect to the
Contemplated Transfer Space having been recaptured. In the event of a recapture
by Landlord, if this Lease shall be canceled with respect to less than the
entire Premises, the rent reserved herein shall be prorated on the basis of the
number of rentable square feet retained by Tenant in proportion to the number of
rentable square feet contained in the Premises, and this Lease as so amended
shall continue thereafter in full force and effect, and upon request of either
party, the parties shall execute written confirmation of the same. If Landlord
declines, or fails to elect in a timely manner to recapture the Contemplated
Transfer Space under this Paragraph 26, then, provided Landlord has consented to
the proposed Transfer, and not otherwise, Tenant shall be entitled to proceed to
transfer the Contemplated Transfer Space to the proposed transferee.
Without limiting the other instances in which it may be reasonable for Landlord
to withhold its consent to an assignment or sublease, Landlord and Tenant
acknowledge that it shall be reasonable for Landlord to withhold its consent in
the following instances: (i) if at the time consent is requested Tenant is in
Default; (ii) in the case of a proposed assignment of Tenant’s interest in this
Lease, if the proposed assignee’s credit, character and business or professional
standing does not meet the reasonable standards of Landlord; or (iii) if the
proposed assignee is an existing tenant of the Building (unless Landlord is not
able to accommodate such existing tenant) or Landlord is currently actively
marketing comparable space in the Building to such proposed assignee. Without
limiting Other instances in which it may be reasonable for Landlord to withhold
its consent to any encumbrance or hypothecation of the interest of Tenant in
this Lease, Landlord and Tenant acknowledge that is reasonable for Landlord to
withhold its consent in instances where by reason of such encumbrance or
hypothecation a tenant other than a tenant as approved by Landlord may acquire
rights with respect to the Premises or any portion of the Premises by reason of
any default proceedings pursuant to any such encumbrance or hypothecation or
otherwise.
In the event that Landlord shall consent to any Transfer under the provisions of
this Paragraph, Tenant shall pay Landlord’s reasonable processing costs and
attorneys’ fees incurred in giving such consent (not to exceed $2,500).
Landlord’s consent to any Transfer, including without limitation in connection
with a Permitted Transfer, shall not release or relieve Tenant from its
obligations for the full and timely performance of each and every term and
condition to be performed by Tenant hereunder. If for any proposed assignment or
sublease Tenant receives rent or other consideration, either initially or over
the term of the assignment or sublease, in excess of the rent and monthly
amortization of Transfer Costs (defined below) called for hereunder, or, in case
of the sublease of a portion of the Premises, in excess of the monthly
amortization of all Transfer Costs and such rent fairly allocable to such
portion, after appropriate adjustments to assure that all other payments called
for hereunder are taken into account, Tenant shall, except where such assignee
or subtenant is an affiliate of Tenant, pay to Landlord as additional rent
hereunder 75% of the excess of each such payment of rent or other consideration
received by Tenant promptly after its receipt. As used herein, “Transfer Costs”
shall mean commercially reasonable brokerage commissions, marketing costs,
attorneys’ fees, and reasonable tenant improvement costs (or improvement
allowances), incurred by Tenant in connection with such assignment or sublease,
such Transfer Costs to be amortized for the purposes of Tenant’s recovery of
same from excess consideration, on a straight-line basis without interest over
the then remaining Term of this Lease as of the effective date of such
assignment or subletting. Landlord’s waiver or consent to any assignment or
subletting shall not relieve Tenant from any obligation under this Lease.
(d) Notwithstanding anything to the contrary contained in this Lease, Tenant may
assign this Lease or sublet the Premises, or any portion thereof, without
Landlord’s consent, to any (i) entity which controls, is controlled by, or is
under common control with Tenant; (ii) any entity which results from a merger
of, reorganization of, or consolidation with Tenant; or (iii) any entity which
acquires substantially all of the stock or assets of Tenant, as a going concern,
with respect to the business that is being conducted in the Premises provided
that, with respect to clauses (ii) and (iii) above, the assignee or sublessor as
the case may be has a net worth greater than or equal to that of the Tenant at
the commencement of the Term of this Lease (hereinafter each a “Permitted
Transfer”). In addition, a sale or transfer of the capital stock of Tenant shall
be deemed a Permitted Transfer if (1) such sale or transfer occurs in connection
with any bona fide financing or capitalization for the benefit of Tenant, or
(2) Tenant becomes a publicly traded corporation. Landlord shall have no right
to terminate the Lease in connection with, and shall have no right to any sums
or other economic consideration resulting from, any Permitted Transfer. Tenant
shall give Landlord at least thirty (30) days prior written notice of any
proposed Permitted Transfer (unless such prior


28

--------------------------------------------------------------------------------



notice is precluded by applicable law, in which event Tenant will provide such
notice as soon as permitted) and shall provide to Landlord such information as
Landlord may reasonably request with respect to the proposed Permitted Transfer.
(e) Landlord acknowledges that Tenant may, from time to time, have vendors,
clients or consultants performing work on behalf of Tenant occupy one or more
desks or offices within the Premises on a temporary basis (and, for such
purpose, Tenant may request that said individuals be issued Building access
cards) but that such temporary “desk-sharing” shall not constitute a Transfer
hereunder so long as Tenant does not separately demise any space so occupied by
such individuals or entities. Any such arrangement is referred to herein as a
“Desk License”, and the licensee under a Desk License, a “License
Holder”. However, Tenant may not devote more than ten percent (10%) of the
rentable area of the Premises to Desk Licenses. Tenant shall give written notice
to Landlord at least five (5) business days prior to the date on which any
individual becomes a License Holder which notice shall identify the individual,
provide a brief description of the individual’s relationship to Tenant and
provide such other information as Landlord may reasonably request. Each
individual participating a License Holder shall be subject to the prior written
approval of Landlord which approval shall not be unreasonably withheld,
conditioned or delayed.



27. Quiet Enjoyment. Landlord covenants and agrees with Tenant that upon Tenant
paying the rent required under this Lease and paying all other charges and
performing all of the covenants and provisions aforesaid on Tenant’s part to be
observed and performed under this Lease and subject to the terms and conditions
of this Lease, Tenant shall and may peaceably and quietly have, hold and enjoy
the Premises in accordance with this Lease.



28. Subordination, Non-disturbance and Attornment. Landlord represents to Tenant
that, as of the Effective Date, there is no mortgage or deed of trust
encumbering the Premises. Tenant agrees that if any loan is subsequently
obtained by Landlord to be secured by the Site, Building and/or Premises, upon
request Tenant shall agree to subordinate this Lease to the lien of such
mortgage or deed of trust pursuant to, and subject to, the provisions of this
Paragraph 28. Tenant agrees that in the event that any future mortgage or deed
of trust is foreclosed or a conveyance in lieu of foreclosure is made for any
reason, Tenant shall, if requested by the mortgagee or beneficiary, as
applicable, agree in writing to attorn to and become the Tenant of the successor
in interest to Landlord provided that in all events Tenant’s rights under this
Lease shall not be affected absent any uncured Default by Tenant. Tenant
covenants and agrees to execute (or make good faith comments to and thereafter
execute) and deliver, upon request by Landlord and in the form reasonably
requested by Landlord, any additional documents evidencing the subordination of
this Lease with respect to any such future mortgage or deed of trust, provided
that such documents shall confirm that Tenant’s leasehold interest and any
offset rights of Tenant expressly set forth in this Lease, shall not be
terminated or otherwise affected as a result of such financing or any exercise
by lender of any rights against Landlord or the Premises thereunder.



29. Estoppel Certificate.
29.1 Within ten (10) business days following any written request which Landlord
or Tenant (“Requesting Party”) may make from time to time, Tenant or Landlord,
as applicable (“Responding Party”) shall execute and deliver to Requesting Party
a statement, in a form acceptable to Requesting Party, certifying; (i) the Lease
Commencement Date; (ii) the fact that this Lease is unmodified and in full force
and effect (or, if there have been modifications hereto, that this Lease is in
full force and effect, as modified, and stating the date and nature of such
modifications); (iii) the date to which the rental and other sums payable under
this Lease have been paid; (iv) the fact that to the knowledge of the Responding
Party, there are no current defaults under this Lease by either Landlord or
Tenant except as specified in such statement; and (v) such other matters
reasonably requested by the Requesting Party. Landlord and Tenant intend that
any statement delivered pursuant to this Paragraph 29 may be relied upon by any
prospective mortgagee, beneficiary, purchaser, assignee or subtenant of the
Premises or any interest therein or any auditor of either Landlord or Tenant.
29.2 The Responding Party’s failure to deliver such statement within such time
shall be conclusive upon Responding Party (i) that this Lease is in full force
and effect, without modification except as may be represented by Requesting
Party, (ii) that there are no known uncured defaults in the Requesting Party’s
performance, and (iii) that not more than one (1) month’s rent has been paid in
advance.



30. Conflict of Laws. This Lease shall be governed by and construed pursuant to
the laws of the State of California.



31. Successors and Assigns. Except as otherwise provided in this Lease, all of
the covenants, conditions and provisions of this Lease shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
personal representative, successors and assigns.


29

--------------------------------------------------------------------------------






32. Surrender of Premises. The voluntary or other surrender of this Lease by
Tenant, or a mutual cancellation thereof, shall not work a merger, and shall, at
the option of Landlord, operate as an assignment to it of any or all subleases
or subtenancies. Upon the expiration or termination of this Lease, Tenant shall
peaceably surrender the Premises and all alterations and additions thereto
broom-clean, in good order, repair and condition, reasonable wear and tear and
damage for which Tenant is not liable excepted. Further, upon expiration or
termination of this Lease, Tenant, at its cost, shall restore the Premises, as
required by the provisions of Section 14.1(g) and as otherwise required by the
provisions of this Lease including, without limitation, the provisions of
Paragraph 14.7. The delivery of keys to any employee of Landlord or to
Landlord’s agent or any employee thereof shall not be sufficient to constitute a
termination of this Lease or a surrender of the Premises.



33. Professional Fees.
33.1 In the event that Landlord or Tenant should bring suit for the possession
of the Premises, for the recovery of any sum due under this Lease, or because of
the breach of any provisions of this Lease, or for any other relief against
Tenant or Landlord hereunder, or should either party bring suit against the
other with respect to matters arising from or growing out of this Lease, then
all costs and expenses, including without limitation, its reasonable
professional fees such as appraisers’, accountants’ and attorneys’ fees,
incurred by the prevailing party therein shall be paid by the other party,
whether or not the action is prosecuted to judgment.
33.2 Should Landlord and/or any of the Landlord Parties be named as a defendant
in any suit brought against Tenant in connection with or arising out of Tenant’s
occupancy hereunder, Tenant shall pay to Landlord and/or such Landlord Party its
costs and expenses incurred in such suit as and when incurred, including without
limitation, its reasonable professional fees such as appraiser’s, accountants’
and attorneys’ fees.



34. Performance by Tenant. Except as otherwise provided in this Lease, all
covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be performed by Tenant at Tenant’s sole cost and expense and
without any abatement of rent. Tenant acknowledges that the late payment by
Tenant to Landlord of any sums due under this Lease will cause Landlord to incur
costs not contemplated by this Lease, the exact amount of such cost being
extremely difficult and impractical to fix. Such costs include, without
limitation, processing and accounting charges, and late charges that may be
imposed on Landlord by the terms of any encumbrance and note secured by any
encumbrance covering the Premises or the Building of which the Premises are a
part. Therefore if any amount due Landlord from Tenant hereunder has not been
received on or before the date due, Tenant shall pay to Landlord, without notice
or demand, as additional rent, four percent (4%) of the overdue amount as a late
charge; notwithstanding the foregoing to the contrary, Tenant shall be entitled
to notice and a five (5) calendar day cure period prior to the imposition of
such late charge on the first (1st) occasion in any calendar year which any
amount will by Tenant hereunder is not paid when due. Such overdue amount shall
also bear interest, as additional rent, at the maximum rate permissible by law
calculated, as appropriate, from that date when due until the date of payment to
Landlord (the “Interest Rate”). Landlord’s acceptance of any late charge or
interest shall not constitute a waiver of Tenant’s default with respect to the
overdue amount or prevent Landlord from exercising any of the other rights and
remedies available to Landlord under this Lease or any law now or hereafter in
effect.



35. Landlord’s Mortgagee and Senior Lessor Protection; Landlord Waiver and
Consent Agreements in favor of Tenant’s Lenders. No default hereunder on the
part of Landlord which would entitle Tenant under the terms of this Lease, or by
law, terminate this Lease (if any), shall result in a release of such
obligations or a termination of this Lease unless (a) Tenant has given notice to
Landlord and to any beneficiary of a deed of trust or mortgage covering the Site
and/or the Building (or any portion thereof) and to the lessor under any master
or ground lease covering the Building, the Site or any interest therein, in each
case, whose identity and address shall have been furnished in writing to Tenant,
and (b) Tenant offers such beneficiary, mortgagee or lessor a reasonable
opportunity (but in no event less than thirty (30) days) to cure the default,
including time to obtain possession of the Premises by power of sale or of
judicial foreclosure, if such should prove necessary to effect a cure (but only
if the beneficiary, lender or mortgagee responds to Tenant’s notice within a
reasonable time confirming that such beneficiary, lender or mortgagee intends to
cure the subject default). Landlord shall, from time to time, give Tenant
written notice of the identity and address of the beneficiary of any deed of
trust or mortgage covering the Site and/or the Building (or any portion thereof)
and/or the lessor under any master or ground lease.



36. Definition of Landlord. The term “Landlord” as used in this Lease, so far as
covenants or obligations on the part of Landlord are concerned, shall be limited
to mean, and include only, the owner or owners, at the time in question, of the
fee title to, or a lessee’s interest in a ground lease of the Site or master
lease of the Building. In the event of any transfer, assignment or other
conveyance or transfer of any such title or interest, Landlord herein named (and
in case of any subsequent transfers or


30

--------------------------------------------------------------------------------



conveyances, the then grantor) shall be automatically freed and relieved from
and after the date of such transfer, assignment or conveyance of all liability
accruing thereafter with respect to the performance of any covenants or
obligations on the part of Landlord contained in this Lease thereafter to be
performed and, without further agreement, the transferee of such title or
interest shall be deemed to have agreed to observe and perform any and all
obligations of Landlord hereunder, during its ownership of the Site and Building
(including the Premises). Landlord may transfer its interest in the Site and
Building (including the Premises) without the consent of Tenant and such
transfer or subsequent transfer shall not be deemed a violation on Landlord’s
part of any of the terms and conditions of this Lease.



37. Waiver. The failure of Landlord or Tenant to seek redress for violation of,
or to insist upon strict performance of, any term, covenant or condition of this
Lease shall not be deemed a waiver of such violation or prevent a subsequent act
which would have originally constituted a violation from having all the force
and effect of an original violation, nor shall any custom or practice which may
become established between the parties in the administration of the terms hereof
be deemed a waiver of, or in any way affect, the right of Landlord or Tenant to
insist upon the performance by Tenant or Landlord, as the case may be, in strict
accordance with said terms. The subsequent acceptance or payment of rent
hereunder by Landlord or Tenant shall not be deemed to be a waiver of any
preceding breach by Tenant or Landlord of any term, covenant or condition of
this Lease, other than the failure of Tenant to pay the particular rent so
accepted, regardless of Landlord’s knowledge of such preceding breach at the
time of acceptance of such rent.



38. Identification of Tenant. If more than one person executes this Lease as
Tenant, (a) each of them is jointly and severally liable for the keeping,
observing and performing of all of the terms, covenants, conditions, provisions
and agreements of this Lease to be kept, observed and performed by Tenant, and
(b) the term “Tenant” as used in this Lease shall mean and include each of them
jointly and severally and the act of or notice from, or notice or refund to, or
the signature of, any one or more of them, with respect to the tenancy or this
Lease, including, but not limited to, any renewal, extension, expiration,
termination or modification of this Lease, shall be binding upon each and all of
the persons executing this Lease as Tenant with the same force and effect as if
each and all of them had so acted or so given or received such notice or refund
or so signed.



39. Terms and Headings. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. Words used in any gender include
other genders. The Paragraph headings of this Lease are not a part of this Lease
and shall have no effect upon the construction or interpretation of any part
hereof. Terms capitalized but not otherwise defined herein shall have the
respective meanings given to such terms in the Summary. Terms defined in the
plural shall also include the singular and those defubed in the singular shall
also include the plural.



40. Examination of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for Lease and
it is not effective as a Lease or otherwise until execution by and delivery to
both Landlord and Tenant.



41. Time. Time is of the essence with respect to the performance of every
provision of this Lease in which time or performance is a factor.



42. Prior Agreement; Amendments. This Lease contains all of the agreements of
the parties hereto with respect to any matter covered or mentioned in this
Lease, and no prior agreement or understanding, oral or written, express or
implied, pertaining to any such matter shall be effective for any purpose. No
provision of this Lease may be amended or added to except by an agreement in
writing signed by the parties hereto or their respective successors in interest.
The parties acknowledge that all prior agreements, representations and
negotiations are deemed superseded by the execution of this Lease to the extent
they are not incorporated herein.



43. Severability. Any provision of this Lease which shall prove to be invalid,
void or illegal in no way affects, impairs or invalidates any other provision
hereof, and such other provisions shall remain in full force and effect.



44. Recording. Tenant shall not record this Lease nor a short memorandum thereof
without the consent of Landlord and if such recording occurs, it shall be at the
sole cost and expense of Tenant, including any documentary transfer taxes or
other expenses related to such recordation.


31

--------------------------------------------------------------------------------






45. Limitation on Liability. The obligations of Landlord and Tenant under this
Lease do not constitute personal obligations of the individual partners,
members, directors, officers or shareholders of Landlord or Tenant, and neither
Landlord nor Tenant shall seek recourse against the individual partners,
members, directors, officers or shareholders of Landlord or Tenant, or any of
their personal assets for satisfaction of any liability in respect to this
Lease. In consideration of the benefits accruing hereunder, Tenant and all
successors and assigns covenant and agree that in the event of any actual or
alleged failure, breach or default hereunder by Landlord, the sole and exclusive
remedy shall be against Landlord’s interest in the Building (which shall be
deemed to include the rental income at the Building, the proceeds of any sale of
all or any portion of the Building by Landlord as well as any insurance or
condemnation proceeds).



46. Signs. Tenant shall have the right to place signage on the exterior of the
Building subject to Landlord’s reasonable consent as to size, location and style
and subject to Tenant’s obtaining approval of the City of San Francisco and any
applicable governmental agencies. All signs shall be constructed, erected and
affixed to the Building at Tenant’s sole cost and expense, and Tenant shall be
responsible for the removal of such signage, and the repair of any damage to the
Premises caused thereby, at the end of the Term. All signs shall be in full
compliance with all applicable ordinances, statutes and regulations imposed by
all applicable governmental authorities. Landlord agrees to reasonably assist
Tenant at no material cost to Landlord in obtaining governmental approval of all
Landlord approved signage. Tenant shall also be permitted to install signage in
the lobby/ground floor entrance to the Building and in the elevator lobbies on
all floors of the Building occupied by Tenant, subject to Landlord’s reasonable
consent and at Tenant’s cost.



47. Roof Space. Landlord shall, at no additional cost to Tenant, make roof space
available for Tenant’s rooftop equipment on the roof of the Building. All such
equipment and its specifications and location shall be subject to Landlord’s
reasonable prior written approval.Tenant shall be responsible for the
installation, maintenance, screening (as necessary) and removal of the rooftop
equipment as well as any repairs necessitated by any of the foregoing, at
Tenant’s sole cost and expense. Tenant shall have, in addition, the exclusive
right to use the deck area located on the roof of the Building.



48. Fire Stairs. Tenant shall have the right, subject to Landlord’s approval,
which shall not be unreasonably withheld, to utilize the fire stairs for travel
between floors occupied by Tenant, so long as such use is code complaint. Tenant
may securitize the stairwell and make cosmetic alterations to the fire stairs,
so long as such alterations are code complaint, and subject to receipt of
Landlord’s prior written consent.



49. Sky Bridge. The parties acknowledge that there is an existing sky-bridge(s)
connected to the Building with the building located at 301 Brannan Street, San
Francisco, California (“Sky Bridge”). The Sky Bridge is currently closed and is
not in use. As of the Effective Date, Tenant currently leases space at 301
Brannan Street. Landlord and Tenant agree to use commercially reasonable
good-faith efforts to obtain all required approvals to reopen the Sky Bridge
including coordinating the same with the owner of 301 Brannan, Kilroy Realty,
and the City of San Francisco. The parties intend that the connection between
the third floor of the Building and 301 Brannan be opened first and subsequently
the connection between the second floor of the Building and 301 Brannan. Tenant
agrees that all costs associated with such reopening efforts including, without
limitation, any subsequent construction, if required, shall be at Tenant’s sole
cost and expense. Landlord makes no representation or warranty regarding the Sky
Bridge or its condition. Tenant acknowledges that the reopening of the Sky
Bridge or any part thereof is not a condition precedent to the effectiveness of
this Lease. Upon surrender of the Premises, at the election of Landlord, Tenant,
at its cost, shall restore the Sky Bridge to its condition prior to any
improvements made by Tenant pursuant to this Paragraph 49.



50. Modification for Lender. If in connection with obtaining construction,
interim or permanent financing for the Site and/or Building (or any interest
therein), the lender shall request reasonable modifications in this Lease as a
condition to such financing, Tenant will not unreasonably withhold, delay or
defer its consent thereto, provided that such modifications do not increase the
obligations of Tenant hereunder or adversely affect the leasehold interest
hereby created or Tenant’s rights hereunder, and provided further that such
modifications are essentially ministerial in nature.



51. Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the rent payment herein stipulated shall be deemed to be
other than on account of the rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as rent be deemed an
accord and satisfaction and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such rent or pursue any
other remedy provided in


32

--------------------------------------------------------------------------------



this Lease. Tenant agrees that each of the foregoing covenants and agreements
shall be applicable to any covenant or agreement either expressly contained in
this Lease or imposed by any statute or at common law.



52. Financial Statements. If requested by Landlord in connection with a
potential sale or financing of the Site and/or the Building (or any interest
therein), Tenant shall, upon fifteen (15) business days prior written notice
from Landlord, and provided Landlord executes and delivers to Tenant a
nondisclosure agreement in a form reasonably satisfactory to Tenant, provide
Landlord with Tenant’s last financial statement, year to date financial
statements and, to the extent prepared and existing, financial statements of the
two (2) years prior to the current financial statement year for Tenant. Such
statement shall be prepared in accordance with generally accepted accounting
principles and, shall either be audited by an independent certified public
accountant or certified by an officer of Tenant. Landlord shall use commercially
reasonable efforts to protect the confidentiality of any such statement and to
request that any proposed buyer or lender similarly treat the information
contained in such statement as being confidential in nature, such that such
information shall only be disclosed to the consultants, analysts or counsel as
may be reasonably necessary in order to evaluate a potential purchase of, or
loan upon, the Site and/or the Building (or any interest thereof).



53. Tenant as Corporation. If Tenant executes this Lease as a legal entity, then
Tenant represents and warrants that (a) the individuals executing this Lease on
Tenant’s behalf are duly authorized to execute and deliver this Lease on the
entity’s behalf and (b) that this Lease is binding upon Tenant in accordance
with its terms.



54. No Partnership or Joint Venture. Nothing in this Lease shall be deemed to
constitute Landlord and Tenant as partners or joint venturers. It is the express
intent of the parties hereto that their relationship with regard to this Lease
be and remain that of landlord and tenant.



55. Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document, Both
counterparts shall be construed together and shall constitute a single lease.



56. Definitions.
“Abatement Event” has the meaning ascribed in Paragraph 17
20


“ADA” has the meaning ascribed in Paragraph 13.1
15


“Approved Working Drawings” has the meaning ascribed in Section 3.4 of the Work
Letter
A-8


“Architect” shall have the meaning ascribed in Section 3.1 of the Work Letter
A-7


“Base Building Plans” has the meaning ascribed in Section 1.2 of the Work Letter
A-5


“Base Building Services” has the meaning ascribed in Paragraph 17
20


“Building Requirements” has the meaning ascribed in Section 1.2 of the Work
Letter
A-5


“Building Systems” has the meaning ascribed in Paragraph 15.1
18


“Building” has the meaning ascribed in the Summary and Paragraph 1.1
2


“CGL” has the meaning ascribed in Paragraph 21.1(a)
22


“Change” has the meaning ascribed in Paragraph 14.1
15


“Common Areas” has the meaning ascribed in Paragraph 1.2
4


“Common Operating Expenses” has the meaning ascribed in Paragraph 6.2
8


“Comparable Buildings” has the meaning ascribed in Paragraph 4.2
7


“Comparable Transactions” has the meaning ascribed in Paragraph 4.2
7


“Compliance Challenge” has the meaning ascribed in Paragraph 8.1
12


“Compliance Cost Budget” has the meaning ascribed in Section 2.3.2 of the Work
Letter
A-6


“Compliance Cost Items” has the meaning ascribed in Section 2.3.1 of the Work
Letter
A-6


“Compliance Costs” has the meaning ascribed in Section 2.1 of the Work Letter
A-5


“Compliance Work” has the meaning ascribed in Section 2.1 of the Work Letter
A-5


“Construction Drawings” has the meaning ascribed in Section 3.1 of the Work
Letter
A-7





33

--------------------------------------------------------------------------------



“Contemplated Effective Date” has the meaning ascribed in Paragraph 26(c)
28


“Contemplated Transfer Space” has the meaning ascribed in Paragraph 26(c)
28


“Contract” has the meaning ascribed in Section 4.2.1 of the Work Letter
A-8


“Contractor” has the meaning ascribed in Section 4.1.1 of the Work Letter
A-8


“Cosmetic Alterations” has the meaning ascribed in Paragraph 14.3
16


“Default” has the meaning ascribed in Paragraph 2.2(a)
5


“Delay Notice” has the meaning ascribed in Section 5.7 of the Work Letter
A-11


“Desk License” has the meaning ascribed in Paragraph 26
27


“Direct Operating Expenses” has the meaning ascribed in Paragraph 5
7


“Drawing Change Notice” has the meaning ascribed in Section 4.2.2 of the Work
Letter
A-9


“Early Access Date” has the meaning ascribed in Paragraph h) the Summary and
Paragraph 3
2


“Effective Date” has the meaning ascribed in the Opening Paragraph
4


“Eligibility Period” has the meaning ascribed in Paragraph
20


“Emergency” has the meaning ascribed in Paragraph 15.2
19


“Engineers” has the meaning ascribed in Section 3.1 of the Work Letter
A-7


“Extended Term” has the meaning ascribed in Paragraph 2.2
5


“Extension Option” has the meaning ascribed in Paragraph 2.2
5


“Final Costs” has the meaning ascribed in Section 4.2.1 of the Work Letter
A-9


“Final Determination” has the meaning ascribed in Paragraph 4.2
6


“Final Space Plan” has the meaning ascribed in Section 3.2 of the Work Letter
A-7


“Final Working Drawings” has the meaning ascribed in Section 3.3 of the Work
Letter
A-8


“Force Majeure Construction Delay” has the meaning ascribed in Section 5.7 of
the Work Letter
A-11


“GAAP” has the meaning ascribed in Paragraph 6.2
9


“Gross Revenues” has the meaning ascribed in Paragraph 6.2
9


“Hazardous Material” has the meaning ascribed in Paragraph 8.2(b)
13


“HVAC” has the meaning ascribed in Paragraph 6.2
8


“Intention to Transfer Notice” has the meaning ascribed in Paragraph 26(c)
27


“Interest Rate” has the meaning ascribed in Paragraph 34
30


“Landlord Delay” has the meaning ascribed in Section 5.7 of the Work Letter
A-11


“Landlord Parties” has the meaning ascribed in Paragraph 8.2(a)
13


“Landlord’s Estimate” has the meaning ascribed in Paragraph 4.2
6


“Landlord’s Repair Notice” has the meaning ascribed in Paragraph 22.1
23


“Landlord’s Statement” has the meaning ascribed in Paragraph 6.3
10


“Landlord” has the meaning ascribed in the Opening Paragraph
4


“Lease” has the meaning ascribed in the Summary
2


“License Holder” has the meaning ascribed in Paragraph 26
29


“LOC” has the meaning ascribed in Paragraph 7
11


“Option Notice” has the meaning ascribed in Paragraph 2.2
5


“Outside Agreement Date” has the meaning ascribed in Paragraph 4.2
6


“Overlap Period” has the meaning ascribed in Paragraph 17
20


“Permitted Capital Expenditures” has the meaning ascribed in Paragraph 6.2
9


“Permitted Transfer\ has the meaning ascribed in Paragraph 26
27


“Real Property Taxes” has the meaning ascribed in Paragraph 6.1
8


“Rent Abatement Period” has the meaning ascribed in Paragraph 4.4
7


“Rent Abatement” has the meaning ascribed in Paragraph 4.4
7


“Requesting Party” has the meaning ascribed in Paragraph 29.1
29





34

--------------------------------------------------------------------------------



“Responding Party” has the meaning ascribed in Paragraph 29.1
29


“Retail Space” has the meaning ascribed in the Summary
2


“Return Date” has the meaning ascribed in Paragraph 7
11


“Secured Areas” has the meaning ascribed in Paragraph 17
19


“Service Facilities” has the meaning ascribed in Paragraph 14.1(c)
15


“Site” has the meaning ascribed in Paragraph 1.1
4


“Sky Bridge” has the meaning ascribed in Paragraph 49
32


“South of Market District” has the meaning ascribed in Paragraph 4.2
7


“Summary” has the meaning ascribed in Paragraph 1.1
2


“Tenant Change” has the meaning ascribed in Section 4.2.2 of the Work Letter
A-9


“Tenant Improvement Allowance Items” has the meaning ascribed in Section 2.2.1
of the Work Letter
A-5


“Tenant Improvement Allowance” has the meaning ascribed in Section 2.1 of the
Work Letter
A-5


“Tenant Improvements” has the meaning ascribed in Section 2.1 of the Work Letter
A-5


“Tenant Party” has the meaning ascribed in Paragraph 8.2(a)
13


“Tenant’s Agents” has the meaning ascribed in Section 4.1.2 of the Work Letter
A-8


“Tenant’s Security System” has the meaning ascribed in Paragraph 14.12
18


“Tenant’s Share” has the meaning ascribed in the Summary
3


“Tenant” has the meaning ascribed in the Opening Paragraph
4


“Term” has the meaning ascribed in Paragraph 2
5


“Termination Notice” has the meaning ascribed in Paragraph 22.3
24


“Title 24” has the meaning ascribed in Section 2.1 of the Work Letter
A-5


“Transfer Costs” has the meaning ascribed in Paragraph 26(c)
28


“Transfer Notice” has the meaning ascribed in Paragraph 26
27


“Transfer” has the meaning ascribed in Paragraph 26
27


“Work letter” has the meaning ascribed in Paragraph 1.5
5





35

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed and delivered this Lease as of the
day and year first above written.
 
LANDLORD:
 
TENANT:
Six Thirty-Four Second Street LLC,
a Delaware limited liability company
 
OKTA, Inc.
a Delaware corporation
 
 
 
 
 
 
 
By:
 
/s/ Bayard R. Kraft III
 
By:
 
/s/ William E. Losch
Name:
 
Bayard R. Kraft III
 
Name:
 
William E. Losch
Its:
 
Authorized Agent
 
Its:
 
CFO



36

--------------------------------------------------------------------------------






EXHIBIT A
FLOOR PLAN
[Attached]




A-1

--------------------------------------------------------------------------------




exhibit1a01.jpg [exhibit1a01.jpg]


A-2

--------------------------------------------------------------------------------



exhibit2a01.jpg [exhibit2a01.jpg]


A-3

--------------------------------------------------------------------------------



exhibit3a01.jpg [exhibit3a01.jpg]






A-4

--------------------------------------------------------------------------------




TENANT WORK LETTER
634 Second Street, San Francisco, California
This Tenant Work Letter (“Work Letter”) is entered into effective December 11,
2014, and shall set forth the terms and conditions controlling the construction
of certain Tenant Improvements and Compliance Work (all as defined below) to the
Premises. Unless otherwise defined herein, all capitalized terms shall have the
meanings ascribed to them in that certain Lease dated December 11, 2014 between
OKTA, Inc., a California corporation (“Tenant”), and SFI Real Estate Holdings,
LLC, a Delaware limited liability company (“Landlord”) (the “Lease”).





ARTICLE 1.
DELIVERY OF THE PREMISES
1.1 Delivery of the Premises. On the Access Date, Landlord shall deliver the
Premises to Tenant, and Tenant shall accept the Premises from Landlord, in its
presently existing, “as-is” condition subject to the terms of the Lease
(including, without limitation, Landlord’s obligations to deliver the Building
Systems in good working order and repair and Landlord’s general maintenance
obligations set forth in the Lease). Tenant acknowledges and agrees that
Landlord shall have no obligation or responsibility except as set forth in this
Work Letter and in the Lease to perform any work, repairs, construction or
improvements to the Premises in advance of Tenant’s occupation and possession of
the Premises. Landlord shall have only those obligations of repair and
maintenance with respect to the Premises and/or the Building as specifically set
forth in the Lease.
1.2 Base Building Plans. Landlord has delivered to Tenant Building plans and
specifications prepared by Huntsman Architectural Group in the form of an
AutoCAD compatible drawing file (“Base Building Plans”) and will deliver to
Tenant a complete and current copy of all rules, regulations, instructions and
procedures promulgated by Landlord with respect to design and/or construction
within the Building (“Building Requirements”) to Architect (defined below).



ARTICLE 2.
TENANT IMPROVEMENTS
2.1 Tenant Improvement Allowance; Landlord’s ADA and Title 24 Obligations.
Tenant shall be entitled to a one time tenant improvement allowance (the “Tenant
Improvement Allowance”) in the amount of Forty dollars ($40.00) for each of the
45,032 rentable square feet of the Premises, for a total Tenant Improvement
Allowance of $1,801,280.00, which shall be applied toward the costs of the
initial design, permitting and construction of those certain improvements to the
Premises (exclusive of the Compliance Work) contemplated by this Work Letter
(the “Tenant Improvements”). In addition, Landlord, at Landlord’s sole cost,
shall be responsible for the cost of bringing the Premises, Building and Common
Areas into compliance the requirements with the ADA and the standards set forth
in Title 24 of the California Code of Regulations (“Title 24”) (the cost of such
work being referred to herein collectively as the, “Compliance Costs”). The
Compliance Costs, in addition to the Tenant Improvement Allowance, shall be made
available to Tenant in connection with the construction by Tenant of the Tenant
Improvements and Compliance Work (as defined below). In no event shall Landlord
be obligated to make disbursements pursuant to this Work Letter in a total
amount which exceeds the aggregate amount of the Tenant Improvement Allowance
and the Compliance Costs. The approved work included in the Compliance Costs
(“Compliance Work”) shall be performed by Tenant as detailed herein.
2.2 Disbursement of the Tenant Improvement Allowance.
2.2.1 Tenant Improvement Allowance Items. The Tenant Improvement Allowance shall
be disbursed by Landlord pursuant to the terms of this Work Letter and only for
such items and costs as are directly related to design costs, permit and
application fees, licenses and taxes, and architectural fees, consulting fees,
construction management fees, engineering and mechanical services, and hard
construction costs related to those improvement components expressly approved by
Landlord including without limitation Tenant’s signage (collectively the “Tenant
Improvement Allowance Items”). The Tenant Improvement Allowance Items shall not
include IT cabling for the Premises and Tenant shall be responsible for the cost
of such IT cabling apart from the Tenant Improvement Allowance.
2.2.2 Disbursement of Tenant Improvement Allowance. Landlord shall make monthly
disbursements to Tenant of the Tenant Improvement Allowance as follows:
(a) Monthly Disbursements. On or before the thirtieth (30th) day of each
calendar month, Tenant shall deliver to Landlord a request for payment for
amounts incurred for any of the Tenant Improvement Allowance Items, together
with documentation reasonably necessary for Landlord to confirm such costs. On
or before the twentieth (20th) day of the following calendar month, Landlord
shall deliver a check to Tenant made payable to Tenant in payment of the lesser
of (A) the amounts


A-5

--------------------------------------------------------------------------------



so requested by Tenant subject to the provisions of this Work Letter and (B) the
balance of any remaining available portion of the Tenant Improvement Allowances.
(b) Other Terms. Landlord shall be obligated to make disbursements from the
Tenant Improvement Allowance as and when costs are incurred by Tenant for Tenant
Improvement Allowance Items, based upon invoices submitted by Tenant for such
costs. Landlord shall only be required to make a progress payment provided that
Tenant delivers lien releases for all applicable work which is the subject of
the payment request (conditioned on payment only) and unconditional lien
releases for all work completed prior to the work included within the scope of
the subject progress payment. Landlord shall further have the right to confirm
that all payments made through the date of the subject progress payment
reasonably correspond to the completion percentage of the Tenant Improvement
Allowance Items and Landlord shall be entitled to require that Architect from
time to time certify to Landlord the percentage of completion then having been
achieved with respect to construction of the Tenant Improvement Allowance Items.
2.2.3 Other Terms. Landlord shall only be obligated to make disbursements from
the Tenant Improvement Allowance to the extent of the Tenant Improvement
Allowance Items.
2.2.4 HVAC Consultant. Tenant, in connection with performing its construction
obligations under this Work Letter, shall be required to retain Landlord’s
designated HVAC consultants to achieve adequate air balancing of the HVAC
distribution system, which cost shall be reimbursed to Tenant as part of the
Tenant Improvement Allowance. Said HVAC consultants will charge commercially
competitive rates. Prior to commencement of construction of the Tenant
Improvements Landlord shall give written notice to Tenant of the identity of
Landlord’s HVAC consultants.
2.2.5 Unused Allowance. In the event that there remains any unused portion of
the Tenant Improvement Allowance following all required disbursements by
Landlord in connection with completing the Tenant Improvements, any such amount
shall be retained by Landlord. Tenant shall have no entitlement to any excess of
the Tenant Improvement Allowance not in good faith consumed in the construction
of the Tenant Improvement Allowance Items.
2.3 Disbursement of the Compliance Costs.
2.3.1 Compliance Cost Items. The Compliance Costs shall be disbursed by Landlord
pursuant to the terms of this Work Letter and only for items and costs as are
directly related to bringing the Premises, Building and Common Areas into
compliance with the requirements of the ADA and Title 24 (collectively, the
“Compliance Cost Items”). The Compliance Cost Items shall include costs directly
related to design, permit and application fees, licenses and taxes, and
architectural fees, consulting fees, construction management fees, engineering
and mechanical services and hard construction costs related to the Compliance
Work expressly approved by Landlord.
2.3.2 Compliance Cost Budget. Prior to commencement of construction of the
Tenant Improvements and Compliance Work and following the preparation of Final
Working Drawings as provided in Article 3 below and receipt of bids from
subcontractors with respect to construction of the Compliance Work, Landlord and
Tenant shall meet and confer to determine a comprehensive budget for the
Compliance Costs including a detailed list of Compliance Work and Compliance
Cost Items (the “Compliance Cost Budget”). To the extent any component of
Compliance Work is combined with or connected closely to elements or components
of the Tenant Improvements that are not directly related to Compliance Work, the
Architect shall present a proposal detailing Architect’s good faith estimate of
the percentage of work attributable directly to Compliance Work and the
corresponding Compliance Costs; provided however, all such proposals shall be
subject to Landlord’s approval in its discretion. Upon reaching agreement
regarding the Compliance Cost Budget, Landlord and Tenant shall execute and date
the final approved Compliance Cost Budget which shall establish the maximum
amount of Compliance Costs for which the Landlord is responsible during the
course of construction of the Compliance Work, except as set forth herein to the
contrary. However, as construction continues, if and to the extent that Tenant
submits a Drawing Change Notice reflecting a Tenant Change in the Compliance
Work, which Tenant Change is approved by Landlord (Landlord’s approval not to be
unreasonably withheld, conditioned or delayed), the Compliance Cost Budget shall
be appropriately adjusted to account for such Tenant Change. Notwithstanding the
immediately preceding sentence, the adjustments to the Compliance Cost Budget
shall be limited to those adjustments required by reason of changes to the
Approved Working Drawings necessitated to comply with building codes or other
applicable governmental requirements to the extent attributable to Compliance
Costs incurred in connection with any such changes and although Landlord may
approve a Tenant Change relating to other modifications to the Approved Working
Drawings, increases in Compliance Costs relating to such Tenant Changes shall be
added to the Compliance Cost Budget only to the extent approved by Landlord in
its discretion. In the event that Landlord and Tenant are unable to agree on the
maximum amount of Compliance Costs for which Landlord is responsible within ten
(10) business days following completion of the Final Working Drawings and
receipt of all bids for the Compliance Work, either Landlord or Tenant shall be
entitled to submit the dispute to JAMS or its successor for mediation or if the
matter is not resolved through mediation, then it shall be submitted to JAMS, or
its successor, for final and binding arbitration to establish the cost of the
Compliance Work. Either Landlord or Tenant may commence mediation by providing
to JAMS and the other party a written request for mediation. The selection of
the mediator and/or arbitrator and the process for mediation or arbitration
shall be as established by JAMS and the cost of any mediation or arbitration
shall be paid equally by Landlord and Tenant. The mediation, and if necessary,
the arbitration shall be held in San Francisco and shall proceed as quickly as
reasonably possible. The decision of Landlord and


A-6

--------------------------------------------------------------------------------



Tenant as a result of the mediation or the decision of the arbitrator as a
result of any arbitration with respect to the cost of the Compliance Work shall
establish the maximum Compliance Cost.
Tenant shall diligently construct the Compliance Work and will perform such work
in accordance with the Compliance Cost Budget, as the same may be adjusted.
2.3.3 Disbursement of the Compliance Costs. Landlord shall make monthly
disbursements to Tenant of the Compliance Costs as follows:
(a) Monthly Disbursements. On or before the thirtieth (30th) day of each
calendar month, Tenant shall deliver to Landlord a request for payment for
amounts incurred for any of Compliance Cost Items forth in the Compliance Cost
Budget, together with documentation reasonably necessary for Landlord to confirm
such costs. On or before the twentieth (20th) day of the following calendar
month, Landlord shall deliver a check to Tenant made payable to Tenant and in
payment of the amounts so requested by Tenant.
(b) Other Terms. Landlord shall be obligated to make disbursements up to the
aggregate amount of the Compliance Cost Budget (as the same may be adjusted) as
and when costs are incurred by Tenant for Compliance Cost Items included in the
Compliance Cost Budget (as the same may be adjusted), based upon invoices
submitted by Tenant for such costs. Landlord shall only be required to make a
progress payment provided that Tenant delivers lien releases for all work which
is the subject of the payment request (conditioned on payment only) and
unconditional lien releases for all Compliance Work completed prior to the
Compliance Work included within the scope of the subject progress payment.
Landlord shall further have the right to confirm that all payments made through
the date of the subject progress payment reasonably correspond to the completion
percentage of the Compliance Work and Landlord shall be entitled to require that
Architect from time to time certify to Landlord the percentage of completion
then having been achieved with respect to construction of the Compliance Work.
2.3.4 Additional Terms. Landlord shall only be obligated to make disbursements
from the Compliance Cost Budget (as the same may be adjusted) to the extent of
the agreed upon amounts.
2.3.5 Unused Compliance Cost Budget. In the event that there remains any unused
portion of the Compliance Cost Budget following all required disbursements by
Landlord in connection with construction of the Compliance Work, any such amount
shall be retained by Landlord. Tenant shall have no entitlement to any excess of
the Compliance Cost Budget not in good faith consumed in the construction of the
Compliance Work.



ARTICLE 3.
CONSTRUCTION DRAWINGS
3.1 Selection of Drawings. Tenant shall retain an architect/space planner
subject to the reasonable approval of Landlord (the “Architect”); Landlord
hereby approves Fennie and Mehl as the Architect to prepare the Construction
Drawings (defined below). Tenant shall retain engineering consultants subject to
the reasonable approval of Landlord (the “Engineers”) to prepare all plans and
engineering working drawings relating to the structural, mechanical, electrical,
plumbing, HVAC, life safety, and sprinkler work required to the Premises as a
with respect to Tenant Improvements and the Compliance Work. The plans and
drawings to be prepared by Architect and the Engineers hereunder shall be known
collectively as the “Construction Drawings”. All Construction Drawings shall be
subject to Landlord’s reasonable approval, not to be unreasonably withheld,
conditioned or delayed. Tenant and Architect shall verify, in the field, the
dimensions and conditions as shown on the relevant portions of the Base Building
Plans, and Tenant and Architect shall be solely responsible for the same, and
Landlord shall have no responsibility in connection therewith Landlord’s review
of the Construction Drawings as set forth in this Section, shall be for its sole
purpose and shall not imply Landlord’s review of the same, or obligate Landlord
to review the same, for quality, design, Code compliance or other like matters.
Accordingly, notwithstanding that any Construction Drawings are reviewed by
Landlord or its space planner, architect, engineers and consultants, and
notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings, and Tenant’s waiver and indemnity set forth in the Lease shall
specifically apply to the Construction Drawings.
3.2 Final Space Plan. Tenant shall supply Landlord with four (4) copies signed
by Tenant of its final space plan for the Premises before any architectural
working drawings or engineering drawings have been commenced. The final space
plan (the “Final Space Plan”) shall include a layout and designation of all
offices, rooms and other partitioning, their intended use, and equipment to be
contained therein. Landlord may request clarification or more specific drawings
for special use items not included in the Final Space Plan. Landlord shall
advise Tenant within five (5) business days after Landlord’s receipt of the
Final Space Plan for the Premises if the same is unsatisfactory or incomplete in
any respect. If Tenant is so advised, Tenant shall promptly cause the Final
Space Plan to be revised to correct any deficiencies or other matters Landlord
may reasonably require. Landlord shall review and respond to any revised Final
Space Plan within five (5) business days, and Landlord’s


A-7

--------------------------------------------------------------------------------



review will be limited in scope to Tenant’s correction of the items specified by
Landlord in Landlord’s prior disapproval of the Final Space Plan. This process
shall continue until Landlord has approved the Final Space Plan.
3.3 Final Working Drawings. Upon the approval of the Final Space Plan by
Landlord and Tenant, Tenant shall promptly cause the Architect and the Engineers
to complete the Construction Drawings for the Premises, and Architect shall
compile a fully coordinated set of architectural, structural, mechanical,
electrical and plumbing working drawings in a form which is complete to allow
subcontractors to bid on the work and to obtain all applicable permits
(collectively, the “Final Working Drawings”) and shall submit the same to
Landlord for Landlord’s approval which shall not be unreasonably withheld.
Tenant shall supply Landlord with four (4) copies signed by Tenant of such Final
Working Drawings. Landlord shall advise Tenant within five (5) business days
after Landlord’s receipt of the Final Working Drawings for the Premises if the
same is unsatisfactory or incomplete in any respect; Landlord’s approval will
not be unreasonably withheld. If Tenant is so advised, Tenant shall promptly
cause the revision of the Final Working Drawings in accordance with such review
and any disapproval of Landlord in connection therewith. Landlord shall review
and respond to any revised Final Working Drawings within five (5) business days,
and Landlord’s review will be limited in scope to Tenant’s correction of the
items specified by Landlord in Landlord’s prior disapproval of the Final Working
Drawings. This process shall continue until Landlord has approved the Final
Working Drawings. Landlord’s review of the Final Working Drawings as set forth
in this Section shall be for its sole purpose and shall not imply Landlord’s
review of the same, or obligate Landlord to review the same, for quality,
design, compliance or other like matters. Accordingly, notwithstanding that any
Final Working Drawings are reviewed by Landlord or its space planner, architect,
engineers or consultants, and notwithstanding any advice or assistance which may
be rendered to Tenant by Landlord or Landlord’s consultants, Landlord shall have
no liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Final Working Drawings (or Approved
Working Drawings) and Tenant’s waiver and indemnity set forth in the Lease shall
specifically apply to the Final Working Drawings and Approved Working Drawings.
3.4 Approved Working Drawings. The Final Working Drawings shall be approved by
Landlord (the “Approved Working Drawings”) prior to the commencement of
construction of the Tenant Improvements and Compliance Work by Tenant. After
approval by Landlord of the Final Working Drawings, Tenant may submit the same
to the City of San Francisco for all applicable building permits. Tenant hereby
agrees that neither Landlord nor Landlord’s consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Premises and
that obtaining the same shall be Tenant’s responsibility; provided, however,
that Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. No changes, modifications or
alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which consent may not be unreasonably withheld,
conditioned or delayed.



ARTICLE 4.
CONSTRUCTION OF THE TENANT IMPROVEMENTS
4.1 Tenant’s Selection of Contractors.
4.1.1 The Contractor. A licensed, qualified general contractor shall be retained
by Tenant to construct the Tenant Improvements and Compliance Work. Such general
contractor (“Contractor”) shall be selected by Tenant subject to the approval of
Landlord, which approval shall not be unreasonably withheld; Tenant will submit
to Landlord a list of the general contractors whom Tenant is contemplating
retaining prior to circulating a request for bids to such general contractors;
Landlord will, within five (5) business days, notify Tenant if any of the
general contractors on Tenant’s proposed list are disapproved by Landlord. If
Landlord fails to respond and such failure continues for two (2) business days
following Tenant’s delivery to Landlord’s representative of a second
(2nd) notice (which notice may be delivered via electronic mail), the general
contractors on Tenant’s proposed list shall be deemed approved.
4.1.2 Tenant’s Agents. All major subcontractors used by Tenant (such
subcontractors and the Contractor, together with all laborers, materialmen and
suppliers retained by Tenant’s Contractor or such subcontractors to be known
collectively as “Tenant’s Agents”) must be approved in writing by Landlord,
which approval shall not be unreasonably withheld or delayed.
4.2 Construction of Tenant Improvements by Tenant’s Agents.
4.2.1 Construction Contract; Cost Budget. Prior to Tenant’s execution of the
construction contract and general conditions with Contractor (the “Contract”),
Tenant shall submit the Contract to Landlord for its approval which approval
shall not be unreasonably withheld. If Landlord fails to notify Tenant of
Landlord’s approval or disapproval of the Contract within three (3) business
days following Tenant’s delivery of the same to Landlord, and if such failure
continues for two (2) business days following Tenant’s delivery to Landlord’s
representative of a second (2nd) notice (which notice may be delivered via
electronic mail), Landlord will be deemed to have approved the Contract. Prior
to the commencement of the construction of the Tenant Improvements and
Compliance Work, and after Tenant has accepted all bids for the Tenant
Improvements and Compliance Work, Tenant shall provide Landlord with a detailed
breakdown, by trade, of the final costs to be incurred or which have been
incurred, in connection with the design, permitting and construction of the
Tenant Improvements and Compliance


A-8

--------------------------------------------------------------------------------



Work pursuant to the Construction Drawings to be performed by or at the
direction of Tenant or the Contractor, which costs form a basis for the amount
of the Contract (the “Final Costs”).
4.2.2 Change Order. When the Approved Working Drawings have been approved, there
shall be no changes without Landlord’s prior written approval (which will not be
unreasonably withheld, conditioned or delayed), except for necessary on-site
installation variations or minor changes necessary to comply with building codes
and other government regulations. If Tenant desires to materially change the
Approved Working Drawings, Tenant shall deliver notice (a “Drawing Change
Notice”) of the same to Landlord, setting forth in detail the changes Tenant
desires to make (the “Tenant Change”). Landlord shall, within five (5) business
days of receipt of a Drawing Change Notice, either (i) approve the Tenant
Change, or (ii) reasonably disapprove the Tenant Change and deliver a notice to
Tenant specifying in reasonably sufficient detail the reasons for Landlord’s
disapproval.
4.2.3 Tenant’s Agents.
(a) Landlord’s General Conditions for Tenant’s Agents and Tenant Improvement
Work. Tenant’s and Tenant’s Agent’s construction of the Tenant Improvements and
Compliance Work shall comply with the following: (i) the Tenant Improvements and
Compliance Work shall be constructed in accordance with the Approved Working
Drawings; (ii) Tenant’s Agents shall submit schedules of all work relating to
the Tenant’s Improvements and Compliance Work to Contractor and Contractor
shall, within five (5) days of receipt thereof, inform Tenant’s Agents of any
changes which are necessary thereto, and Tenant’s Agents shall use diligent
efforts to adhere to such corrected schedule; and (iii) Tenant shall abide by
all reasonable rules made by Landlord’s property manager with respect to the use
of freight, loading dock and service elevators, storage of materials,
coordination of work with the contractors of other tenants, and any other matter
in connection with this Tenant Work Letter, including, without limitation, the
construction of the Tenant Improvements and Compliance Work.
(b) Indemnity. Tenant’s indemnity of Landlord, and Landlord’s indemnity of
Tenant, as set forth in the Lease, shall also apply with respect to any and all
costs, losses, damages, injuries and liabilities related in any way to any act
or omission of Tenant or Tenant’s Agents or Landlord or Landlord’s employees,
agents or contractors, or anyone directly or indirectly employed by any of them,
or in connection with a party’s non-payment of any amount arising out of the
Tenant Improvements or Compliance Work.
(c) Requirements of Tenant’s Agents. Contractor (on behalf of Tenant’s Agents)
shall guarantee to Tenant for the benefit of Landlord that the Tenant
Improvements and Compliance Work shall be free from any defects in workmanship
and materials for a period of not less than one (1) year from the date of
completion thereof. Contractor shall be responsible for the replacement or
repair, without additional charge, of all work done or furnished in accordance
with the Contract that shall become defective within one (1) year after the
completion of the work performed by Contractor. The correction of such work
shall include, without additional charge, all additional expenses and damages
incurred in connection with such removal or replacement of all or any part of
the Tenant Improvements and/or Compliance Work and/or the Building and/or common
areas that may be damaged or disturbed thereby. Such warranty shall be contained
in the Contract and shall be written such that it shall inure to the benefit of
both Landlord and Tenant, as their respective interests may appear, and can be
directly enforced by either. Tenant covenants to give to Landlord any assignment
or other assurances which may be necessary to effect such right of direct
enforcement.
(d) Insurance Requirements.
(i) General Coverages. All of Tenant’s Agents shall carry worker’s compensation
insurance covering all of their respective employees, and shall also carry
public liability insurance, including property damage, all with limits as may be
reasonably acceptable to Landlord and commercially appropriate, taking into
account the particular Tenant’s Agent’s role and scope of work with respect to
constructing the Tenant Improvements and/or Compliance Work, and in form and
with companies as are required of Tenant pursuant to the terms of the Lease.
(ii) Special Coverages. During construction of the Tenant Improvements, Tenant
shall carry, or shall require Contractor to carry, “Builder’s All Risk”
insurance in an amount reasonably approved by Landlord (but in no event greater
than 100% of the completed insurable value of the Tenant Improvements and
Compliance Work) covering the construction of the Tenant Improvements and
Compliance Work (at Tenant’s option, Contractor will carry such Builder’s All
Risk insurance), and such other insurance as Landlord may reasonably require, it
being understood and agreed that the Tenant Improvements and Compliance Work
shall be insured by Tenant pursuant to the Lease immediately upon completion
thereof. Such insurance shall be in amounts and shall include such extended
coverage endorsements as may be reasonably required by Landlord including, but
not limited to, the requirement that all of Tenant’s Agents shall carry excess
liability and Products and Completed Operation Coverage insurance, each in
amounts not less than $500,000 per incident, $1,000,000 in aggregate, and in
form and with companies as are required to be carried by Tenant as set forth in
the Lease.
(iii) General Terms. Certificates for all insurance carried pursuant to this
Section 4.2.3(d) shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and/or Compliance Work and before the
Contractor’s equipment is moved onto the Site. All such policies of insurance
must contain a provision, if commercially available, that the company writing
said policy will give Landlord thirty (30) days’ prior written notice of any


A-9

--------------------------------------------------------------------------------



cancellation or lapse of the effective date of such insurance. In the event that
the Tenant Improvements and Compliance Work are damaged during the course of the
construction thereof, Tenant shall promptly repair the same at Tenant’s sole
cost and expense, unless such damage is caused by the gross negligence or
willful misconduct of Landlord or any Landlord Party, in which event said repair
shall be at Landlord’s cost and expense. Tenant’s Agents shall maintain all of
the foregoing insurance coverage in force until the Tenant Improvements and
Compliance Work are fully completed and accepted by Landlord, except for any
Products and Completed Operation Coverage insurance required by Landlord, which
is to be maintained for two (2) years following completion of the work and
acceptance by Landlord and Tenant. All policies carried under this
Section 4.2.3(d) (other than Workers’ Compensation coverage) shall insure
Tenant, and Landlord as an additional insured, as well as Contractor and
Tenant’s Agents. All insurance, except Workers’ Compensation, maintained by
Tenant’s Agents shall preclude subrogation claims by the insurer against anyone
insured thereunder. Such insurance shall provide that it is primary insurance as
respects the Landlord and that any other insurance maintained by Landlord is
excess and noncontributing with the insurance required hereunder. The
requirements for the foregoing insurance shall not derogate from the provisions
for indemnification of Landlord by Tenant under the Lease.
4.2.4 Governmental Compliance. The Tenant Improvements and Compliance Work shall
comply in all respects with the following: (i) the applicable building code and
other state, federal, city or quasi-governmental laws, codes, ordinances and
regulations, as each may apply according to the rulings of the controlling
public official, agent or other person;
(ii) applicable standards of the American Insurance Association (formerly, the
National Board of Fire Underwriters) and the National Electrical Code; and
(iii) building material manufacturer’s specifications.
4.2.5 Inspection by Landlord. Landlord shall have the right to inspect the
Tenant Improvements and Compliance Work at all reasonable times, provided
however, that Landlord will not interfere with the construction of the Tenant
Improvements and Compliance Work. Landlord’s failure to inspect the Tenant
Improvements and Compliance Work shall in no event constitute a waiver of any of
Landlord’s rights hereunder nor shall Landlord’s inspection of the Tenant
Improvements and Compliance Work constitute Landlord’s approval of the same.
Should Landlord reasonably disapprove any portion of the Tenant Improvements and
Compliance Work, Landlord shall promptly notify Tenant in writing of such
disapproval and shall specify the items disapproved. Any defects or deviations
in, and/or timely disapproval by Landlord of, the Tenant Improvements and
Compliance Work shall be rectified by Tenant, provided, however, that in the
event Landlord reasonably determines that a defect or deviation exists or
disapproves of any matter in connection with any portion of the Tenant
Improvements and Compliance Work and such defect, deviation or matter might
adversely affect the Building Systems, the structure or exterior appearance of
the Building or any other tenant’s use of such other tenant’s leased premises,
Landlord shall inform Tenant in writing and Tenant shall have five (5) business
days to rectify same. In the event Tenant fails to do so, Landlord may take such
action as Landlord deems reasonably necessary, at Tenant’s expense and without
incurring any liability on Landlord’s part, to correct any such defect,
deviation and/or matter, including, without limitation, causing the cessation of
performance of the construction of the Tenant Improvements and Compliance Work
until such time as the defect, deviation and/or matter is corrected to
Landlord’s satisfaction. Landlord shall perform any such correction in a
diligent and timely manner so as to minimize any delay in the construction of
the Tenant Improvements and Compliance Work.
4.3 Notice of Completion; Copy of Record Set of Plans. Within fifteen (15) days
after completion of construction of the Tenant Improvements and Compliance Work,
Tenant shall cause a Notice of Completion to be recorded in the office of the
Recorder of the County of San Francisco in accordance with Section 8182 of the
Civil Code of the State of California or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation. If Tenant fails to do
so, Landlord may execute and file the same on behalf of Tenant as Tenant’s agent
for such purpose, at Tenant’s sole cost and expense. At the conclusion of
construction, (i) Tenant shall cause the Architect and Contractor (A) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (B) to certify to
the best of their knowledge that the “record-set” of mylar as-built drawings are
true and correct, which certification shall survive the expiration or
termination of this Lease, and (C) to deliver to Landlord two (2) sets of copies
of such record set of drawings within ninety (90) days following issuance of a
certificate of occupancy for the Premises, and (ii) Tenant shall deliver to
Landlord a copy of all warranties, guaranties, and operating manuals and
information relating to the improvements, equipment, and systems in the Premises
constructed by Tenant.
4.4 Landlord’s Supervision Fee. In connection with such function, Landlord shall
be entitled to a supervision fee equal to the third-party costs actually
incurred by Landlord in the review of the drawings and other materials to be
submitted by Tenant to Landlord for approval as provided in this Work Letter and
inspection of the Tenant Improvements and Compliance Work. Such fee shall be
payable to Landlord in the form of a reduction in the Tenant Improvement
Allowance and Compliance Costs pursuant to Article 2 above.


A-10

--------------------------------------------------------------------------------






ARTICLE 5.
MISCELLANEOUS
5.1 Tenant’s Representative. Tenant has designated Ned
Fennie (ief@fm-arch.com/ (415) 278-9578) as its sole representative with respect
to the matters set forth in this Work Letter, who, until further notice to
Landlord, shall have full authority and responsibility to act on behalf of the
Tenant as required in this Work Letter.
5.2 Landlord’s Representative. Landlord has designated Bart Kraft
(bkraff@mcmllc.com/ (802 362-4410) as its sole representative with respect to
the matters set forth in this Work Letter, who, until further notice to Tenant,
shall have full authority and responsibility to act on behalf of the Landlord as
required in this Work Letter.
5.3 Time of the Essence in This Work Letter. Unless otherwise indicated, all
references herein to a “number of days” shall mean and refer to calendar days.
If any item requiring approval is timely disapproved by Landlord, the procedure
for preparation of the document and approval thereof shall be repeated until the
document is approved by Landlord
5.4 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if a Default as described in the Lease or this Work
Letter has occurred at any time on or before the substantial completion of the
Tenant Improvements and Compliance Work then (i) in addition to all other rights
and remedies granted to Landlord pursuant to this Lease, Landlord shall have the
right to withhold payment of all or any portion of the Tenant Improvement
Allowance and/or funds which are part of the Compliance Cost Budget and/or
Landlord may cause Contractor to cease the construction of the Premises (in
which case, Tenant shall be responsible for any delay in the substantial
completion of the Premises caused by such work stoppage), and (ii) all other
obligations of Landlord under the terms of this Work Letter shall be forgiven
until such time as such default is cured pursuant to the terms of the Lease (in
which case, Tenant shall be responsible for any delay in the substantial
completion of the Premises caused by such inaction by Landlord).
5.5 Tenant’s Agents. All subcontractors, laborers, materialmen, and suppliers
retained directly by Tenant shall conduct their activities in and around the
Premises, Building and the Site in a harmonious relationship with all other
subcontractors, laborers, materialmen and suppliers at the Premises, Building
and Site.
5.6 Hazardous Materials. If the construction of the Tenant Improvements or
Compliance Work or Tenant’s move into the Premises will involve the use of or
disturb Hazardous Materials existing in the Premises, Tenant shall comply with
Landlord’s rules and regulations concerning such Hazardous Materials. In the
event any Hazardous Materials (as defined in the Lease) are discovered or are
present at the Premises as of the date of this Lease, none of the Tenant
Improvement Allowance shall be used or applied to remediate or remove any of
such Hazardous Materials, any remediation and/or removal shall be the sole
obligation, responsibility and liability of Landlord and none of the cost
thereof shall be part of Common Operating Expenses. Any delay in completion of
the Tenant Improvements resulting from the discovery, remediation and/or removal
of Hazardous Materials shall be a Landlord Delay.
5.7 Landlord Delay. As used herein, (x) “Force Majeure Construction Delay” shall
mean acts of God, casualties, natural disasters, strikes, war, terrorist
attacks, lockouts, labor disputes or civil commotion, and (y) “Landlord Delay”
shall mean a delay in the construction of the Tenant Improvements or Compliance
Work resulting directly from the acts or omissions of Landlord, Landlord’s
employees, agents, or contractors including, but not limited to (i) failure of
Landlord to timely approve or disapprove any plans; (ii) interference by
Landlord, its employees, agents or contractors with the completion of the Tenant
Improvements or Compliance Work (including the impairment of Tenant’s
contractors’ or vendors’ or employees’ access to the Premises for any reason
(including due to the presence of Landlord’s contractors, vendors or personnel),
failure to provide reasonable access to the Building’s loading docks or other
facilities necessary for the construction of the Tenant Improvements or
Compliance Work and/or the movement of materials and personnel to the Premises
for such purpose) and (iii) delays due to the acts or failures to act of
Landlord, its agents or contractors with respect to payment of the Tenant
Improvement Allowance. If Tenant contends that a Force Majeure Construction
Delay or a Landlord Delay has occurred, Tenant acknowledges and agrees that it
has inspected the Building and the Site and in no event shall the physical
character or condition of the Building and/or Site existing as of the Effective
Date constitute a basis for a Landlord Delay (this agreement does not apply to
the failure of any Building component to properly operate). Further, in no event
shall any delay of Landlord constitute a Landlord Delay unless such delay
results in a full day of delay in the construction of the Tenant Improvements or
Compliance Work. Tenant shall notify Landlord in writing (the “Delay Notice”) of
the event which constitutes such Force Majeure Construction Delay or Landlord
Delay; such notice may be via electronic mail to Landlord’s construction
representative described above. Tenant will additionally use reasonable efforts
to mitigate the effects of any Force Majeure Construction Delay or Landlord
Delay through the re-sequencing or re-scheduling of work, if feasible, but this
sentence will not be deemed to require Tenant to incur overtime or after-hours
costs unless Landlord agrees in writing to bear such costs. If the actions or
inactions or circumstances described in the Delay Notice constitute a Landlord
Delay, and are not cured by Landlord within one (1) business day after
Landlord’s receipt of the Delay Notice, then a Landlord Delay shall be deemed to
have occurred commencing as of the expiration of such one (l)-business day
period. The Lease Commencement Date and the Lease Expiration Date will each be
delayed on a day for day basis for each day of Force Majeure Construction Delay
or Landlord Delay.


A-11

--------------------------------------------------------------------------------



5.8 If and to the extent that Landlord fails to fund any monthly disbursement of
the Tenant Improvement Allowance within thirty (30) days following Tenant’s
submission to Landlord of a draw request containing all of the materials and
information required pursuant to Sections 2.2.2 or 2.3, Tenant shall be entitled
to fund the amount set forth in Tenant’s draw request, provided that Tenant will
concurrently deliver notice to Landlord of the amount so funded by Tenant.
Additionally, if and to the extent that Landlord’s failure to timely fund a
monthly disbursement of the Tenant Improvement Allowance causes Tenant to incur
any additional penalty or fee payable to Contractor, Landlord will be
responsible for such penalty or fee. In the event that Tenant funds a draw
request otherwise properly fundable by Landlord and/or Tenant incurs any penalty
or fee payable to Contractor as a result of the Landlord’s failure to fund a
draw request properly submitted Landlord shall be responsible for the amount of
any such funding by Tenant together with interest at the Interest Rate and shall
promptly pay such amount to Tenant.
5.9 Incorporated into the Lease. For all purposes, this Work Letter shall be and
is hereby deemed a part of the Lease, and to the extent necessary, they shall
together be construed as one and the same document.


A-12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed and delivered this Work Letter on
the day and year first above written.
 
LANDLORD:
 
TENANT:
Six Thirty-Four Second Street LLC,
a Delaware limited liability company
 
OKTA, Inc.
a Delaware corporation
 
 
 
 
 
 
 
By:
 
/s/ Bayard R. Kraft III
 
By:
 
/s/ William E. Losch
Name:
 
Bayard R. Kraft III
 
Name:
 
William E. Losch
Its:
 
Authorized Agent
 
Its:
 
CFO



A-13

--------------------------------------------------------------------------------






EXHIBIT C
LEASE COMMENCEMENT AGREEMENT
            , 2015
OKTA, Inc.
301 Brannan Street, 3rd Floor
San Francisco, California 94107
Attention: Bill Losch


RE: Lease (“Lease”) dated December 11, 2014 between, OKTA, Inc., as “Tenant”,
and Six Thirty-Four Second Street, LLC, as “Landlord”, for the premises located
at 634 Second Street, San Francisco, California




Commencement Agreement
Dear Mr. Losch:
In accordance with Paragraph 4 of the above referenced Lease, this letter is to
confirm the following (capitalized terms used herein will have the meaning given
them in the Lease):
Early Access Date:             , 2015
The Lease Commencement Date is             , 2015
The Schedule of Monthly Basic Rent payable by Tenant is: [TO BE ADDED]
The Lease Expiration Date is             , 2024 unless earlier terminated.
If you concur with the aforementioned, please execute and return one original
copy to my attention.
Thank you.
 
 
Sincerely,
 
 
 
Six Thirty-Four Second Street, LLC
 
 
 
Property Manager

 
Agreed:
 
OKTA, INC.
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 

 




C-1

--------------------------------------------------------------------------------






EXHIBIT D
Janitorial Specifications at 634 2nd Street
A.
TENANT SPACES/ELEVATOR LOBBIES:
 
 
 
NIGHTLY SERVICES
 
1.
Gather all waste receptacles for disposal/replace liners if needed.
 
2.
Gather all recycling and place for removal, replace liners if needed.
 
3.
Empty clean and sanitize all wastepaper baskets and receptacles as needed.
 
4.
Dust all flat surfaces and window frames within 5’. Remove coffee and beverage
rings.
 
5.
Clean and sanitize drinking fountains.
 
6.
Remove smudges and fingerprints from doors and walls, light switches, etc.
 
7.
Dust mops all vinyl/wood floors.
 
8.
Spot clean, sweep and damp mop all marble/vinyl floors.
 
9.
Spot clean marble/vinyl wall covering.
 
10.
Remove gum, tar and any other foreign substance from the floor.
 
11.
Wipe down all conference room tables.
 
12.
Spot clean glass doors and glass partitions.
 
13.
Spot clean and dust directory board glass and ledges.
 
14.
Spot clean elevator doors and saddles.
 
15.
Spot clean all chrome and bright work, door hardware and kick plates.
 
16.
Spot clean interior street level glass.
 
17.
Vacuum and spot clean elevator thresholds.
 
18.
Vacuum all carpets in office area and spot clean spills and remove gum.
 
19.
Edge vacuum elevator carpet. Remove spills and vacuum.
 
20.
Properly arrange furniture in offices and kitchens - chairs, wastebaskets, etc.
 
21.
Dust all over head vents and other high reaching areas including blinds.
 
22.
Turn off all lights when the job is finished.
 
23.
Lock all doors when completed.
 
24.
Report all malfunctions to management thru the communications log.
 
WEEKLY SERVICES:
 
1.
Dust all low reach areas.
 
2.
Clean all chair pads.
 
3.
Dust inside of all doors jams.
B.
RESTROOMS CLEANING TASKS:
 
 
 
NIGHTLY SERVICES:
 
1.
Empty and sanitize all waste and sanitary napkin receptacles, replace liners.
 
2.
Restock all restrooms supplies.
 
3.
Clean and sanitize all toilets, sinks and urinals.
 
4.
Spot wash walls and partitions.
 
5.
Clean mirrors and counters tops.
 
6.
Polish all bright work and chrome fittings.
 
7.
Clean and polish all stainless steel.
 
8.
Clean and disinfect all floors drains.
 
9.
Damp mop and disinfect floors.
 
10.
Disinfect door hardware.
 
11.
Report all malfunction to the communications log.



D-1

--------------------------------------------------------------------------------



 
WEEKLY SERVICES:
 
1.
Detail partition bases.
 
2.
High dusting and clean ventilation grills.
 
3.
Shower clean-up.
 
MONTHLY SERVICES:
 
1.
Detail all wall bases.
C.
KITCHEN AREA SPECIFICATIONS:
 
 
 
NIGHTLY SERVICES
 
1.
Sweep and mop with light degreasing chemical any hardware surface cleaning.
 
2.
If necessary, vacuum and spot clean carpeting or matting.
 
3.
Wipe down all tables, table bases, and chairs. Organize chairs around tables.
Remove newspaper/magazine off tables.
 
4.
Empty and wipe clean all trash cans and recycling bins. Wipe down walls behind
the containers.
 
5.
Disinfect all counter tops and cabinet faces.
 
6.
Polish all appliances.
 
7.
Spot clean all remaining wall areas.
 
8.
Dust all over head vents and other high reaching areas including blinds.
D.
PASSENGER ELEVATORS:
 
 
 
NIGHTLY SERVICES
 
1.
Spot clean interior doors and forward walls.
 
2.
Spot clean elevator cab floor - edge thoroughly.
 
3.
Vacuum and spot clean elevator thresholds.
 
4.
Spot clean interior elevator walls.
 
5.
Clean and polish railing.
 
6.
Vacuum floor.
 
WEEKLY SERVICES:
 
1.
Thoroughly clean interior face of the doors, walls and exterior saddles.
 
2.
Polish all thresholds.
 
MONTHLY SERVICES:
 
1.
Clean elevator light lenses.
 
2.
Clean elevator cab ceiling.
E.
STAIRWELLS CLEANING TASKS:
 
 
 
NIGHTLY SERVICES
 
1.
Spot sweep and mop.
 
2.
Dust handrails.
 
MONTHLY SERVICES:
 
1.
Thoroughly sweep and mop.
 
2.
Remove cobwebs from high areas.
 
3.
Spot clean adjoining walls.
F.
BUILDING EXTERIOR CLEANING TASK
 
 
 
NIGHTLY SERVICES
 
1.
Police for debris.
 
2.
Sweep entryway.





D-2

--------------------------------------------------------------------------------






FIRST AMENDMENT TO LEASE


THIS FIRST AMENDMENT TO LEASE (the “First Amendment”) is made and entered into
as of April 28, 2015 by and between Six Thirty-Four Second Street, LLC, a
Delaware limited liability company (“Landlord”) and OKTA Inc., a Delaware
corporation (“Tenant”).
RECITALS
This First Amendment is made with respect to the following facts and
circumstances:
A.
Landlord and Tenant entered into that certain Agreement of Lease dated
December 11, 2014 (the “Lease”) whereby Tenant is leasing from Landlord and
Landlord is leasing to Tenant certain premises located at 634 Second Street, San
Francisco, California.

B.
The Lease provides, in part, at Section 7 of the Lease for a security deposit in
the amount of Two Million Seven Hundred Seventy-Three Thousand Two Hundred
Eighty-Seven Dollars ($2,773,287) (the “Security Deposit”) and further provides
that the amount of the Security Deposit may be delivered by Tenant in the form
of cash or a letter of credit (“LOC”). It is acknowledged that Tenant has
delivered to Landlord a LOC in the full amount of the Security Deposit.

C.
Landlord and Tenant desire to modify the Lease to provide for a reduction in the
amount of the Security Deposit subject to the occurrence of certain conditions
in accordance with the provisions of this First Amendment.

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:
1. Recitals. The above Recitals are incorporated herein by this reference.
2. Reduced Security Deposit. The initial amount of the Security Deposit in the
amount of Two Million Seven Hundred Seventy-Three Thousand Two Hundred
Eighty-Seven Dollars ($2,773,287) whether deposited in cash or by delivery of a
LOC shall, subject to the provisions of this First Amendment be reduced in
accordance with the following:
(a) At the expiration of the fourth “Lease Year,” as that term is defined below,
the amount of the Security Deposit shall be reduced to a sum equal to One
Million One Hundred Forty-Eight Thousand One Hundred Seventy-Nine Dollars
($1,148,179); and
(b) At the expiration of the sixth Lease Year the amount of the Security Deposit
shall be reduced to Nine Hundred Seventy-Four Thousand Four Hundred Eighty Three
Dollars ($974,483).
For purposes hereof the term “Lease Year” shall refer to each twelve (12) month
period of the Term commencing as of the Lease Commencement Date with respect to
the first Lease Year and the anniversary of the Lease Commencement Date with
respect to each Lease Year thereafter.
3. Reduction Conditions. Each reduction in the amount of the Security Deposit as
provided in Section 2 above shall be conditioned upon no monetary Default of
Tenant (i.e., a default described in any of Sections 25.1(b), 25.1(c) or 25.1(e)
of the Lease) having occurred during the Lease Year at the expiration of which
the Security Deposit reduction pursuant to the provisions of Section 2 above is
scheduled to occur. The reduction in the amount of Security Deposit as provided
in Section 2(b), if Tenant qualifies for such reduction, may occur
notwithstanding that Tenant may have failed to qualify for the reduction as
provided in Section 2(a) above by reason of a monetary Default of Tenant.
4. Alternative Conditions to Reduction. Notwithstanding whether or not the
reductions in the amount of the Security Deposit pursuant to the provisions of
Section 2 have occurred, provided that no monetary Default by Tenant has
occurred during the immediately preceding twelve (12) month period, the amount
of the Security Deposit shall be reduced to an amount equal to Five Hundred
Thirty-Two Thousand Four Hundred Twenty-Two Dollars ($532,422) upon the
occurrence of all of the following:
(a) During the immediately preceding four (4) calendar quarters Tenant has
achieved net profit during each such quarter totaling for all such quarters at
least Twenty Million Dollars ($20,000,000) and EBITDA in the minimum amount of
Seven Million Dollars ($7,000,000) for each of such quarters; and
(b) The then balance sheet pursuant to the financial statements prepared for
Tenant shows a minimum of One Hundred Million Dollars ($100,000,000) of cash or
cash equivalents.
Satisfaction of the above requirements shall be reflected, if at all, in the
then current financial statement for Tenant prepared by the independent
certified public accountants then being employed by Tenant. In the event that
the conditions for the reduction in the amount of Security Deposit as provided
in Sections 4(a) and 4(b) have occurred, and the Tenant does not qualify for the
Security Deposit reduction by reason of a monetary Default occurring in the
immediately prior twelve (12) month period then thereafter Tenant shall continue
to be entitled to the reduction in the amount of Security Deposit as


D-3

--------------------------------------------------------------------------------



provided in this Section 4 at such time as the conditions as provided in
Section 4(a) and 4(b) have been satisfied and no monetary Default by Tenant has
occurred in the immediately preceding twelve (12) month period.
5. Additional Alternative Conditions. Notwithstanding whether or not any of the
reductions as provided in Sections 2 and 4 above have occurred, provided no
monetary Default by Tenant has occurred in the immediately preceding twelve
(12) month period, in the event that a Qualified Public Offering occurs and
(i) Tenant has achieved net income (excluding gains from sales of assets and any
extraordinary items) cumulatively of at least Twenty Million Dollars
($20,000,000) for any four (4) consecutive quarters and (ii) Tenant has achieved
an average total equity capitalization (at market value) of at least One Billion
Dollars ($1,000,000,000) on a fully diluted basis based on its closing share
price over any ten (10) consecutive trading days the amount of the Security
Deposit shall be reduced to Five Hundred Thirty-Two Thousand Four Hundred
Twenty-Two Dollars ($532,422). For purposes hereof the term “Qualified Public
Offering” means the sale, and a firm commitment underwritten public offering,
led by a nationally recognized underwriting firm, pursuant to an effective
registration statement under the Securities Act of 1933 as amended, or any
successor, federal statute, rules and regulations thereunder of common stock of
tenant having an aggregate offering value (net of underwriter’s discounts and
selling commissions) of at least Four Hundred Million Dollars, following which
at least fifty percent (50%) of the total stock of Tenant on a fully diluted
basis, will have been sold to the public and will be listed on a national
securities exchange or quoted on the NASDAQ Stock Market System. For purposes
hereof the term “fully diluted basis” means as of any date of determination,
with respect to all stock of Tenant, all issued and outstanding stock, and all
stock issuable upon the exercise of any outstanding option, warrant or other
right to subscribe for, purchase, or acquire stock of Tenant as of such date
whether or not at the time any such options, warrants or other rights are
exercisable.
6. Limitation on Reductions. The reductions in the amount of the Security
Deposit as provided in Section 2, 4 and 5 are not intended to be cumulative and
although Tenant may qualify for a reduction pursuant to more than one of such
paragraphs, the amount of the reduction shall be limited as provided in the
paragraph allowing for the greatest amount of reduction. In no event shall the
amount of the Security Deposit be reduced to an amount less than Five Hundred
Thirty-Two Thousand Four Hundred Twenty-Two Dollars ($532,422).
7. No Subsequent Increases. In the event of any reduction in the amount of the
Security Deposit in accordance with one or more of the provisions of Sections 2,
4 or 5 above in no event thereafter shall the amount of the Security Deposit
thereafter be increased.
8. Ratification; Definitions. Except as expressly amended hereby, all terms and
provisions of the Lease shall remain in full force and effect and are hereby
ratified and reaffirmed. Except as expressly defined herein, the defined terms
employed in this First Amendment shall have the same meaning as ascribed to such
terms in the Lease.
9. Counterparts. This First Amendment may be executed by the parties hereto in
two or more counterparts, each of which executed counterparts shall be
considered an original and together shall constitute one and the same document.
It shall not be necessary that each party execute each counterpart, or that any
one counterpart be executed by more than one party, so long as each party
executes at least one counterpart.
10. Electronic Execution. This First Amendment may be executed by facsimile, PDF
or by other electronic means of communication.
11. Entire Agreement. This First Amendment sets forth the entire agreement
between the parties with respect to the matters set forth herein. There have
been no additional oral or written representations or agreements other than the
Lease as hereby amended by the First Amendment.
12. Inurement. This First Amendment shall be binding upon and shall inure to the
benefit of the parties and their respective beneficiaries, legal
representatives, heirs, successors and assigns.
13. Conflicts. In the event of a conflict between the terms and provisions of
this First Amendment and the terms and provisions of the Lease, the terms and
provisions of this First Amendment shall control.


D-4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Lease as of the
day and year first above written.
 
LANDLORD:
 
TENANT:
Six Thirty-Four Second Street LLC,
a Delaware limited liability company
 
OKTA, Inc.
a Delaware corporation
 
 
 
 
 
 
 
By:
 
/s/ Bayard R. Kraft III
 
By:
 
/s/ William E. Losch
Name:
 
Bayard R. Kraft III
 
Name:
 
William E. Losch
Its:
 
Authorized Agent
 
Its:
 
CFO



D-5

--------------------------------------------------------------------------------






SECOND AMENDMENT TO LEASE


THIS SECOND AMENDMENT TO LEASE (the “Second Amendment”) is entered into as of
January 14, 2016 by and between Six Thirty-Four Second Street, LLC, a Delaware
limited liability company (“Landlord”) and OKTA Inc., a Delaware corporation
(“Tenant”), with reference to the following facts:
A. Pursuant to the provisions of that certain Agreement of Lease dated as of
December 11, 2014 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of April 28, 2015 (the “First Amendment,” and the
Original Lease, as amended by the First Amendment, being referred to herein as
the “Lease”), Tenant leases from Landlord, and Landlord leases to Tenant certain
premises consisting of 45,652 rentable square feet located in the building at
634 Second Street, San Francisco, California (the “Building”).
B. Landlord and Tenant wish to amend the Lease to clarify certain provisions
thereof regarding the Commencement Date.
NOW, THEREFORE, in consideration of the foregoing recitals which are
incorporated herein by reference, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, Landlord and Tenant
agree as follows:
1. Lease Commencement Date: Lease Expiration Date. Notwithstanding the
provisions of Paragraph 2 of the Original Lease, Landlord and Tenant agree that
the Lease Commencement Date shall be October 15, 2015, and the Lease Expiration
Date shall be September 30, 2024.
2. Ratification: Definitions. Except as expressly amended hereby, all terms and
provisions of the Lease shall remain in full force and effect and are hereby
ratified and reaffirmed. Except as expressly defined herein, the defined terms
employed in this Second Amendment shall have the same meaning as ascribed to
such terms in the Lease.
3. Counterparts. This Second Amendment may be executed by the parties hereto in
two or more counterparts, each of which executed counterparts shall be
considered an original and together shall constitute one and the same document.
It shall not be necessary that each party execute each counterpart, or that any
one counterpart be executed by more than one party, so long as each party
executes at least one counterpart.
4. Electronic Execution. This Second Amendment may be executed by facsimile, PDF
or by other electronic means of communication.
5. Entire Agreement. This Second Amendment sets forth the entire agreement
between the parties with respect to the matters set forth herein. There have
been no additional oral or written representations or agreements other than the
Lease as hereby amended by the Second Amendment.
6. Inurement. This Second Amendment shall be binding upon and shall inure to the
benefit of the parties and their respective beneficiaries, legal
representatives, heirs, successors and assigns.
7. Conflicts. In the event of a conflict between the terms and provisions of
this Second Amendment and the terms and provisions of the Lease, the terms and
provisions of this Second Amendment-shall control.


D-6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed and delivered this Lease as of the
day and year first above written.
 
LANDLORD:
 
TENANT:
Six Thirty-Four Second Street LLC,
a Delaware limited liability company
 
OKTA, Inc.
a Delaware corporation
 
 
 
 
 
 
 
By:
 
/s/ Bayard R. Kraft III
 
By:
 
/s/ William E. Losch
Name:
 
Bayard R. Kraft III
 
Name:
 
William E. Losch
Its:
 
Authorized Agent
 
Its:
 
CFO



D-7

--------------------------------------------------------------------------------








THIRD AMENDMENT TO LEASE


THIS THIRD AMENDMENT TO LEASE (the “Third Amendment”) is made and entered into
as of June 24, 2016 by and between Six Thirty Four Second Street, LLC, a
Delaware limited liability company (“Landlord”) and Okta, Inc., a Delaware
corporation (“Tenant”).
RECITALS
This Third Amendment is made with respect to the following facts and
circumstances:
A.
Landlord and Tenant entered into that certain Agreement of Lease dated
December 11, 2014 (the “Initial Lease”) as thereafter amended by that certain
First Amendment to Lease dated April 28, 2015 and as thereafter amended by that
certain Second Amendment to Lease dated January 14, 2016 by and between Landlord
and Tenant (collectively with the Initial Lease, the “Lease”) whereby Tenant is
leasing from Landlord and Landlord is leasing to Tenant certain premises located
at 634 Second Street, San Francisco, California (the “Building”) (the
“Premises”).

B.
Tenant intends to proceed to reopen the sky bridge between the Building and the
building located at 301 Brannan Street, San Francisco, California (the “Sky
Bridge” and such building, “Brannan Street”) as contemplated pursuant to the
provisions of Section 49 of the Initial Lease. Landlord and Tenant desire to
clarify and further define the obligations of Tenant with respect to the
reopening of the Sky Bridge.

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:
1. Recitals. The above Recitals are incorporated herein by this reference.
2. Sky Bridge Modifications. Landlord and Tenant hereby agree that the
alterations to the Premises required or otherwise to be performed in connection
with the opening of the Sky Bridge shall constitute Changes pursuant to the
provisions of Sections 14.1 of the Initial Lease and except as otherwise
provided in this Third Amendment, such Changes shall be subject to all of the
provisions of Section 14 of the Initial Lease applicable to Changes. The Changes
made in connection with the opening of the Sky Bridge shall sometimes
collectively be referred to as the “Sky Bridge Changes”.
3. Limitations. In no event shall the Sky Bridge Changes to be made or proposed
to be made in connection with opening the Sky Bridge impair or weaken the
structural strength or integrity of the Building or result, without the consent
of Landlord in its discretion, in an increase in premiums for insurance carried
by Landlord with respect to the Building. In the event of any such increase as
approved by Landlord in its discretion, Tenant shall be responsible for the
entire cost of any such increased premiums, which cost shall be paid by Tenant
as additional rent pursuant to the Lease within thirty (30) days following
delivery by Landlord to Tenant of a written invoice for the additional cost.
4. Restoration. Upon surrender of the Premises or earlier termination of the
Lease Tenant shall be obligated to remove the Sky Bridge Changes and to restore
the Premises to its condition prior to making the Sky Bridge changes, reasonable
wear and tear excepted, all of which removal and restoration shall be made at
the sole cost of Tenant. If Tenant fails to complete the removal and restoration
prior to expiration of the Term or earlier termination of this Lease, Landlord
may complete such removal and restoration and charge the cost of such removal
and restoration to Tenant. Notwithstanding the above provision of this Section 4
to the contrary. Tenant may at any time, no earlier than ninety (90) days prior
to the expiration of the Term, give written notice to Landlord (“Removal
Notice”) requesting that Landlord agree that Tenant need not remove the Sky
Bridge Changes and restore the Premises upon expiration of the Term of the Lease
and surrender of the Premises by Tenant. The agreement of Landlord to any
request made by Tenant pursuant to Removal Notice may be withheld or given in
Landlord’s sole and absolute discretion, but in any event Landlord will respond
within thirty (30) days, and any delay beyond such thirty (30) day period on the
part of Landlord in responding will delay the outside date for Tenant’s
completion of such work on a day-for-day basis. In connection with Landlord’s
response to any Removal Notice, Landlord may require that components of the Sky
Bridge Changes be removed with related restoration and that other components of
the Sky Bridge Changes remain. Unless Landlord in a written response to Tenant
to any Removal Notice has agreed in writing that the Sky Bridge Changes (or any
component thereof) need not be removed by Tenant, Tenant shall be obligated, at
its sole cost, to remove the Sky Bridge Changes and restore the Premises prior
to expiration of the Term. If and to the extent that Landlord responds to a
Renewal Notice that all or any portion of the Sky Bridge will not be required to
be removed, Tenant will be forever released from any requirement to remove the
Sky Bridge Changes which Landlord has specifically agreed in writing need not be
removed and Tenant shall continue to be obligated to remove all other Sky Bridge
Changes and to restore the Premises.
5. Costs. Consistent with the provisions relating to Changes pursuant to
Section 14 of the Lease, Tenant shall be responsible for any and all costs of
any kind whatsoever arising out of or relating to the Sky Bridge Changes
including, without limitation, all costs of construction, all fees and costs
relating to governmental approvals, the cost of all consultants, including,
without limitation, the reasonable cost of third party consultants and attorneys
reasonably engaged by Landlord in connection with the Sky Bridge Changes, and
all other costs relating to or arising from the Sky Bridge Changes. In
connection therewith, if


D-8

--------------------------------------------------------------------------------





and to the extent that Landlord intends to retain a third party consultant to
review any Sky Bridge Changes and/or incur any other material costs relating to
or arising from the Sky Bridge Changes, Landlord will notify Tenant in advance,
and, to the extent reasonably possible, keep Tenant apprised of the anticipated
cost of same.
6. Further Limitations. It is acknowledged and agreed that although the entry to
the Sky Bridge from the Building constitutes a portion of the Premises and
Building, the Sky Bridge between the Building and Brannan Street does not
constitute a portion of the Premises or the Building and Landlord has no
responsibility whatsoever for the Sky Bridge including, without limitation, any
responsibility for or obligation with respect to (i) the structural integrity of
the Sky Bridge, (ii) any costs relating to the Sky Bridge including, without
limitation, any maintenance or repair costs, (iii) compliance with applicable
law, (iv) the provision of any insurance coverage, (v) the habitability,
suitability or feasibility for the use intended by Tenant, (vi) any utilities or
services with respect to the Sky Bridge, and (vii) any and all other matters
arising out of or relating to the Sky Bridge. Without limiting the generality of
the above, and notwithstanding that the Sky Bridge does not constitute a portion
of the Building or Premises, the provisions of Section 19.1 of the Initial Lease
shall be applicable with respect to the Sky Bridge and the indemnity obligations
of Tenant as provided in Section 19.1 shall apply with respect to matters
relating to the Sky Bridge. Further, Tenant shall be solely responsible for
obtaining any and all required consents of the owner of Brannan Street to the
opening of the Sky Bridge, and the other matters as contemplated by this Third
Amendment and Landlord shall have no responsibility for obtaining any such
consents as may be required. Notwithstanding any provision of this Third
Amendment to the contrary, Tenant shall not be entitled to proceed with the Sky
Bridge Changes until and unless any and all consents of the owner of Brannan
Street to the opening of the Sky Bridge as contemplated by this Third Amendment
have been obtained, and evidence of such consents in a form reasonably
acceptable to Landlord has been delivered to Landlord. In no event shall any
consent from the owner of Brannan Street be inconsistent with the provisions of
this Third Amendment including, without limitation, the limitation on the
obligations of Landlord as provided herein with respect to the Sky Bridge or
purport to impose any obligations on Landlord.
7. Ratification: Definitions. Except as expressly amended hereby, all terms and
provisions of the Lease shall remain in full force and effect and are hereby
ratified and reaffirmed. Except as express Ly defined herein, the defined terms
employed in this Third Amendment shall have the same meaning as ascribed to such
terms in the Lease.
8. Counterparts. This Third Amendment may be executed by the parties hereto in
two or more counterparts, each of which executed counterparts shall be
considered an original and together shall constitute one and the same document.
It shall not be necessary that each party execute each counterpart, or that any
one counterpart be executed by more than one party, so long as each party
executes at least one counterpart.
9. Electronic Execution. This Third Amendment may be executed by facsimile, PDF
or by other electronic means of communication.
10. Entire Agreement. This Third Amendment sets forth the entire agreement
between the parties with respect to the matters set forth herein. There have
been no additional oral or written representations or agreements other titan the
Lease as hereby amended by the Third Amendment.
11. Inurement. This Third Amendment shall be binding upon and shall inure to the
benefit of the parties and their respective beneficiaries, legal
representatives, heirs, successors and assigns.
12. Conflicts. In the event of a conflict between the terms and provisions of
this Third Amendment and the terms and provisions of the Lease, the terms and
provisions of this Third Amendment shall control.
13. Controlling Law. This Third Amendment will be governed by the laws of the
State of California.


D-9

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed and delivered this Third Amendment
as of the day and year first above written.
 
LANDLORD:
 
TENANT:
Six Thirty-Four Second Street LLC,
a Delaware limited liability company
 
OKTA, Inc.
a Delaware corporation
 
 
 
 
 
 
 
By:
 
/s/ Bayard R. Kraft III
 
By:
 
/s/ William E. Losch
Name:
 
Bayard R. Kraft III
 
Name:
 
William E. Losch
Its:
 
Authorized Agent
 
Its:
 
CFO



D-10

--------------------------------------------------------------------------------










SUBLEASE
THIS SUBLEASE (this “Sublease”) is made as of June 1, 2018 (the “Effective
Date”) by and between OKTA, INC., a Delaware corporation (“Sublandlord”) and
CLOUDFLARE, INC., a Delaware corporation (“Subtenant”).
RECITALS


A.    THOR 634, LLC, a Delaware limited liability company (“Master Landlord”),
and Sublandlord, are parties to that certain Agreement of Lease dated December
11, 2014 (the “Original Lease”), as amended by that certain First Amendment to
Lease dated as of April 28, 2015 (the “First Amendment”), that certain Second
Amendment to Lease dated as of January 14, 2016 (the “Second Amendment”), and
that certain Third Amendment to Lease dated as of June 24, 2016 (the “Third
Amendment,” which together with the Original Lease, the First Amendment and the
Second Amendment, is the Master Lease”), whereby Master Landlord has leased to
Sublandlord approximately 45,032 rentable square feet of space (the “Premises”),
located at 634 2nd Street, San Francisco, California 94107 (the “Building”). The
Premises are more particularly described in the Master Lease. A redacted copy of
the Master Lease is attached hereto as Exhibit A. Capitalized terms used in this
Sublease but not defined herein shall have the meanings given them in the Master
Lease.
B.    Subtenant desires to sublease from Sublandlord the entirety of the
Premises, and Sublandlord desires to sublease the Premises to Subtenant on the
terms, covenants and conditions set forth in this Sublease.
AGREEMENT


NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants and promises of the parties hereinafter set forth, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sublandlord and Subtenant agree as follows:
1.
SUBLEASE.

1.1Sublease. Upon and subject to the terms, covenants and conditions hereinafter
set forth, effective as of the Commencement Date (as defined below), Sublandlord
hereby leases to Subtenant and Subtenant hereby leases from Sublandlord the
Premises.
1.2Agreed Area of Premises. The parties hereby stipulate that the Premises
contain 45,032 rentable square feet, and that such square footage amount is not
subject to adjustment or remeasurement by Subtenant or Sublandlord at any time
during the Term.
2.
TERM; POSSESSION.

2.1Term. The term of this Sublease shall commence on the Commencement Date and
shall expire on September 16, 2024 (the “Expiration Date”), unless sooner
terminated pursuant to any provision herein (the “Term”). The “Commencement
Date” shall be the later to occur of (i) January 1, 2019 (the “Target
Commencement Date”), (ii) the date upon which Sublandlord delivers possession of
the Premises to Subtenant in the condition required herein and (iii) the date
Master Landlord provides its consent to this Sublease under Section 26 of the
Master Lease and Section 3 hereof (“Master Landlord’s Consent”). In the event
that delivery of the Premises is delayed or the Commencement Date otherwise does
not occur on the Target Commencement Date, this Sublease shall not be void or
voidable (or terminable by Subtenant), the Term of this Sublease shall not be
extended, and Sublandlord shall not be liable to Subtenant for any loss or
damage resulting from such delay or from the failure of the delivery of
possession of the Premises to occur on any particular date. Notwithstanding, if
the Commencement Date does not occur by June 1, 2019, Subtenant may terminate
this Sublease by written notice to Sublandlord and in such event neither party
shall have any obligations to the other party under this Sublease, except that
Sublandlord shall refund to Subtenant any Base Rent, Security Deposit or other
monies paid by Subtenant to Sublandlord under Section 4 and 6 (or return the
letter of credit required to be delivered by Subtenant to Sublandlord in
substitution for the Security Deposit under Section 6, as applicable). Promptly
following the Commencement Date, Sublandlord and Subtenant shall enter into a
Confirmation of Commencement Date Agreement substantially in the form of Exhibit
B attached hereto confirming the Commencement Date. Subtenant shall not have any
right to extend the Term, notwithstanding Sublandlord’s rights under Section 2.2
of the Master Lease.
2.2Rent Commencement Date. Subject to Section 4.2 below, Subtenant shall
commence paying Rent for the Premises on the Commencement Date.


1

--------------------------------------------------------------------------------





3.
MASTER LANDLORD’S CONSENT.

This Sublease is not and shall not be effective unless and until Master Landlord
shall have delivered to Sublandlord Master Landlord’s Consent. If Master
Landlord fails to consent to this Sublease within thirty (30) days after the
Effective Date, Sublandlord may terminate this Sublease by written notice to
Subtenant and in such event neither party shall have any obligations to the
other party under this Sublease, except that Sublandlord shall refund to
Subtenant any Base Rent, Security Deposit or other monies paid by Subtenant to
Sublandlord under Section 4 and 6 (or return the letter of credit required to be
delivered by Subtenant to Sublandlord in substitution for the Security Deposit
under Section 6, as applicable). Subtenant shall reasonably cooperate with
Sublandlord to obtain Master Landlord’s Consent, including providing Master
Landlord with financial information and other information requested by Master
Landlord. Sublandlord shall pay all administrative fees, costs and expenses
charged by Master Landlord in connection with obtaining Master Landlord’s
Consent as set out in the Master Lease, including fees charged by Master
Landlord pursuant to Section 26(c) of the Master Lease.
4.
BASE RENT.

4.1Base Rent. Commencing on the Commencement Date and continuing through the
Expiration Date, Subtenant agrees to pay Sublandlord as base rent (“Base Rent”)
for the Premises the sum of Sixty-Two Dollars ($62.00) per rentable square foot
per annum. The Base Rent shall increase by three percent (3%) of the prior
amount on the first (1st) anniversary of the Commencement Date and each
anniversary thereafter. The parties acknowledge that the Base Rent payable under
this Sublease is being paid by Subtenant for the use of the following by
Subtenant throughout the Term: (i) the Premises and (ii) Sublandlord’s
improvements in the Premises as of the Commencement Date.
4.2Process for Payment. Each monthly installment of Base Rent shall be payable
in advance on the first (1st) day of each calendar month during the Term, except
that Base Rent for the first (1st) full month of the Term following the
Commencement Date shall be prepaid upon the execution of this Sublease by
Subtenant and will be credited against the first (1st) installment of Base Rent
due under this Sublease. If the Term commences or ends on a day other than the
first (1st) day of a calendar month, then the Base Rent for the month in which
this Sublease commences or ends shall be prorated (and paid at the beginning of
each such month) by the number of days this Sublease is in effect during such
month based upon a thirty (30) day month, and such partial month’s installment
shall be paid no later than the commencement of the subject month. In addition,
to the Base Rent, Subtenant agrees to pay Additional Rent (as defined in Section
5 below) as and when the same is due. All “Rent” (which shall include Base Rent,
Additional Rent and other sums due to Sublandlord) shall be paid to Sublandlord,
without prior demand and without any deduction, offset, counterclaim or
abatement, in lawful money of the United States of America, via electronic funds
transfer to:
Bank Name:             Silicon Valley Bank
ABA Routing Number:         
Account Name:             Okta, Inc.
Account Number:         


or to such other person or at such other place as Sublandlord may from time to
time designate in writing. Subtenant’s covenant to pay Rent shall be independent
of every other covenant in this Sublease.
4.3No Waiver. No payment by Subtenant or receipt and acceptance by Sublandlord
of a lesser amount than the Base Rent or Additional Rent shall be deemed to be
other than part payment of the full amount then due and payable; nor shall any
endorsement or statement on any check or any letter accompanying any check,
payment of Rent or other payment, be deemed an accord and satisfaction; and
Sublandlord may accept, but is not obligated to accept, such part payment
without prejudice to Sublandlord’s right to recover the balance due and payable
or to pursue any other remedy provided in this Sublease or by law. If
Sublandlord shall at any time or times accept Rent after it becomes due and
payable, such acceptance shall not excuse a subsequent delay or constitute a
waiver of Sublandlord’s rights hereunder.
5.
ADDITIONAL RENT.

5.1In addition to Base Rent, commencing on the Commencement Date and continuing
thereafter throughout the Term, Subtenant shall pay to Sublandlord, as
Additional Rent, Tenant’s Percentage share of Direct Operating Expenses, Common
Operating Expenses, Real Property Taxes, utilities and electricity payable by
Sublandlord under the Master Lease. Said sums (including any estimates of such
sums) shall be paid to Sublandlord at the times required pursuant to the terms
and conditions of the Master Lease. Subtenant shall be responsible to pay all
other sums (excluding Monthly Basic Rent as defined in the Master Lease) which
Sublandlord is obligated to pay under the Master Lease with respect to the
Premises (but not other sums which result from a default by Sublandlord under
the Master Lease unless caused in whole or in part by the acts or omissions of
Subtenant) and shall also be responsible to pay for any additional charges and
expenses imposed by Master Landlord pursuant to the terms of the Master Lease or
related exclusively to Subtenant’s use and occupancy of the Premises during the
Term, said sums shall be paid to Sublandlord at the times required pursuant to
the terms and conditions of the Master Lease.
5.2Subtenant shall be liable to Sublandlord for any gross receipts and rental
tax payable by Sublandlord to the City and County of San Francisco, California
based upon the Rent payable hereunder.


2

--------------------------------------------------------------------------------





5.3All sums payable pursuant to this Section 5 and all other costs and expenses
that Subtenant assumes or agrees to pay pursuant to this Sublease (other than
Base Rent) shall be considered “Additional Rent” payable under this Sublease,
and Sublandlord shall have all rights and remedies available hereunder for the
failure to pay such Additional Rent.
6.
SECURITY DEPOSIT; LETTER OF CREDIT.

6.1Security Deposit. Subtenant shall, within ten (10) days following the
Effective Date, deposit with Sublandlord a security deposit in the amount of
Three Million Thirty-Four Thousand Five Hundred One Dollars ($3,034,501.00) (the
“Security Deposit”) as security for Subtenant’s faithful performance of
Subtenant’s obligations under this Sublease. If Subtenant fails to deposit the
Security Deposit to Sublandlord within ten (10) days following the Effective
Date, Sublandlord may terminate this Sublease by written notice to Subtenant and
in such event neither party shall have any obligations to the other party under
this Sublease. If Subtenant fails to pay Rent or otherwise defaults under this
Sublease, Sublandlord may use the Security Deposit for the payment of any amount
due Sublandlord or to reimburse or compensate Sublandlord for any liability,
cost, expense, loss or damage (including attorneys’ fees) which Sublandlord may
suffer or incur pursuant to the terms of this Sublease. Subtenant shall on
written demand pay Sublandlord the amount so used or applied so as to restore
the Security Deposit to the amount set forth in this Section 6.1. Sublandlord
shall not be required to keep all or any part of the Security Deposit separate
from its general accounts. Sublandlord shall, at the expiration or earlier
termination of the Term and after Subtenant has vacated the Premises, return to
Subtenant that portion of the Security Deposit not used or applied by
Sublandlord as it may have under the terms of this Sublease. No part of the
Security Deposit shall be considered to be held in trust, to bear interest, or
to be prepayment for any monies to be paid by Subtenant under this Sublease. In
the event of an assignment by Sublandlord of its interest under the Master
Lease, Sublandlord shall have the right to transfer the Security Deposit to
Sublandlord’s assignee, and Subtenant agrees to look to such assignee solely for
the return of the Security Deposit and it is agreed that the provisions hereof
shall apply to such transfer or assignment made of the Security Deposit to
Sublandlord’s assignee. Subtenant further covenants that it shall not assign or
encumber or attempt to assign or encumber the monies deposited herein as
security and that neither Sublandlord nor its successors or assigns shall be
bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance.
6.2Letter of Credit.
6.2.1Notwithstanding Section 6.1 above, Subtenant shall, within ten (10) days
following the Effective Date, deliver to Sublandlord an unconditional, clean,
irrevocable letter of credit in substitution for the cash Security Deposit
required in Section 6.1 of this Sublease (the “Letter of Credit”), subject to
the following terms and conditions. If Subtenant fails to deliver the Letter of
Credit to Sublandlord within ten (10) days following the Effective Date,
Sublandlord may terminate this Sublease by written notice to Subtenant and in
such event neither party shall have any obligations to the other party under
this Sublease. Subtenant shall pay all expenses, points and/or fees incurred by
Subtenant in obtaining the Letter of Credit. Such Letter of Credit shall be: (i)
in the form attached to and hereby made a part of this Sublease as Exhibit C;
(ii) at all times in the amount of the Security Deposit and shall permit
multiple draws without a corresponding reduction in the amount of the Letter of
Credit; (iii) made payable to Sublandlord and expressly transferable and
assignable; (iv) payable in the City of San Francisco, California and “callable”
at sight upon presentment of a simple sight draft or certificate (including via
delivery by overnight courier) stating only that Sublandlord is entitled to draw
on the Letter of Credit pursuant to this Sublease; (v) for a term not less than
one year; and (vi) contain an “evergreen” provision which provides that the
Letter of Credit will be automatically renewed on an annual basis unless the
issuer delivers at least thirty (30) days’ prior written notice of cancellation
to Sublandlord and Subtenant, such that the Letter of Credit remains in
existence through the date occurring ninety (90) days after the expiration of
the Term. At least thirty (30) days prior to the then current expiration date of
such Letter of Credit, Subtenant shall cause such Letter of Credit to be renewed
(or automatically and unconditionally extended), or replaced, from time to time
for a period of one (1) year through the ninetieth (90th) day after the
expiration of the Term.
6.2.2The Letter of Credit shall be issued by a federally chartered commercial
bank that has a credit rating with respect to certificates of deposit, short
term deposits or commercial paper of at least A 3 (or equivalent) by Moody’s
Investment Service, Inc., or at least AA (or equivalent) by Standard & Poor’s, a
division of McGraw-Hill, and shall be otherwise acceptable to Sublandlord in its
sole and absolute discretion. If the issuer’s credit rating is reduced below A 3
(or equivalent) by Moody’s Investment Service, Inc. or below AA (or equivalent)
by Standard & Poor’s, a division of McGraw-Hill, or if the financial condition
of such issuer changes in any other materially adverse way as determined in
Sublandlord’s sole and absolute discretion, then Subtenant shall obtain from a
different issuer a substitute Letter of Credit that complies in all respects
with the requirements of Section 6.2.1 of this Sublease, and Subtenant’s failure
to obtain such substitute Letter of Credit within ten (10) days following its
receipt of Sublandlord’s written demand therefor (and Subtenant’s failure to do
so shall, notwithstanding anything in this Sublease or the Master Lease to the
contrary, constitute a Default by Subtenant hereunder for which there shall be
no notice or grace or cure period applicable thereto) and shall entitle
Sublandlord to immediately draw upon the then existing Letter of Credit in whole
or in part, without notice to Subtenant and to hold the proceeds thereof as the
Security Deposit. If the issuer of the Letter of Credit is insolvent or placed
into receivership or conservatorship by the Federal Deposit Insurance
Corporation, or any successor or similar entity, or if a trustee, receiver or
liquidator is appointed for the issuer, then Subtenant shall obtain from a
different issuer a substitute Letter of Credit that complies in all respects
with the requirements of this Section, and Subtenant’s failure to obtain such
substitute Letter of Credit within ten (10) days following its receipt of
Sublandlord’s written demand therefore (and Subtenant’s


3

--------------------------------------------------------------------------------





failure to do so shall, notwithstanding anything in this Sublease or the Master
Lease to the contrary, constitute a default of Subtenant hereunder for which
there shall be no notice or grace or cure periods applicable thereto) and shall
entitle Sublandlord to immediately draw upon then existing Letter of Credit in
whole or in part, without notice to Subtenant and to hold the proceeds thereof
as the Security Deposit.
6.2.3Sublandlord shall have the right to assign its interest (including, without
limitation, a collateral assignment thereof) in any Letter of Credit delivered
to it by Subtenant pursuant to Section 6.2 of this Sublease to any lender or
assignee of Sublandlord and Sublandlord shall give notice of any such assignment
to Subtenant. If requested by any such lender or assignee, Subtenant shall
obtain an amendment to such Letter of Credit which names such lender or assignee
as the beneficiary thereof in lieu of Sublandlord. Any failure or refusal of the
issuer to honor the Letter of Credit shall be at Subtenant’s sole risk and shall
not relieve Subtenant of its obligations hereunder with respect to the Security
Deposit.
6.2.4Notwithstanding anything in this Sublease or the Master Lease to the
contrary, any cure or grace period set forth in this Sublease or the Master
Lease shall not apply to any of the foregoing, and, specifically, if Subtenant
fails to timely comply with the foregoing terms of this Section 6.2, then
Sublandlord shall have the right to draw upon the Letter of Credit without
notice to Subtenant and hold the proceeds as the Security Deposit. If any
portion of the Letter of Credit is drawn upon, Subtenant shall, within ten (10)
days after written demand therefor, reinstate the Letter of Credit to the amount
then required under this Sublease, and Subtenant’s failure to do so shall be a
default under this Sublease.
7.    INCORPORATION OF MASTER LEASE BY REFERENCE; ASSUMPTION.
7.1Incorporation. Subtenant acknowledges that it has read the Master Lease and
is fully familiar with all terms and conditions of the Master Lease. All of the
Sections and Exhibits of the Master Lease are incorporated into this Sublease as
if fully set forth in this Sublease except that (i) Sections (a)-(e), (h), (i),
(j), (k), (o) and (p) of the Summary of Basic Lease Information and Sections 1.4
(excluding the third and fourth sentences, which shall be included), 1.5, 2, 3,
4, 7, 9, 10, 13.2, 14.10, 28, 31, 41, 42, 43, 44, 45, Exhibit B (Tenant Work
Letter) of the Master Lease and Exhibit C of the Master Lease, the First
Amendment, the Second Amendment and the Third Amendment are deleted in their
entirety from the Master Lease as incorporated into this Sublease, (ii) all
representations and warranties made by Master Landlord in the Master Lease are
made solely by Master Landlord and not by Sublandlord, (iii) any rights of
Sublandlord to extend, expand, contract, cancel or terminate the Master Lease
shall not apply to or benefit Subtenant in any manner whatsoever and (v) any
signage rights set forth in the Master Lease are for the exclusive benefit of
Sublandlord and Subtenant shall have no signage rights except as expressly set
forth herein, and (vi) any obligations of Sublandlord set out in the First
Amendment, the Second Amendment and/or the Third Amendment shall not apply to
Subtenant. In addition, notwithstanding the calculations of square footage of
the Premises under the Master Lease, the parties agree that calculation of the
square footage of the Premises shall in all events equal 45, 032 rentable square
feet under this Sublease.
7.2Usage of Terms. Except as otherwise provided in or modified by this Sublease,
the term “Landlord” as used in the Master Lease shall refer to “Sublandlord”
hereunder, the term “Tenant” as used in the Master Lease shall refer to
“Subtenant” hereunder, the term “Lease” as used in the Master Lease shall refer
to this Sublease, the term “business day” as used in the Master Lease shall
refer to “Business Day” hereunder, the term “Lease Commencement Date” as used in
the Master Lease shall refer to the “Commencement Date” hereunder, the term
“Term” as used in the Master Lease shall refer to the “Term” hereunder, the term
“Monthly Basic Rent” as used in the Master Lease shall refer to “Base Rent”
hereunder, the term “additional rent” as used in the Master Lease shall refer to
“Additional Rent” hereunder and the term “Lease Expiration Date” as used in the
Master Lease shall refer to the “Expiration Date” hereunder. Any reference to
the consent or approval of “Landlord” being required under the Master Lease, as
incorporated into this Sublease, shall require the consent or approval of both
Master Landlord and Sublandlord. Notwithstanding anything to the contrary
contained in this Sublease, Sublandlord shall not be required to (i) provide any
of the insurance, services or construction to the Premises that Master Landlord
may have agreed to provide pursuant to the Master Lease, (ii) provide any
utilities (including electricity) to the Premises that Master Landlord may have
agreed to furnish pursuant to the Master Lease (or as required by law), (iii)
make any of the repairs that Master Landlord may have agreed to make pursuant to
the Master Lease (or as required by law), including any repairs required
following a casualty, (iv) take any other action relating to the operation,
maintenance, repair, restoration, rebuilding, alteration or servicing of the
Premises that Master Landlord may have agreed to provide, furnish, make, comply
with, or take, or cause to be provided, furnished, made complied with or taken
under the Master Lease, (v) provide any security for the Premises or (vi) except
as set forth in this Sublease, provide Subtenant with any abatement, rebate,
credit, allowance or other concession required of Master Landlord pursuant to
the Master Lease. Subtenant shall not make any claim against Sublandlord for any
damage which may arise by reason of (a) the failure of Master Landlord to keep,
observe or perform any of its obligations under the Master Lease or (b) the acts
or omissions of Master Landlord or its agents, contractors, employees, invitees
or licensees.
7.3Abatements Under Master Lease. If Sublandlord shall actually receive under
the Master Lease an abatement of Rent as to the Premises resulting from any
casualty, condemnation or interruption of services, then Subtenant shall be
entitled to receive such abatement; provided, that in no event shall Subtenant
receive an abatement of Rent in excess of the abatement actually received by
Sublandlord for the Premises, less any expenses incurred by Sublandlord in
obtaining such abatement.
7.4Conflicts with Master Lease. If any provisions of this Sublease expressly
conflict with any portion of the Master Lease as incorporated herein, the terms
of this Sublease shall govern. Subtenant shall assume and perform for the
benefit of


4

--------------------------------------------------------------------------------





Sublandlord and Master Landlord all of Tenant’s obligations under the Master
Lease provisions as incorporated herein to the extent that the provisions are
applicable to the Premises.
7.5Services Under Master Lease. Subtenant shall be entitled to receive all of
the work, services, repairs, repainting, restoration, the provision of
utilities, elevator or HVAC services, or the performance of any other
obligations required of Master Landlord under the Master Lease with respect to
the Premises (except to the extent any such obligations were not incorporated by
reference above); provided, however, Sublandlord’s sole obligation with respect
thereto shall be to request the same from Master Landlord, as requested in
writing by Subtenant and at Subtenant’s sole cost and expense. If Master
Landlord shall default in any of its obligations to Sublandlord with respect to
the Premises, Sublandlord will use commercially reasonable efforts to cause
Master Landlord to perform and observe such obligations and restore all services
promptly (except that Sublandlord shall not be obligated to commence any legal,
arbitration or audit proceedings against Master Landlord, or utilize any
self-help rights, or make any payment of money or other consideration other than
as expressly required of Sublandlord under the Master Lease), but Sublandlord
shall have no liability for failure to obtain the observance or performance of
such obligations by Master Landlord or by reason of any default of Master
Landlord under the Master Lease or any failure of Master Landlord to act or
grant any consent or approval under the Master Lease, or from any misfeasance or
non-feasance of Master Landlord, nor shall the obligations of Subtenant
hereunder be excused or abated in any manner by reason thereof, except as
expressly provided in this Sublease.
7.6Requests for Services From Master Landlord. Subtenant shall cooperate with
Sublandlord as may be required to obtain from Master Landlord any such work,
services, repairs, repainting, restoration, the provision of utilities, elevator
or HVAC services, or the performance of any of Master Landlord’s other
obligations under the Master Lease, provided that in day-to-day issues,
Subtenant shall contact Master Landlord first to obtain the desired service or
item and shall only contact Sublandlord if Master Landlord fails to perform.
This Sublease shall at all times during the Term remain subject and subordinate
to the Master Lease (and to all matters to which the Master Lease is subject and
subordinate) and to all modifications and amendments to the Master Lease.
8.
MASTER LEASE.

At any time and on reasonable prior notice to Subtenant, Sublandlord can elect
to require Subtenant to perform Subtenant’s obligations under this Sublease
directly to Master Landlord. Subtenant shall send to Sublandlord copies of all
written notices and other written communications that Subtenant shall send to
and receive from Master Landlord. Subtenant shall not do or permit to be done
anything which would constitute a violation or breach of any of the terms,
conditions or provisions of the Master Lease or which would cause the Master
Lease to be terminated or forfeited by virtue of any rights of termination or
forfeiture reserved by or vested in Master Landlord. During the Term of this
Sublease, Sublandlord shall not voluntarily terminate the Master Lease, subject
to Sublandlord’s right to terminate the Master Lease in the event of a casualty,
condemnation, force majeure, or default by Master Landlord under the Master
Lease. If the Master Lease terminates, this Sublease shall terminate and the
parties shall be relieved from all liabilities and obligations under this
Sublease.
9.
ACCEPTANCE OF PREMISES “AS-IS”.

The Premises shall be delivered to Subtenant in “AS-IS and WITH ALL FAULTS”
condition without any representations and warranties with respect thereto by
Sublandlord, its agents, officers, directors, employees, consultants or
attorneys. Subtenant acknowledges and agrees that Sublandlord and its agents,
officers, directors, employees, consultants and attorneys have made no
representations, warranties or promises of any nature whatsoever with respect to
the Premises or any improvements located therein. The taking of possession of
any portion of the Premises by Subtenant shall be conclusive evidence that
Subtenant accepts the same “AS-IS and WITH ALL FAULTS” and that the Premises are
suited for the use intended by Subtenant and are in good and satisfactory
condition at the time such possession was taken. Subtenant represents and
warrants to Sublandlord that (a) its sole intended use of the Premises is for
general office and administrative use (the “Permitted Use”) and (b) prior to
executing this Sublease it has made such investigations as it deems appropriate
with respect to the suitability of the Premises for its intended use and has
determined that the Premises are suitable for such intended use. Sublandlord
shall have no obligation whatsoever to construct any improvements for Subtenant
or to repair or refurbish the Premises. Notwithstanding the foregoing,
Sublandlord shall, at its sole cost and expense prior to the Commencement Date,
eliminate access to the sky bridge between the Building and the building located
at 301 Brannon Street, San Francisco, California.
10.
USE; SIGNAGE; SUBLANDLORD’S TRADE NAMES.

10.1Use. Subtenant agrees that the Premises shall be used by Subtenant (and its
permitted assignees and subtenants) solely for the Permitted Use and for no
other use, business or purpose whatsoever.
10.2Signage. Subject to and in accordance with Section 46 of the Master Lease,
including Master Landlord’s approval as applicable, Subtenant shall have the
right to the signage granted to Tenant under the Master Lease (“Subtenant’s
Signage”). Sublandlord shall remove all of Sublandlord’s Signage prior to the
Commencement Date at Sublandlord’s sole cost and expense, including repairing
any damage to the Building caused by such removal. Subtenant shall be
responsible, at its sole cost and expense, for all costs associated with the
design, fabrication, permitting, installation, repair, maintenance and
replacement of Subtenant’s Signage. Subtenant’s rights to Subtenant’s Signage
shall be subject to all applicable Laws, including the requirement that
Subtenant obtain all permits and approvals required by the City of San
Francisco. Subtenant acknowledges and agrees that neither Master


5

--------------------------------------------------------------------------------





Landlord nor Sublandlord has made any representations or warranties regarding
the likelihood of Subtenant obtaining the required permits and approvals for
Subtenant’s Signage and the failure of Subtenant to obtain such permits or
approvals shall not delay the Commencement Date, release Subtenant of any of
Subtenant’s obligations hereunder or entitle Subtenant to any abatement of
amounts due hereunder. Subtenant shall remove all of Subtenant’s Signage at the
expiration of the Term at Subtenant’s sole cost and expense, including repairing
any damage to the Building caused by such removal.
10.3Trade Names. The parties agree that they shall not, without the other
party’s prior written consent, which consent may be withheld by such party in
its sole and absolute discretion, use the names, characters, artwork, designs,
trade names, copyrighted materials, trademarks or service marks of the other
party or its parent, affiliated or subsidiary companies, employees, directors,
shareholders, assigns, successors or licensees (a) in any advertising, publicity
or promotion or (b) in any manner other than expressly in accordance with this
Sublease.
11.    CONFIDENTIALITY.
Except as expressly permitted in this Section 11, neither party nor its agents,
servants, employees, invitees and contractors will, without the prior written
consent of the other party, disclose any Confidential Information of the other
party to any third party. Information will be considered “Confidential
Information” of a party if: (a) it is disclosed by the party to the other party
in tangible form and is conspicuously marked “Confidential”, “Proprietary” or
the like; (b) it is disclosed by one party to the other party in non-tangible
form and is identified by such party as confidential, proprietary or the like at
the time of disclosure; or (c) would reasonably be understood, given the nature
of the information or the circumstances surrounding its disclosure, to be
confidential. In addition, notwithstanding anything in this Sublease to the
contrary, the terms of this Sublease (but not its mere existence) will be deemed
Confidential Information of each party. Other than the terms and conditions of
this Sublease, information will not be deemed Confidential Information hereunder
if such information: (i) is known to the receiving party prior to receipt from
the disclosing party directly or indirectly from a source other than one known
to have an obligation of confidentiality to the disclosing party; (ii) becomes
known (independently of disclosure by the disclosing party) to the receiving
party directly or indirectly from a source other than one known to have an
obligation of confidentiality to the disclosing party; (iii) becomes publicly
known or otherwise ceases to be secret or confidential, except through a breach
of this Sublease by the receiving party; or (iv) is independently developed by
the receiving party. The terms and conditions of this Sublease will cease being
confidential if, and only to the extent that, they become publicly known, except
through a breach of this Sublease by the disclosing party. Notwithstanding
anything to the contrary set forth herein, either party may disclose this
Sublease to Master Landlord. Each party will secure and protect the Confidential
Information of the other party (including, without limitation, the terms of this
Sublease) in a manner consistent with the steps taken to protect its own
confidential information, but not less than a reasonable degree of care. Each
party may disclose the other party’s Confidential Information where: (1) the
disclosure is required by law or by an order of a court or other governmental
body having jurisdiction after giving reasonable notice to the other party with
adequate time for such other party to seek a protective order, if reasonably
possible; (2) if in the opinion of counsel for such party, disclosure is
advisable under any applicable securities laws regarding public disclosure of
business information; or (3) the disclosure is reasonably necessary and is to
that party’s or its affiliates’ or its actual or prospective lenders’ or
investors’ employees, officers, directors, members, attorneys, accountants,
consultants and advisors, or the disclosure is otherwise necessary for a party
to exercise its rights and perform its obligations under this Sublease, so long
as in all cases the disclosure is no broader than reasonably necessary and the
party who receives the disclosure agrees prior to receiving the disclosure to
keep the information confidential. Each party is responsible for ensuring that
any Confidential Information of the other party that the first party discloses
pursuant to this Section 11 is kept confidential by the person receiving the
disclosure. Without limiting the generality of this Section 11, neither
Subtenant nor Sublandlord will, directly or indirectly issue any press release
regarding this Sublease or any matters set forth in this Sublease, or use either
party’s name for any commercial purposes or use any of either party’s
trademarks, in each case, without the express prior written consent of the other
party to be granted or withheld in such party’s sole and absolute discretion.
Each party acknowledges that any breach of this Section 11 may cause irreparable
harm for which monetary damages are an insufficient remedy and therefore that
upon any breach of this Section 11 the non-breaching party shall be entitled to
appropriate equitable relief without the posting of a bond in addition to
whatever other remedies it might have at law or in equity.
12.
ASSIGNMENT AND SUB-SUBLETTING.

12.1Consent Requirements. Subject to Subtenant obtaining the consent of Master
Landlord and Sublandlord, which consent by Sublandlord will not be unreasonably
withheld, Subtenant shall have the right to assign this Sublease or to
sub-sublease the Premises (each, a “Transfer”) in accordance with the provisions
of Section 26 of the Master Lease (to the extent Section 26 is incorporated into
this Sublease pursuant to Section 7.1) and this Section 12. Copies of all
materials required by Section 26 of the Master Lease, and this Section 12 shall
be delivered simultaneously to both Master Landlord and Sublandlord, together
with Subtenant’s request for any such consent. Without limiting the reasons upon
which Sublandlord could reasonably withhold its consent to a Transfer,
Sublandlord may reasonably withhold its consent if it does not approve (i) the
proposed use of the Premises or (ii) the creditworthiness or business reputation
of the assignee or new sub-subtenant (each, a “Transferee”). In connection with
any Transfer, Sublandlord shall have the right to review and approve the current
financial statements of any proposed Transferee.
12.2Fees; Sharing of Profits. Subtenant shall pay Sublandlord’s reasonable fees
and expenses (not to exceed $2,500) incurred with respect to any proposed
Transfer (and regardless of whether such Transfer is actually consummated)
including,


6

--------------------------------------------------------------------------------





without limitation, reasonable attorneys’ fees (at market rates) incurred in
reviewing Transfer documentation and required Master Landlord consents thereto,
any fees charged by Master Landlord to Sublandlord in connection with any such
Transfer (including expenses under Section 26(c) of the Master Lease), and any
architects’, engineers’ and other consultants’ fees required for such Transfer,
within ten (10) days following written demand therefor from Sublandlord
accompanied by invoices reasonably substantiating such costs. If Sublandlord
consents to any Transfer, Subtenant shall pay to Sublandlord as Additional Rent
the amounts set forth in the final paragraph of Section 26(c) of the Master
Lease (the “Transfer Profits”). In addition, Sublandlord or its representative
shall have the right at all reasonable times to audit the books and records of
Subtenant with respect to the calculation of the Transfer Profits. If such
inspection reveals that the amount of Transfer Profits paid to Sublandlord was
incorrect, then within ten (10) days of Subtenant’s receipt of the results of
such audit, Subtenant shall pay Sublandlord the deficiency and the cost of
Sublandlord’s audit.
12.3Collection of Rent; Further Assignment/Subletting. If this Sublease is
assigned, or if the Premises or any part thereof is Transferred or occupied by
anyone other than Subtenant, whether or not Subtenant shall have been granted
any required consent, Sublandlord may, after default by Subtenant, collect rent
and other charges from such Transferee or other occupant, and apply the net
amount collected to the Base Rent and Additional Rent herein reserved, but no
such Transfer, occupancy or collection shall be deemed to be a waiver of the
requirements of this Section 12 or an acceptance of the Transferee or other
occupant as the subtenant under this Sublease. The consent by Sublandlord or
Master Landlord to a Transfer shall not in any way be construed to relieve
Subtenant from obtaining the consent of Master Landlord and Sublandlord to any
further Transfer. Such Transfer shall be subject to all of the terms and
conditions of the Master Lease and this Sublease, and Subtenant shall remain
primarily liable under this Sublease notwithstanding any Transfer.
13.
DEFAULTS AND REMEDIES.

13.1Upon any default by Subtenant under this Sublease or under the Master Lease,
Sublandlord shall have all rights and remedies available at law or in equity,
including, without limitation, all of the rights and remedies described in the
Master Lease, including, without limitation, Section 25 of the Master Lease.
Without limiting the generality of the foregoing, Sublandlord shall have the
rights and remedies provided by California Civil Code Section 1951.2, including
but not limited to the right to terminate Subtenant’s right to possession of the
Premises and to recover the worth at the time of award of the amount by which
the unpaid Base Rent, Additional Rent and other charges for the balance of the
Term after the time of award exceed the amount of rental loss for the same
period that Subtenant proves could be reasonably avoided, as computed pursuant
to subsection (b) of California Civil Code 1951.2; and the rights and remedies
provided by California Civil Code Section 1951.4, that allows Sublandlord to
continue this Sublease in effect and to enforce all of its rights and remedies
under this Sublease, including, without limitation, the right to recover Base
Rent, Additional Rent and other charges as they become due, for so long as
Sublandlord does not terminate Subtenant’s right to possession. Subtenant shall
have no right to occupy the Premises or any portion thereof after the expiration
or earlier termination of this Sublease. Subtenant shall remove from the
Premises all of its fixtures and equipment upon the expiration or earlier
termination of this Sublease, including furniture. If Subtenant or any party
claiming by, through or under Subtenant holds over, Sublandlord may exercise any
and all remedies available to it at law or in equity to recover possession of
the Premises and to recover damages. Subtenant shall indemnify, defend and hold
Sublandlord harmless from all liabilities, claims and damages suffered by
Sublandlord (including attorneys’ fees) resulting from or occasioned by
Subtenant’s holding over, including consequential damages. For each and every
month or partial month that Subtenant or any party claiming by, through or under
Subtenant remains in occupancy of all or any portion of the Premises after the
expiration of this Sublease or after termination of this Sublease or Subtenant’s
right to possession of the Premises, Subtenant shall pay, as minimum damages and
not as a penalty, monthly Base Rent equal to one hundred fifty percent (150%) of
the Base Rent applicable to the Premises immediately prior to the date of such
expiration or earlier termination of this Sublease or of Subtenant’s right of
possession. In addition, to the extent any holding over by Subtenant of the
Premises causes a holdover of the Premises or any portion thereof under the
Master Lease, Subtenant shall be responsible for all costs and expenses required
to be paid by Sublandlord to Master Landlord in connection with any holding over
by Subtenant under the Master Lease, including, without limitation, holdover
rent and consequential damages. The acceptance by Sublandlord of any lesser sum
shall be construed as payment on account and not in satisfaction of damages for
such holding over. Subtenant’s failure to remove any items of furniture,
equipment, business and trade fixtures, free-standing cabinet work, movable
partitions, cabling and other articles of personal property owned or installed
by Subtenant from the Premises upon the expiration or earlier termination of
this Sublease shall be deemed to be a holding over. Any such property not so
removed by Subtenant as required herein shall be deemed abandoned and may be
stored, removed, and disposed of by Sublandlord at Subtenant’s expense, and
Subtenant waives all claims against Sublandlord for any damages resulting from
Sublandlord’s retention and/or disposition of such property.
13.2In the event of a non-monetary default by Subtenant under this Sublease,
Subtenant shall have the same notice and cure rights provided for in the Master
Lease as Sublandlord would have for a similar default under the Master Lease,
except that Subtenant’s time to cure shall not exceed seventy-five percent (75%)
of the corresponding time under the Master Lease.
14.
ALTERATIONS.

Except as provided herein, Subtenant shall not make any alterations, additions
or improvements (collectively, “Alterations”) in or to the Premises or make
changes to locks on doors or add, disturb or in any way change any plumbing,


7

--------------------------------------------------------------------------------





mechanical, electrical, HVAC, life safety or other Building systems without
obtaining the prior written consent of Master Landlord and Sublandlord, which
consent by Sublandlord shall not be unreasonably withheld. Sublandlord shall
respond to Subtenant’s written request for such Alteration(s) within thirty (30)
days of Subtenant’s request. Sublandlord’s failure to respond within thirty (30)
days constitutes its acceptance of such Alteration(s), subject to Master
Landlord approval. Any Alterations must be done in full compliance with the
provisions of the Master Lease; provided, however, that in all instances
concerning Sublandlord’s approval of Subtenant’s Alterations, the time period in
which Sublandlord shall have to grant or withhold its consent to such
Alterations shall equal one hundred fifty percent (150%) of the corresponding
time period under the Master Lease (i.e., if Master Landlord has ten (10) days
to approve an Alteration, Sublandlord shall have fifteen (15) days in which to
approve the same Alteration). All Alterations shall be made at Subtenant’s sole
cost and expense and by contractors or mechanics approved by Sublandlord and
Master Landlord, and shall become the property of Sublandlord without its
obligation to pay for such Alterations. All work with respect to any Alterations
shall be performed in a good and workmanlike manner, shall be of a quality equal
to or exceeding the then existing construction standards for the Building and
shall be constructed in compliance with all plans approved by Sublandlord and
Master Landlord. Alterations shall be diligently prosecuted to completion to the
end that the Premises shall be at all times a complete unit except during the
period necessarily required for such work. All Alterations shall be made
strictly in accordance with all applicable laws relating thereto, including all
building codes and regulations and the Americans with Disabilities Act (the
“ADA”). In furtherance of the foregoing Subtenant, at Subtenant’s sole cost and
expense, shall make and complete any and all necessary alterations or upgrades
to the Premises and/or the Building arising by reason of Subtenant’s Alterations
in order to fully comply with the ADA and any life safety requirements
applicable to the Premises and the Building. Subtenant, at its sole cost and
expense, shall obtain any and all permits and consents of applicable
governmental authorities in connection with all Alterations. Subtenant shall be
liable to Sublandlord and Master Landlord for the reasonable costs of any
improvements to the Building (whether or not on the Premises) which may be
required as a consequence of Subtenant’s Alterations. No alterations or interior
improvements installed in the Premises may be removed unless the same are
promptly replaced with alterations or interior improvements of the same or
better quality. Sublandlord hereby reserves the right to require any contractor,
subcontractor or materialsman working in or providing materials to the Premises
to provide lien waivers and liability insurance covering the Alterations to the
Premises. Subtenant shall give Master Landlord and Sublandlord ten (10) days’
written notice prior to the commencement of any Alterations and shall allow
Master Landlord and Sublandlord to enter the Premises and post appropriate
notices to avoid liability to contractors or material suppliers for payment for
any Alterations. All Alterations shall remain in and be surrendered with the
Premises as a part thereof at the termination of this Sublease, without
disturbance, molestation or injury, provided that each of Master Landlord and/or
Sublandlord may require any Alterations (including, without limitation, all
cabling and wiring) to be removed upon termination of this Sublease in their
sole and absolute discretion and such portion of the Premises to be restored to
its condition prior to performance of such Alterations as long as Sublandlord
specified during its review of Subtenants written request for approval,
Alterations would need to be removed by Subtenant upon the expiration of this
Sublease. In such event, all expenses to remove said Alterations and to restore
the Premises to normal Building standards shall be paid by Subtenant; provided,
however, that Subtenant shall not be required to restore any Alterations or
other items requiring restoration that were installed or made in the Premises or
to the Building prior to the Commencement Date.
15.
INDEMNIFICATION; LIMITATION OF DAMAGES.

15.1Subtenant’s Duty to Indemnify. Subtenant shall indemnify, defend and hold
Sublandlord and Master Landlord and their respective directors, officers,
agents, employees, licensees or invitees harmless from all claims, damages,
losses, liabilities, costs and expenses, including, without limitation, any sums
for which Sublandlord may be liable to Master Landlord under any indemnity or
hold harmless provision in the Master Lease and reasonable attorneys’ fees and
costs, arising from: (a) Subtenant’s use of the Premises or the conduct of its
business or any activity, work, or thing done, permitted or suffered by
Subtenant in or about the Premises, (b) any breach or default in the performance
of any obligation to be performed by Subtenant under the terms of this Sublease
(or any consents thereto) and (c) any act, neglect, fault or omission of
Subtenant or of its directors, officers, agents, employees, licensees or
invitees. In case any action or proceeding shall be brought against Sublandlord
or its directors, officers, agents, employees, licensees or invitees by reason
of any such claim, Subtenant upon notice from Sublandlord shall defend the same
at Subtenant’s expense by counsel approved in writing by Sublandlord. Subtenant
or its counsel shall keep Sublandlord fully apprised at all times of the status
of such defense and shall not settle same without the written consent of
Sublandlord. To the fullest extent permitted by law, Subtenant, as a material
part of the consideration to Sublandlord, hereby assumes all risk of and waives
all claims against Sublandlord with respect to damage to property or injury to
persons in, upon or about the Premises from any cause whatsoever except that
which is caused by the failure of Sublandlord to observe any of the terms and
conditions of this Sublease or Sublandlord’s failure to comply with local, state
or federal law where such failure has persisted for an unreasonable period of
time after written notice to Sublandlord of such failure.
15.2Limitation of Damages. Under no circumstances shall either party to this
Sublease be liable for any indirect, incidental, special or consequential
damages arising out of this Sublease, including, without limitation, any damages
arising from lost revenues, profits, use or business opportunity regardless of
the cause of such damages and whether or not the other party was aware or should
have been aware of the possibility of these damages; provided, however, that
Subtenant will remain liable for any consequential damages arising out of any
holdover of the Premises after the expiration of the Term or termination of this
Sublease to the extent payable by Sublandlord under the Master Lease.


8

--------------------------------------------------------------------------------





16.
DAMAGE TO SUBTENANT’S PROPERTY.

Master Landlord and Sublandlord and their respective directors, officers and
agents shall not be liable for (a) any damage to any property entrusted to
employees at the Building or its property managers, (b) loss or damage to any
property by theft or otherwise, (c) any injury or damage to persons or property
resulting from fire, explosion, falling plaster, steam, gas, electricity, water
or rain which may leak from any part of the Building or from the pipes,
appliances or plumbing work therein or from the roof, street or sub-surface or
from any other place or resulting from dampness or any other cause whatsoever,
or (d) any damage or loss to the business or occupation of Subtenant arising
from the acts or neglect of other tenants or occupants of, or invitees to, the
Building. Subtenant shall give prompt notice to Sublandlord and Master Landlord
in case of fire or accident in the Premises or in the Building or of defects
therein or in the fixtures or equipment.
17.
SUBTENANT’S INSURANCE.

17.1Subtenant shall, at its sole cost and expense, maintain throughout the Term,
any insurance coverage required to be maintained by Sublandlord under the Master
Lease, pursuant to the terms and conditions of the Master Lease, with a company
authorized to transact business in the jurisdiction where the Premises is
located and otherwise in accordance with the terms of the Master Lease.
Sublandlord and Master Landlord (and such other parties as required by the
provisions of the Master Lease) shall be named as additional insureds under such
insurance. Subtenant shall provide Sublandlord and Master Landlord with
certificates of insurance evidencing the insurance required to be maintained by
Subtenant herein prior to the Commencement Date and, upon request, from time to
time thereafter. Subtenant further agrees to give not less than thirty (30)
days’ advance written notice to Sublandlord and Master Landlord (and any other
parties named as additional insureds thereon) of any cancellation or reduction
of insurance under any such policy.
17.2Subtenant hereby waives on behalf of itself and on behalf of its insurers
any and all rights of recovery against Sublandlord, Master Landlord and the
directors, officers, employees, agents and representatives of Sublandlord or
Master Landlord, by way of subrogation or otherwise, on account of loss or
damage occasioned to Subtenant or its property or the properties of others under
its control caused by fire or any of the extended coverage risks described
hereunder to the extent that such loss or damage is insured under any insurance
policy in force at the time of such loss or damage or required to be carried
hereunder. If necessary for its effectiveness, Subtenant shall give notice to
its insurance carrier of the foregoing waiver of subrogation. Sublandlord hereby
waives on behalf of itself and on behalf of its insurers any and all rights of
recovery against Subtenant and its officers, employees, agents and
representatives on account of damage to the Sublandlord or its property or the
properties of others under its control caused by fire or any of the extended
coverage risks described herein to the extent that such loss or damage is
insured under any insurance policy in force at the time of such loss or damage
or required to be carried hereunder.
18.
SERVICES.

Except to the extent expressly provided in this Sublease, Sublandlord shall not
be liable for, and Subtenant shall not be entitled to any abatement of Rent by
reason of (a) the failure to furnish or delay in furnishing any of the services
when such failure is caused by accident, breakage, repairs, strikes, lockouts or
other labor disturbances or labor disputes of any character, or by any other
cause, similar or dissimilar, beyond the reasonable control of Sublandlord or
Master Landlord or by the making of any repairs or improvements to the Premises
or to the Building or (b) the limitation, curtailment, rationing or restrictions
on use of water, electricity, gas or any other utility servicing the Premises or
the Building by any utility or governmental agency; provided, however, that any
abatement of Rent provided to Sublandlord by Master Landlord related to the
Premises shall be passed through to Subtenant as and when received by
Sublandlord. Subtenant shall not connect any electrical equipment to the
Building’s electrical distribution system which may overload the electrical
capacity of the Building or the Premises.
19.
TIME; BUSINESS DAY.

Time is of the essence of this Sublease. As used herein, the term “Business Day”
shall mean Monday through Friday (except public holidays).
20.
RIGHT TO PERFORM.

If Subtenant shall fail to pay any sum of money required to be paid by it
hereunder, or shall fail to perform any other act on its part to be performed
hereunder, and such failure shall continue for five (5) Business Days after
written notice thereof by Sublandlord, Sublandlord may, but shall not be
obligated so to do, and without waiving or releasing Subtenant from any
obligations of Subtenant, make any such payment or perform any such other act on
Subtenant’s part to be made or performed as provided in this Sublease. Subtenant
shall reimburse Sublandlord for all reasonable costs incurred by Sublandlord in
connection with such payment or performance immediately upon demand.
21.
NON-WAIVER.

Neither the acceptance of Rent nor any other act or omission of Sublandlord or
Subtenant at any time or times after the happening of any event authorizing the
cancellation or forfeiture of this Sublease shall operate as a waiver of any
past or future violation, breach or failure to keep or perform any covenant,
agreement, term or condition hereof, or deprive either party of its right to
cancel or forfeit this Sublease, upon the notice required by law, at any time
that cause for cancellation or forfeiture may exist, or be construed so as to at
any future time prevent either party from promptly exercising any other option,
right or remedy that it may have under any term or provision of this Sublease.


9

--------------------------------------------------------------------------------





22.
NOTICES.

All notices under this Sublease shall be in writing and addressed to either
Sublandlord or Subtenant as follows:
If to Sublandlord:
Okta, Inc.

301 Brannan Street
San Francisco, CA 94107
Attn: Armen Vartanian


with a copy to:            Okta, Inc.
301 Brannan Street
San Francisco, CA 94107
Attn: General Counsel


and a copy to:            Paul Hastings LLP
101 California Street, 48th Floor
San Francisco, California 94111
Attention: Stephen I. Berkman, Esq.


If to Subtenant:            Cloudflare, Inc.
101 Townsend St.
San Francisco, California 94107
Attn: Legal
                
or to such addresses as may hereafter be designated by either party in writing.
Notwithstanding the foregoing, Sublandlord may also always deliver any notice to
Subtenant at the Premises. Notices delivered personally or sent same-day courier
will be effective immediately upon delivery to the addressee at the designated
address; notices sent by overnight courier will be effective one (1) Business
Day after acceptance by the service for delivery; notices sent by mail will be
effective two (2) Business Days after mailing.
23.
SURRENDER OF PREMISES.

The voluntary or other surrender of this Sublease by Subtenant, or a mutual
cancellation hereof, shall not work a merger, and shall, at the option of
Sublandlord, operate as an assignment to it of any sub-subleases or
sub-subtenancies.
24.
GENERAL PROVISIONS.

24.1Entire Agreement. This Sublease and Exhibits A - C attached hereto contain
all of the agreements of the parties with respect to the subject matter hereof,
and there are no verbal or other agreements which modify or affect this
Sublease. This Sublease and Exhibits A - C attached hereto supersede any and all
prior agreements made or executed by or on behalf of the parties hereto
regarding the Premises.
24.2Terms and Headings. The words “Sublandlord” and” Subtenant” include the
plural as well as the singular, and words used in any gender include all
genders. The titles to sections of this Sublease are not a part of this Sublease
and shall have no effect upon the construction or interpretation of any part
hereof.
24.3Successors and Assigns. All of the covenants, agreements, terms and
conditions contained in this Sublease shall inure to and be binding upon
Sublandlord and Subtenant and their respective permitted successors and assigns.
24.4Brokers. Subtenant represents and warrants to Sublandlord that, except with
respect to Jones Lang LaSalle, Inc. (“Subtenant’s Broker”), Subtenant has not
engaged any broker, finder or other person who would be entitled to any
commission or fees in respect of the negotiation, execution or delivery of this
Sublease, and Subtenant shall indemnify, defend and hold harmless Sublandlord
against any loss, cost, liability or expense incurred by Sublandlord as a result
of any claim asserted by any such broker, finder or other person (other than
Subtenant’s Broker) on the basis of any arrangements or agreements made or
asserted to have been made by or on behalf of Subtenant. Sublandlord represents
and warrants to Subtenant that, except with respect to Colliers International
Group Inc. (“Sublandlord’s Broker”), Sublandlord has not engaged any broker,
finder or other person who would be entitled to any commission or fees in
respect of the negotiation, execution or delivery of this Sublease, and
Sublandlord shall indemnify, defend and hold harmless Subtenant against any
loss, cost, liability or expense incurred by Subtenant as a result of any claim
asserted by any such broker, finder or other person (other than Sublandlord’s
Broker) on the basis of any arrangements or agreements made or alleged to have
been made by or on behalf of Sublandlord. Sublandlord shall pay all commissions
due to Subtenant’s Broker and Sublandlord’s Broker arising out of this Sublease
pursuant to a separate written agreement.
24.5Liability of Sublandlord; Limitations on Subtenant’s Remedies. No officer,
director, employee or shareholder of Sublandlord, nor any parent, subsidiary or
affiliate of Sublandlord shall have or incur any personal liability whatsoever
with respect to this Sublease. With respect to any provision of this Sublease
that specifically requires that Sublandlord shall not


10

--------------------------------------------------------------------------------





unreasonably withhold, unreasonably condition or unreasonably delay its consent
or approval, Subtenant in no event shall be entitled to make, nor shall
Subtenant make, any claim, and Subtenant hereby waives any claim, for any sum of
money whatsoever as damages, costs, expenses, attorneys’ fees or disbursements,
whether affirmatively or by way of setoff, counterclaim or defense, based upon
any claim or assertion by Subtenant that Sublandlord has unreasonably withheld,
unreasonably conditioned or unreasonably delayed such consent or approval.
Subtenant’s sole remedy for claimed unreasonable withholding or unreasonably
delaying by Sublandlord of its consent or approval shall be an action or
proceeding brought and prosecuted solely at Subtenant’s own cost and expense to
enforce such provision, for specific performance, injunction or declaratory
judgment.
24.6Severability. Any provision of this Sublease which shall prove to be
invalid, void or illegal shall in no way affect, impair or invalidate any other
provision hereof, and the remaining provisions hereof shall nevertheless remain
in full force and effect.
24.7Examination of Sublease. Submission of this instrument for examination or
signature by Subtenant does not constitute a reservation of or option to
sublease, and it is not effective as a sublease or otherwise unless and until
(a) the execution by and delivery to both Sublandlord and Subtenant, and (b) the
Master Landlord consents hereto as provided in Section 3.
24.8Recording. Neither Sublandlord nor Subtenant shall record this Sublease or
any memorandum hereof without the written consent of the other and any attempt
by Subtenant to do the same shall constitute an immediate and uncurable default
by Subtenant under this Sublease.
24.9Authorized Signatory. Both parties hereby represent and warrant to the other
party that the person executing this Sublease is a duly authorized
representative of the signing party and has full authority to execute and
deliver this Sublease.
24.10Survival of Obligations. All provisions of this Sublease which require the
payment of money or the delivery of property after the termination of this
Sublease or require Subtenant to indemnify, defend or hold Sublandlord harmless
or require Sublandlord to indemnify, defend or hold harmless the Subtenant shall
survive the expiration or earlier termination of this Sublease.
24.11Counterparts. This Sublease may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which when taken together
will constitute one and the same instrument. The parties hereto consent and
agree that this Sublease may be signed and/or transmitted by facsimile, e-mail
of a .pdf document or using electronic signature technology (e.g., via DocuSign
or similar electronic signature technology), and that such signed electronic
record shall be valid and as effective to bind the party so signing as a paper
copy bearing such party’s hand-written signature. The parties further consent
and agree that (i) to the extent a party signs this Sublease using electronic
signature technology, by clicking “sign”, such party is signing this Sublease
electronically and (ii) the electronic signatures appearing on this Sublease
shall be treated, for purposes of validity, enforceability and admissibility,
the same as hand-written signatures.
24.12OFAC List.
24.12.1For purposes of this Sublease, the following terms shall have the
following meanings:
(a)“Sanctions Law” means any laws or regulations concerning economic and trade
sanctions and restrictions, such as those administered by the United Nations,
United States authorities (such as those enforced by the United States
Department of the Treasury, the United States Department of Commerce, and/or the
United States Department of State), Her Majesty’s Treasury, and the European
Union. These include but are not limited to laws or regulations governing
anti-terrorism, and anti-money laundering activities, and include the United
States Bank Secrecy Act, the United States Money Laundering Control Act of 1986,
Executive Order No. 13224, and Title 3 of the USA Patriot Act (defined below),
and any regulations promulgated under any of them, each as may be amended from
time to time.
(b)“Executive Order No. 13224” means Executive Order No. 13224 on Terrorist
Financing effective September 24, 2001, and relating to “Blocking Project and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism,” as may be amended from time to time.
(c)“Prohibited Person” means (a) a person or entity that is listed in, or owned
or controlled by a person or entity that is listed in, the Annex to Executive
Order No. 13224 or has been subsequently sanctioned under that authority; (b) a
person or entity with whom Subtenant is prohibited from dealing or otherwise
engaging in any transaction by any Sanctions Law; or (c) a person or entity that
is named as a “specially designated national and blocked person” on the most
current list published by the U.S. Treasury Department’s Office of Foreign
Assets Control at its official website, http://sanctionssearch.ofac.treas.gov/,
or at any replacement website or other official publication of such list, or a
legal or natural person or entity owned or controlled by such a listed person.
(d)“USA Patriot Act” means the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Public Law 107-56).
24.12.2Subtenant is not, nor at any time during the Term will be, (i) in
violation of any Sanctions Law; (ii) conducting any business or engaging in
activities impermissible under Sanctions Law, including but not limited to,
providing support for the proliferation of weapons of mass destruction,
narcotics trafficking, the financing of terror, or organized crime, or any
transaction or dealing with any Prohibited Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Prohibited Person or any legal or natural person owned or controlled by a
Prohibited Person;


11

--------------------------------------------------------------------------------





(iii) dealing in, or otherwise engaging in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224
or other Sanctions Law; (iv) included on any other list whereby the provision of
the services contemplated in this agreement would be in violation of Sanctions
Law; or (v) engaging in or conspiring to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate any
of the prohibitions set forth in, any Sanctions Law. Subtenant is not a
Prohibited Person, has no reason to believe that it or any of its affiliated
parties is the target of an investigation by authorities that could result in it
becoming a Prohibited Person nor at any time during the Term will it be, a
Prohibited Person.
24.13Appendices and Riders. The following appendices and riders are attached
hereto and by this reference made a part of this Sublease:
EXHIBIT A    Master Lease
EXHIBIT B    Confirmation of Commencement Date Agreement
EXHIBIT C    Form of Letter of Credit


25.
KEYS AND ACCESS CARDS.

Subtenant shall provide Sublandlord with keys and access cards to the Premises
so that Sublandlord may enter the Premises subject to and in accordance with
Sublandlord’s entry rights set forth in Section 17 of the Master Lease.
26.
CERTIFIED ACCESS SPECIALIST.

For purposes of Section 1938 of the California Civil Code and to Sublandlord’s
actual knowledge, Sublandlord hereby discloses to Subtenant, and Subtenant
hereby acknowledges, that the Premises have not undergone inspection by a
Certified Access Specialist (“CASp”). As required by Section 1938(e) of the
California Civil Code, Sublandlord hereby states as follows: “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.” In furtherance of the foregoing, Sublandlord and Subtenant hereby
agree as follows: (a) any CASp inspection requested by Subtenant shall be
conducted, at Subtenant’s sole cost and expense, by a CASp approved in advance
by Sublandlord; and (b) the parties rights and obligations with respect to
making any repairs within the Premises to correct violations of
construction-related accessibility standards shall be in accordance with Section
13 of the Master Lease (to the extent incorporated herein) and Sections 7.5 and
7.6 herein. The foregoing verification is included in this Sublease solely for
the purpose of complying with California Civil Code Section 1938 and shall not
in any manner affect Sublandlord’s and Subtenant’s respective responsibilities
for compliance with construction-related accessibility standards as provided
under this Sublease.
27.
ANTI-CORRUPTION.

In accordance with the U.S. Foreign Corrupt Practices Act (15 U.S.C. Section
78dd-1, et. seq.), Subtenant affirms that it has not and agrees that it will
not, in connection with this Sublease (and any services provided thereunder)
offer, promise, agree to make or authorize any corrupt or improper payment or
transfer of anything of value, any benefit, or any advantage, directly or
indirectly to: (i) any Government Official (as hereinafter defined); (ii) any
person while knowing or having reason to know that all or a portion of the value
will be given, offered, or promised, directly or indirectly to a Government
Official; (iii) any director, officer, employee, representative or agent of
Sublandlord or any of its affiliates; or (iv) any other person or entity if such
payment or transfer would violate the laws of any relevant jurisdiction. It is
the intent of the parties that no payments or transfers of value shall be made
which have the purpose or effect of public or commercial bribery, acceptance of
or acquiescence in extortion, kickbacks or other unlawful or improper means of
obtaining business or any improper advantage. Subtenant shall promptly inform
Sublandlord upon becoming aware of any possible violations of this provision in
connection with this Sublease. Subtenant must require that any third parties
used in the performance of this Sublease will also fully comply with all
applicable laws. Subtenant is fully responsible for the activities of any third
parties which Subtenant uses in the performance of Subtenant’s obligations under
this Sublease. For purposes of this Sublease, “Government Official” means anyone
that is, works for, or on the behalf of (a) a national, regional, municipal, or
local government; (b) a department, agency, subsidiary, or branch of a national,
regional, municipal, or local government; (c) a government-owned or
government-controlled company (for example, a state-owned oil company, bank,
airline, hospital, university, etc.); (d) a subsidiary of a government-owned or
government-controlled company; (e) a public international organization (for
example, the International Monetary Fund, the United Nations, the World Bank,
the World Trade Organization, etc.); (f) a member of a royal family; or (g) a
political party, political party official, or candidate for political office.




12

--------------------------------------------------------------------------------





28.
FINANCIAL STATEMENTS.

Subtenant represents and warrants that the financial information provided by
Subtenant to Sublandlord regarding Subtenant’s financial condition is true,
complete and correct in all respects. Subtenant acknowledges that Sublandlord
has relied upon the financial information provided by Subtenant in Sublandlord’s
determination to enter into and execute this Sublease.




[Remainder of page intentionally blank; signatures follow on next page]


[Signature Page to Sublease]


13

--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have executed this Sublease as of the
Effective Date.


Sublandlord:
OKTA, INC.,
 
a Delaware corporation
 
By:
/s/ Jonathan Runyan
 
Name:
Jonathan Runyan
 
Its:
General Counsel
 
 
 
 
 
 
Subtenant:
CLOUDFLARE, INC.,
 
a Delaware corporation
 
By:
/s/ Michelle Zatlyn
 
Name:
Michelle Zatlyn
 
Its:
COO, Director

            


14

--------------------------------------------------------------------------------






                        
EXHIBIT A


MASTER LEASE


(See Attached)


15

--------------------------------------------------------------------------------










EXHIBIT B
CONFIRMATION OF COMMENCEMENT DATE AGREEMENT


THIS CONFIRMATION OF COMMENCEMENT DATE AGREEMENT (this “Agreement”) is made as
of [_____________] between OKTA, INC., a Delaware corporation (“Sublandlord”),
and CLOUDFLARE, INC., a Delaware corporation (“Subtenant”).


Sublandlord and Subtenant have entered into that certain Sublease dated
[_________, 2018] (the “Sublease”), in which Sublandlord subleased to Subtenant
and Subtenant subleased from Sublandlord certain premises located in that
certain building located at 634 2nd Street, San Francisco, California 94107, as
such Premises are more particularly defined in the Sublease. Capitalized terms
used in this Agreement but not defined herein shall have the meanings given them
in the Sublease.


Pursuant to Section 2.1 of the Sublease, Sublandlord and Subtenant hereby
confirm that the Commencement Date under the Sublease is [_____________].


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


Sublandlord:
OKTA, INC.,
 
a Delaware corporation
 
By:
 
Name:
 
Its:
 
 
 
 
Subtenant:
CLOUDFLARE, INC.,
 
a Delaware corporation
 
By:
 
Name:
 
Its:








--------------------------------------------------------------------------------






                
EXHIBIT C


FORM OF LETTER OF CREDIT




____________, 2018
BENEFICIARY:
OKTA, INC.
301 BRANNAN STREET
SAN FRANCISCO, CA 94107
ATTN: ____________________


APPLICANT:
_______________________________
_______________________________
_______________________________


RE:    APPLICANT: [______________], A []


LETTER OF CREDIT NO. _________________
EFFECTIVE DATE: ________ ___, 2018
EXPIRATION DATE: ________ ___, 20__


LADIES AND GENTLEMEN:


WE HEREBY ISSUE IN THE FAVOR OF EACH OF OKTA, INC., A DELAWARE CORPORATION (THE
“BENEFICIARY”) OUR IRREVOCABLE TRANSFERABLE LETTER OF CREDIT NO. ___________ FOR
THE ACCOUNT OF [____________], A [____________] (“[____________]”), FOR THE SUM
OF U.S. $[____________] (THE “LETTER OF CREDIT”), WHICH SUM IS AVAILABLE AGAINST
THE BENEFICIARY’S SIGHT DRAFT(S) DRAWN ON US AND ACCOMPANIED BY A STATEMENT
SIGNED BY BENEFICIARY WHICH STATEMENT SHALL READ AS FOLLOWS:


“WE HEREBY CERTIFY THAT THE BENEFICIARY IS ENTITLED TO DRAW UPON THIS LETTER OF
CREDIT IN THE AMOUNT OF THE DRAFT SUBMITTED HEREWITH PURSUANT TO THAT CERTAIN
SUBLEASE BETWEEN BENEFICIARY, AS SUBLANDLORD, AND [____________], AS SUBTENANT,
AS THE SAME MAY HAVE BEEN AMENDED OR ASSIGNED.”


IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT WILL BE AUTOMATICALLY
EXTENDED FOR PERIODS OF ONE YEAR FROM THE PRESENT OR ANY FUTURE EXPIRATION DATE.
IN THE EVENT WE DO NOT EXTEND THIS LETTER OF CREDIT, WE SHALL NOTIFY YOU IN
WRITING BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED AT THE ABOVE LISTED ADDRESS,
AT LEAST SIXTY (60) DAYS PRIOR TO THE THEN PRESENT EXPIRATION DATE.


IN THE EVENT THAT WE NOTIFY YOU THAT WE ELECT NOT TO EXTEND THIS LETTER OF
CREDIT, YOU MAY DRAW HEREUNDER BY MEANS OF YOUR DRAFT EXECUTED BY BENEFICIARY
WITHOUT PRESENTATION OF THE FOREGOING STATEMENT OR ANY ADDITIONAL DOCUMENTATION.


THIS LETTER OF CREDIT IS TRANSFERABLE ON ONE OR MORE OCCASIONS. TRANSFER OF THIS
LETTER OF CREDIT IS SUBJECT TO OUR RECEIPT OF THE ORIGINAL LETTER OF CREDIT AND
AMENDMENT(S), IF ANY, ACCOMPANIED BY OUR FORM OF TRANSFER, AND PAYMENT OF OUR
USUAL TRANSFER FEES. TRANSFER FEES





--------------------------------------------------------------------------------





SHALL BE BILLED TO THE ACCOUNT OF APPLICANT. PARTIAL AND MULTIPLE DRAWINGS ARE
AUTHORIZED UNDER THIS LETTER OF CREDIT.


WE HEREBY AGREE THAT DRAFTS DRAWN IN ACCORDANCE WITH THE TERMS STIPULATED HEREIN
WILL BE DULY HONORED UPON PRESENTATION AND DELIVERY OF DOCUMENTS AS SPECIFIED
VIA OVERNIGHT COURIER SERVICE IF PRESENTED TO: [BANK], [ADDRESS], ON OR BEFORE
______________________, OR ANY AUTOMATICALLY EXTENDED EXPIRATION DATE. UNLESS
[BANK] RECEIVES PAYMENT INSTRUCTIONS SIGNED BY BENEFICIARY TO THE CONTRARY,
PAYMENT FOR DRAWING UNDER THIS LETTER OF CREDIT WILL BE EFFECTED BY MEANS OF A
CASHIER CHECK TO BE ISSUED IN THE NAME OF BENEFICIARY. IF DEMAND FOR PAYMENT IS
PRESENTED BEFORE 10:00 A.M. PACIFIC TIME, PAYMENT SHALL BE MADE TO YOU OF THE
AMOUNT DEMANDED IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 5:00 P.M. PACIFIC
TIME ON THE FOLLOWING BUSINESS DAY. IF DEMAND FOR PAYMENT IS PRESENTED AFTER
10:00 A.M. PACIFIC TIME, PAYMENT SHALL BE MADE TO YOU OF THE AMOUNT DEMANDED IN
IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 5:00 P.M. PACIFIC TIME ON THE SECOND
BUSINESS DAY.


EXCEPT SO FAR AS IS OTHERWISE STATED, THIS IRREVOCABLE LETTER OF CREDIT IS
SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES, INTERNATIONAL CHAMBER OF
COMMERCE, PUBLICATION NO. 590 (“ISP98”). AS TO MATTERS NOT COVERED BY ISP98,
THIS LETTER OF CREDIT SHALL BE SUBJECT TO AND GOVERNED BY THE LAWS OF THE STATE
OF CALIFORNIA.


VERY TRULY YOURS,


[BANK]


BY:
 
NAME:
 
ITS:
 














--------------------------------------------------------------------------------








CONSENT TO SUBLEASE


THIS CONSENT TO SUBLEASE (this “Consent”) dated as of the 13th day of July, 2018
by and between THOR 634 SECOND STREET LLC, a Delaware limited liability company,
and THOR 634 LLC, a Delaware limited liability company, as tenants-in-common
(collectively, “Landlord”); OKTA, INC., a Delaware corporation (“Tenant”), and
CLOUDFLARE, INC., a Delaware corporation (“Subtenant”), is made with reference
to the following:


RECITALS


A.    By Lease dated as of December 11, 2014 between Six Thirty Four Second
Street, LLC, a Delaware limited liability company, as Landlord’s predecessor in
interest (“Original Landlord”), as amended by a First Amendment to Lease dated
as of April 28, 2015, between Original Landlord and Tenant, a Second Amendment
to Lease dated as of January 14, 2015, between Original Landlord and Tenant, and
a Third Amendment to Lease dated as of June 24, 2016, between Original Landlord
and Tenant (as so amended, the “Lease”), Landlord leased to Tenant certain
premises in the building located at and commonly known as 634 Second Street, San
Francisco, California (the “Building”), which premises are more particularly
described in the Lease (the “Premises”).


B.    Tenant desires to sublease the Premises to Subtenant upon the terms and
conditions contained in a Sublease between Tenant and Subtenant dated as of June
1, 2018 attached hereto as Exhibit A (the “Sublease”).


C.    Pursuant to the terms of the Lease, Tenant is required to obtain
Landlord’s prior written consent to the Sublease.


NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, paid by each of the parties hereto to the other, the
receipt and sufficiency of which is hereby acknowledged, and in further
consideration of the provisions herein, Landlord, Tenant and Subtenant hereby
agree as follows:


1.    Consent. Landlord hereby consents to the Sublease upon the terms and
conditions contained in this Consent.


2.    Compliance by Subtenant; Enforcement.    Subtenant (i) shall comply with
and perform the terms of the Sublease to be complied with or performed on the
part of the subtenant under the Sublease, (ii) shall not violate any of the
terms of the Lease and (iii) assumes, during the term of the Sublease, the
performance of the terms of the Lease to be performed on the part of the tenant
under the Lease to the extent that such terms are applicable to the Premises
(including, without limitation, the indemnity, insurance and waiver of
subrogation provisions of the Lease) but only to the extent any of such
provisions were expressly included or incorporated by reference into the
Sublease with Tenant remaining solely liable for any such other provisions of
the Lease not so included or incorporated by reference into the Sublease, and
provided that Subtenant’s liability for the payment of rent and other amounts
shall be limited to amounts set forth in the Sublease.


3.    Subordination; Attornment. The Sublease shall be subject and subordinate
at all times to the Lease and all amendments thereof, this Consent and all other
instruments to which the Lease is or may hereafter be subject and subordinate.
The provisions of this Consent and the execution and delivery of the Sublease
shall not constitute a recognition of the Sublease or the Subtenant thereunder;
it being agreed that in the event of termination (whether voluntary or
involuntary), rejection (pursuant to 11 U.S.C. §365) or expiration of the Lease,
unless otherwise elected by Landlord as hereinafter set forth, the Sublease
shall be deemed terminated and Subtenant shall have no further rights
(including, without limitation, rights, if any, under 11 U.S.C. §365(h)) with
respect to the Premises. If (a) the Lease is (or both the Lease and the Sublease
are) terminated for any reason whatsoever or rejected (pursuant to 11 U.S.C.
§365) by Tenant prior to its (or their) scheduled expiration date(s) or (b) if
Landlord shall succeed to Tenant’s estate in the Premises, then in any such
event, at Landlord’s election, Subtenant shall either attorn to and recognize
Landlord as Subtenant’s landlord under the Sublease or pursuant to the
Cloudflare Direct Lease (as defined herein) (and if Landlord so elects as
aforesaid to have Subtenant attorn to and recognize Landlord as Subtenant’s
Landlord under the Sublease, Subtenant hereby waives its right to treat the
Sublease as terminated under 11 U.S.C. §365(h)), provided that, in any such
event, Landlord shall not be (i) liable for any previous act or omission of
Tenant; (ii) subject to any offset or defense which theretofore accrued to
Subtenant (including, without limitation, any rights under 11 U.S.C. §365(h));
(iii) bound by any rent or other sums paid by Subtenant more than one month in
advance; (iv) liable for any security deposit not actually received by Landlord;
(v) liable for any work or payments on account of improvements to the Premises;
or (vi) bound by any amendment of the Sublease not consented to in writing by
Landlord. Subtenant shall promptly execute and deliver any instrument Landlord
may reasonably request to evidence such attornment or direct lease. In the event
of such attornment or direct lease, Tenant shall not be responsible or liable
for the performance of Subtenant’s obligations under the Sublease or the
Cloudflare Direct Lease from and after the date of attornment or such Cloudflare
Direct Lease. Subtenant shall reimburse Landlord for any costs and expenses that
may be incurred by Landlord in connection with such attornment or direct lease
including, without limitation, reasonable attorneys’ fees.


1

--------------------------------------------------------------------------------





Notwithstanding the foregoing, if Landlord does not elect to have Subtenant
attorn to Landlord under the Sublease or pursuant to the New Lease as described
above, the Sublease and all rights of Subtenant to the Premises shall terminate
upon the date of expiration or termination of the Lease or Tenant’s right to
possession thereunder. The terms of this Section 3 supersede any contrary
provisions in the Sublease as between Landlord and Subtenant.


4.    Representations and Warranties. Tenant and Subtenant represent, warrant
and covenant to Landlord that (a) no rent, fees or other consideration has been
or will be paid to Tenant by Subtenant for the right to use or occupy the
Premises (or the sale or rental of Tenant’s fixtures, leasehold improvements,
equipment furniture or other personal property) other than as set forth in the
Sublease and that certain Bill of Sale, dated as of June 1, 2018, between Tenant
and Subtenant (the “FF&E Agreement”) attached hereto as Exhibit B, (b) attached
hereto as Exhibit A is a true, correct and complete copy of the Sublease, (c)
attached hereto as Exhibit B is a true, correct and complete copy of the FF&E
Agreement and (d) the purchase price for the FF&E (as defined in the FF&E
Agreement) set forth in the FF&E Agreement is not in excess of the fair market
value for the FF&E. Upon Landlord’s request from time to time, Subtenant shall
deliver to Landlord a copy of Subtenant’s most recent financial statements
certified by an officer of Subtenant.


5.    Amendment or Termination of Sublease. Tenant and Subtenant agree that they
shall not change, modify, amend, cancel or terminate (except in accordance with
their respective terms) the Sublease, or enter into any additional agreements
relating to or affecting the use or occupancy of the Premises, or the use, sale
or rental of Tenant’s fixtures, leasehold improvements, equipment, furniture or
other personal property, without first obtaining Landlord’s prior written
consent thereto pursuant to the terms of the Lease.


6.    No Waiver or Release. Except as expressly set forth in this Consent,
neither this Consent, the Sublease, nor any acceptance of rent or other
consideration from Subtenant by Landlord (whether before or after the occurrence
of any default by Tenant under the Lease) shall operate to waive, modify,
impair, release or in any manner affect any of the covenants, agreements, terms,
provisions, obligations or conditions contained in the Lease, or to waive any
breach thereof, or any rights of Landlord against any person, firm, association
or corporation liable or responsible for the performance thereof, or to increase
the obligations or diminish the rights of Landlord under the Lease, or to
increase the rights or diminish the obligations of Tenant thereunder, or to, in
any way, be construed as giving Subtenant any greater rights than those to which
the original tenant named in the Lease would be entitled or any longer time
period to perform than is provided to the original tenant under the Lease. All
terms, covenants, agreements, provisions and conditions of the Lease are hereby
ratified and declared by Tenant to be in full force and effect, and Tenant
hereby unconditionally reaffirms its primary, direct and ongoing liability to
Landlord for the performance of all obligations to be performed by the Tenant as
tenant under the Lease, including, without limitation, the obligations to pay
all rent and all other charges in the full amount, in the manner and at the
times provided for in the Lease.


7.    No Further Assignment or Subletting. The giving of this Consent shall not
be construed either as a consent by Landlord to, or as permitting, any other or
further assignment or transfer of the Lease or the Sublease, whether in whole or
in part, or any subletting or licensing of the Premises or any part thereof, or
as a waiver of the restrictions and prohibitions set forth in the Lease
regarding subletting, assignment or other transfer of any interest in the Lease
or the Premises. Subtenant shall not assign the Sublease or sublet or license
all or any part of the Premises, voluntarily or by operation of law, or permit
the use or occupancy thereof by others, without the prior written consent of
Landlord in accordance with the terms of the Lease and the prior written consent
of Tenant in accordance with the terms of the Sublease.


8.    No Ratification of Sublease or Cloudflare Direct Lease. (a) Tenant and
Subtenant acknowledge that Landlord is not a party to the Sublease and is not
bound by the provisions thereof, and recognize that, accordingly, Landlord has
not, and will not, review or pass upon any of the provisions of the Sublease.
Nothing contained herein shall be construed as an approval of, or ratification
by Landlord of, any of the particular provisions of the Sublease or a
modification or waiver of any of the terms, covenants and conditions of the
Lease or as a representation or warranty by Landlord.


(b) Landlord and Subtenant acknowledge that Tenant is not a party to the
Cloudflare Direct Lease and is not bound by the provisions thereof, and
recognize that, accordingly, Tenant has not, and will not, review or pass upon
any of the provisions of the Cloudflare Direct Lease. Nothing contained herein
shall be construed as an approval of, or ratification by Tenant of, any of the
particular provisions of the Cloudflare Direct Lease or a modification or waiver
of any of the terms, covenants and conditions of the Lease or as a
representation or warranty by Tenant. The existence of or termination of the
Cloudflare Direct Lease shall not effect Subtenant’s obligations to Tenant under
the Sublease, except as expressly set forth herein.


9.    Default; Remedies. (a) Any breach or violation of any provisions of the
Lease by Subtenant shall be deemed to be and shall constitute a default by
Tenant under the Lease. In the event (i) of any default by Tenant in the full
performance and observance of its obligations under this Consent, which default
shall not be cured within thirty (30) days after notice to Tenant (with a copy
of such notice to Subtenant) (provided that, for such defaults that cannot with
reasonable diligence be cured within


2

--------------------------------------------------------------------------------





thirty (30) days, such thirty (30) day period shall be extended for so long as
Tenant is making reasonable and diligent efforts to cure same, but in no event
beyond sixty (60) days), or (ii) any representation or warranty of Tenant made
herein shall prove to be false or misleading in any material respect, then such
event may, at Landlord’s option, be deemed an Event of Default under the Lease.
In the event (a) of any default by Subtenant in the full performance and
observance of any of its obligations under this Consent, which default shall not
be cured within thirty (30) days after notice to Subtenant (with a copy of such
notice to Tenant) (provided that, for such defaults that cannot with reasonable
diligence be cured within thirty (30) days, such thirty (30) day period shall be
extended for so long as Subtenant is making reasonable and diligent efforts to
cure same, but in no event beyond sixty (60) days), or (b) any representation or
warranty of Subtenant made herein shall prove to be false or misleading in any
material respect, then Landlord may seek a claim against Subtenant of damages
for any injury, inconvenience or loss caused thereby. Subject to Landlord’s
right to require Subtenant to attorn to Landlord pursuant to the Sublease or the
New Lease under Section 3 hereof, if Subtenant shall fail to vacate and
surrender the Premises upon the expiration, rejection or earlier termination
(whether voluntary or involuntary) of the Lease, then (x) Landlord shall be
entitled to all of the rights and remedies which are available to a landlord
against a tenant holding over after the expiration of a term and (y) without
limiting Landlord’s rights against Tenant under the Lease or Tenant’s rights
against Subtenant under the Sublease, Subtenant shall be directly liable to
Landlord under the holdover provisions of the Lease with respect to the
Premises. Subtenant expressly waives for itself and for any person claiming
through or under Subtenant, any rights which Subtenant or any such person may
have under 11 U.S.C. §365(h), including, without limitation, any right to remain
in possession of the Premises under §365(h)(1)(A)(ii) and any right of offset
under §365(h)(1)(B) against any amounts due and owing to Landlord. Further,
Subtenant expressly waives for itself and for any person claiming through or
under Subtenant, any rights which Subtenant or any such person may have under
the provisions of Section 2201 of the New York Civil Practice Law and Rules and
of any successor law of like import then in force, in connection with any
holdover summary proceedings which Landlord may institute to enforce the
foregoing.


(b) Tenant and Subtenant agree that if Subtenant holds over beyond the
expiration or termination of the term of the Lease, then any payments made by
Subtenant directly to Landlord pursuant to Section 9(a) above in respect of such
holdover under the holdover provisions of the Lease shall be credited against
amounts payable by Tenant to Landlord under the Lease and by Subtenant to Tenant
under the holdover provisions of the Sublease.


10.    Notices.


(a)    Any notices given under this Consent shall be effective only if in
writing and given in the manner notices are required to be given under the
Lease, addressed to the respective party at the address set forth in the Lease
with respect to Landlord and Tenant, and at the address set forth in the
Sublease with respect to Subtenant, or at such other address for such purpose
designated by notice in accordance with the provisions hereof.


(b)    Tenant and Subtenant shall promptly deliver to Landlord a copy of any
termination notice sent or received by either party with respect to the
Sublease.


(c)    Except as otherwise provided herein, all such notices shall be effective
when received; provided, that (i) if receipt is refused, notice shall be
effective upon the first occasion that such receipt is refused, or (ii) if the
notice is unable to be delivered due to a change of address of which no notice
was given, notice shall be effective upon the date such delivery was attempted.


11.    Brokerage.


(a)     Tenant represents, warrants and covenants to Landlord that Tenant has
dealt with no broker in connection with the Sublease other than Colliers
International Group Inc. (“Broker”). In the event any claim is made against
Landlord relative to dealings by Tenant with any broker in connection with the
Sublease, Tenant shall hold Landlord harmless from all damages and indemnify
Landlord for all said damages paid or incurred by Landlord resulting from any
claims that may be asserted against Landlord by the Broker or by any other
broker, agent or finder who has, or has claimed to have, rendered services to
Tenant undisclosed by Tenant herein.


(b)    Subtenant represents, warrants and covenants to Landlord that Subtenant
has dealt with no broker in connection with the Sublease other than Jones Lang
LaSalle, Inc. In the event any claim is made against Landlord relative to
dealings by Subtenant with any broker in connection with the Sublease, Subtenant
shall defend the claim against Landlord with counsel of Subtenant’s selection
first approved by Landlord and save harmless and indemnify Landlord on account
of loss, cost or damage which may arise by reason of such claim.


12.    Restoration and Holdover. If the Cloudflare Direct Lease shall be
terminated by Landlord or Subtenant, Landlord and Subtenant shall each be
obligated to deliver notice of such termination to Tenant (the “Direct Lease
Termination Notice”)


3

--------------------------------------------------------------------------------





on or before the effective date of any such termination. Notwithstanding
anything in the Lease to the contrary, Landlord and Tenant agree that, provided
neither Landlord nor Subtenant shall have delivered the Direct Lease Termination
Notice to Tenant on or before August 31, 2024: (a) Subtenant’s possession, use
and occupancy of the Premises from and after the expiration of the Sublease
shall not be deemed to be a holding over in the Premises by Subtenant under the
Sublease, or otherwise trigger any obligations of Subtenant to Tenant, or rights
and remedies of Tenant pursuant to Sections 13.1 or 15.2 of the Sublease, (b)
Subtenant’s possession, use and occupancy of the Premises from and after the
expiration of the Lease shall not be deemed to be a hold over in the Premises by
Tenant under the Lease, or otherwise trigger any obligations of Tenant, or
rights and remedies of Landlord, pursuant to Section 11 of the Lease, (c)
Tenant’s obligation to Landlord to perform repairs, alterations and other work
to the Premises, and to remove or restore any Changes, remove or restore any
Cosmetic Alterations, remove Tenant’s personal property and repair any damage to
the Premises as necessary to deliver the Premises in vacant and broom-clean
condition shall be limited to the obligations of Tenant with respect to the Sky
Bridge under the Third Amendment to Lease. As used herein, the term “Cloudflare
Direct Lease” means that certain lease of even date herewith by and between
Landlord and Subtenant with respect to the leasing of the Premises by Subtenant
immediately following the expiration of the Lease. Notwithstanding anything
herein to the contrary, Landlord, except to the extent Landlord or Subtenant
delivers a Direct Lease Termination Notice on or before August 31, 2024, Tenant
and Subtenant hereby agree that the Term of the Sublease, and Subtenant’s
performance of its responsibilities, including Subtenant’s payment of Rent,
thereunder, shall be extended to September 29, 2024.
13.    Miscellaneous.
(a)    Remedies Cumulative. Each right and remedy of Landlord provided for in
this Consent shall be cumulative and shall be in addition to every other right
and remedy provided for herein and therein or now or hereafter existing at law
or in equity or by statute or otherwise, and the exercise by Landlord of any one
or more of the rights or remedies so provided for or existing shall not preclude
the simultaneous or subsequent exercise by Landlord of any or all other rights
or remedies so provided for or so existing.


(b)    Landlord’s Liability. Landlord’s liability under this Consent shall be
limited to the same extent Landlord’s liability is limited under the Lease.


(c)    Successors and Assigns. The terms and provisions of this Consent shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no violation of the provisions of this
Consent shall operate to vest any rights in any successor or assignee of Tenant
or Subtenant.


(d)    Captions. The captions contained in this Consent are for convenience only
and shall in no way define, limit or extend the scope or intent of this Consent,
nor shall such captions affect the construction hereof.


(e)    Counterparts. This Consent may be executed in one or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.


(f)    No Privity of Estate. It is expressly understood and agreed that, except
with respect to Landlord’s election to have Subtenant attorn to or enter into a
direct lease with Landlord pursuant to Section 3 above, neither this Consent nor
any direct dealings between Landlord and Subtenant during the term of the
Sublease (including, without limitation, the direct billing by Landlord to
Subtenant of work order, or other charges relating to Subtenant’s occupancy)
shall create or constitute, or shall be deemed to create or constitute, privity
of estate, any landlord-tenant relationship, or occupancy or tenancy agreement
between Landlord and Subtenant.


(g)    Binding Effect. This Consent is offered to Tenant and Subtenant and
Guarantor for signature and it is understood that this Consent shall be of no
force and effect and shall not be binding upon Landlord unless and until
Landlord, Tenant and Subtenant shall each have executed and delivered a copy of
this Consent.


(h)    Review of Sublease. To the extent permitted by the terms of the Lease,
Tenant shall reimburse Landlord for any fees which may be charged by Landlord
and for any costs incurred by Landlord in connection with the Sublease.


(i)    Consent Limited. This Consent shall be deemed limited solely to the
Sublease, and Landlord reserves the right to consent or withhold consent and all
other rights as set forth in and in accordance with the Lease with respect to
any other matters.


(j)    Alterations. Tenant and Subtenant acknowledge that any additions,
alterations, demolitions or improvements to be performed in connection with the
Sublease shall be first approved by Landlord in accordance with (and to


4

--------------------------------------------------------------------------------





the extent required under) the Lease and subject to all of the terms and
conditions of the Lease. To the extent provided in the Lease, all contractors,
vendors and service providers requiring access to the Premises or the Building
shall be subject to Landlord’s prior and continuing review and approval with
respect to insurance, security and operational matters.


(k)    Terms. Terms defined in the Lease and used, but not defined, herein shall
have the meanings ascribed to them in the Lease.


(l)    Entire Agreement. This Consent contains the entire agreement of the
parties with respect to the matters contained herein and may not be modified,
amended or otherwise changed except by written instrument signed by the parties
sought to be bound.


(m)    Partial Invalidity. If any term, provision or condition contained in this
Consent shall, to any extent, be invalid or unenforceable, the remainder of this
Consent, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Consent shall be valid and enforceable to the
fullest extent possible permitted by law.


(n)    Attorneys’ Fees. If any party commences litigation for the specific
performance of this Consent, for damages for the breach hereof or otherwise for
enforcement of any remedy hereunder, the parties hereto agree to and hereby do
waive any right to a trial by jury and, in the event of any such commencement of
litigation, the prevailing party shall be entitled to recover from the other
party such costs and reasonable attorneys’ fees as may have been incurred.


(o)     Authority. Tenant represents, warrants and covenants to Landlord and
Subtenant that (i) Tenant is a duly formed and existing entity qualified to do
business in the jurisdiction in which the Building is located and (ii) Tenant
has the full right, power and authority to enter into this Consent and that the
person executing this Consent on behalf of Tenant is duly authorized to do so.
Subtenant represents, warrants and covenants to Landlord and Tenant that (a)
Subtenant is a duly formed and existing entity qualified to do business in the
jurisdiction in which the Building is located and (b) Subtenant has the full
right, power and authority to enter into this Consent and that the person
executing this Consent on behalf of Subtenant is duly authorized to do so.
Landlord represents, warrants and covenants to Tenant and Subtenant that (x)
Landlord is a duly formed and existing entity qualified to do business in the
jurisdiction in which the Building is located and (y) Landlord has the full
right, power and authority to enter into this Consent and that the person
executing this Consent on behalf of Landlord is duly authorized to do so.


(p)    Governing Law. This Consent shall for all purposes be construed in
accordance with, and governed by, the laws of the jurisdiction in which the
Building is located.


(q)    OFAC. As an inducement to Landlord to enter into this Consent, Subtenant
hereby represents and warrants that: (i) Subtenant is not, nor is it owned or
controlled directly or indirectly by, any person, group, entity or nation named
on the Specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Assets Control of the United States Treasury (“OFAC”) (any
such person, group, entity or nation being hereinafter referred to as a
“Prohibited Person”); (ii) Subtenant is not (nor is it owned or controlled,
directly or indirectly, by any person, group, entity or nation which is) acting
directly or indirectly for or on behalf of any Prohibited Person; and (iii)
Subtenant (and any person, group, or entity which Subtenant controls, directly
or indirectly) has not conducted nor will conduct business nor has engaged nor
will engage in any transaction or dealing with any Prohibited Person that either
may cause or causes Landlord to be in violation of any OFAC rule or regulation,
including without limitation any assignment of the Lease or any subletting of
all or any portion of the Premises. In connection with the foregoing, it is
expressly understood and agreed that (x) any breach by Subtenant of the
foregoing representations and warranties shall be deemed a default by Subtenant
under Section 9(a) above, and (y) the representations and warranties contained
in this subsection shall be continuing in nature and shall survive the
expiration or earlier termination of the Sublease.


(r)    Electronic Signatures. The parties acknowledge and agree that, subject to
the terms of this paragraph, this Consent may be executed by electronic
signature, which shall be considered as an original signature for all purposes
and shall have the same force and effect as an original signature. “Electronic
signature” shall mean faxed versions of an original signature or electronically
scanned and transmitted versions (i.e., email of a pdf) of an original signature
and, absent contrary written instructions by the transmitting party, the
transmission of such an electronic signature by fax or email by one party hereto
to the other party(ies) hereto shall constitute execution and delivery of this
Consent by the transmitting party. Any party hereto executing this Consent by
electronic signature shall promptly thereafter deliver such transmitting party’s
original signature to this Consent to the recipient party(ies), but the failure
to do so shall not affect the validity of this Consent.




[Signatures on next page.]


5

--------------------------------------------------------------------------------





EXECUTED as of the date and year first above written.


LANDLORD:


THOR 634 SECOND STREET LLC




By: /s/ Morris Missry
Name: Morris Missry
Title:    Authorized Signatory


THOR 634 LLC




By: /s/ Morris Missry
Name: Morris Missry
Title:    Authorized Signatory


                


TENANT:


OKTA, INC.


    
By: /s/ Jon Runyan
Name: Jon Runyan
Title: General Counsel
                


SUBTENANT:


CLOUDFLARE, INC.




By: /s/ Doug Kramer                    
Name: Doug Kramer
Title: General Counsel




                    
        








6